Exhibit A
Re:
Commercial
Lines
Policy




THIS POLICY CONSISTS OF:

–   DECLARATIONS
–   COMMON POLICY CONDITIONS
–   ONE OR MORE COVERAGE PARTS. A COVERAGE PART CONSISTS OF:
    ONE OR MORE COVERAGE FORMS
    APPLICABLE FORMS AND ENDORSEMENTS



                                                               BJP-190-1 (12-98)
IN WITNESS WHEREOF, we have caused this policy to be executed and attested, and, if required by state
law, this policy shall not be valid unless signed by our authorized representative.




             President & CEO                                                          Secretary




                                                                                                        BJP-190-1 (12-98)
                                                                 PI- FEES-NOTICE 1 (06/19)




                                    NOTICE
                                   LATE FEE
                              REINSTATEMENT FEE

Late Fee
Please be advised that if your payment is late (payment is not received within five days
of the payment due date indicated on the invoice), you will be charged a late fee of $25*
(where permitted).
Reinstatement Fee
Please be advised that if your policy is cancelled due to non-payment of the premium
and we agree to reinstate your policy, you will be charged a reinstatement fee of $50**
(where permitted).

 These fees are in addition to any premium owed on the policy and can apply to each
 late payment and/or reinstatement that occurs during the policy term.




PI- FEES-NOTICE 1 (06/19)
                                       Page 1 of 1
                                                                                                             PP 20 15 (06/15)

         PHILADELPHIA INSURANCE COMPANIES PRIVACY POLICY NOTICE
                                     Philadelphia Indemnity Insurance Company
          _________________________________________________________________________________

The Philadelphia Insurance Companies value your privacy and we are committed to protecting personal information that
we collect during the course of our business relationship with you. The collection, use and disclosure of certain nonpublic
personal information are regulated by law.

This notice is for your information only and requires no action on your part. It will inform you about the types of information
that we collect and how it may be used or disclosed. This does not reflect a change in the way we do business or handle
your information.

Information We Collect:

We collect personal information about you from the following sources:
•       Applications or other forms such as claims forms or underwriting questionnaires completed by you;
•       Information about your transactions with us, our affiliates or others; and
•       Depending on the type of transaction you are conducting with us, information may be collected from
        consumer reporting agencies, health care providers, employers and other third parties.

Information We Disclose:

We will only disclose the information described above to our affiliates and non-affiliated third parties, as permitted by
law, and when necessary to conduct our normal business activities.

For example, we may make disclosures to the following types of third parties:
•      Your agent or broker (producer);
•      Parties who perform a business, professional or insurance functions for our company, including our reinsurance
•      companies;
•      Independent claims adjusters, investigators, attorneys, other insurers or medical care providers who need
       information to investigate, defend or settle a claim involving you;
•      Regulatory agencies in connection with the regulation of our business; and
•      Lienholders, mortgagees, lessors or other persons shown on our records as having a legal or beneficial interest
       in your policy.

We do not sell your information to others for marketing purposes. We do not disclose the personal information of persons
who have ceased to be our customers.

Protection of Information:

The Philadelphia Insurance Companies maintain physical, electronic and procedural safeguards that comply with state
and federal regulations to protect the confidentiality of your personal information. We also limit employee access to
personally identifiable information to those with a business reason for knowing such information.

Use of Cookies and Opt-Out:

We may place electronic “cookies” in the browser files of your computer when you access our website. Cookies are text
files placed on your computer to enable our systems to recognize your browser and so that we may tailor information on
our website to your interests. We or our third party service providers or business partners may place cookies on your
computer’s hard drive to enable us to match personal information that we maintain about you so that we are able to pre-
populate on-line forms with your information. We also use cookies to help us analyze traffic on our website to better
understand your interests. Although we do not use your non-public personal information for this purpose, you may opt-
out of cookies and advertising features through one of the available options including but not limited to Ads Settings in
Google.com or the Network Advertising Initiative (NAI) Consumer Opt-out. Opting out does not mean you will no longer
receive online advertising. It does mean that companies from which you opted out will no longer customize ads based on
your interests and web usage patterns using cookies.


How to Contact Us: Philadelphia Insurance Companies, One Bala Plaza, Suite 100, Bala Cynwyd, PA 19004
Attention: Chief Privacy Officer
Commercial General Liability Coverage Part
Commercial Crime Coverage Part
Commercial Inland Marine Coverage Part
Commercial Auto Coverage Part
Businessowners
Workers Compensation




CPD- P IC (   /
Philadelphia Indemnity Insurance Company
                           Philadelphia Indemnity Insurance Company

Locations Schedule
Policy Number:


Prems.   Bldg.
No.      No.     Address




                                        Page     of
Philadelphia Indemnity Insurance Company
Philadelphia Indemnity Insurance Company
                                                                                    COMMERCIAL PROPERTY
                                                                                            CP P 003 07 06

     EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
         ADVISORY NOTICE TO POLICYHOLDERS
This Notice does not form a part of your insurance contract. No coverage is provided by this Notice, nor can it be
construed to replace any provisions of your policy (including its endorsements). If there is any conflict between
this Notice and the policy (including its endorsements), the provisions of the policy (including its endorsements)
shall prevail.
Carefully read your policy, including the endorsements attached to your policy.
This Notice provides information concerning the following new endorsement, which applies to your new or re-
newal policy being issued by us:
                   Exclusion Of Loss Due To Virus Or Bacteria Endorsement CP 01 40 07 06
This endorsement makes an explicit statement regarding a risk that is not covered under your Commercial Prop-
erty insurance. It points out that there is no coverage under such insurance for loss or damage caused by or re-
sulting from any virus, bacterium or other microorganism that induces or is capable of inducing physical distress,
illness or disease. The exclusion in this endorsement applies to all coverages provided by your Commercial Prop-
erty insurance, including (if any) property damage and business income coverages.




CP P 003 07 06                             © ISO Properties, Inc., 2006                              Page 1 of 1
Philadelphia Indemnity Insurance Company

Form Schedule – Property
Policy Number:

Forms and Endorsements applying to this Coverage Part and made a part of this
policy at time of issue:




                                Page       of
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK2074476
Named Insured: Crossroads Investments, LLC                                                                   Agent # 17905
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0001       001       832 Easton Rd Warrington, PA 18976-2022
                     DAY CARE CENTERS
                     PC 04      FRAME




COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of    Causes of (1)
No.      No.           Coverage                                        Insurance     Loss Form           Coinsurance(2)         Deductible
0001     001 BUILDING                                                   1,661,800       SPECIAL               80%                    1,000
0001     001 BUSINESS PERS PROPERTY                                        50,000       SPECIAL               80%                    1,000
             PROPERTY ELITE




OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                       Replacement Cost             Inflation
No.        No.                   Coverage                    Amount       Expiration Date                     Incl. Stock          Guard
0001     001 BUILDING                                                                                  (X)
0001     001 BUSINESS PERS PROPERTY                                                                    (X)          (X)




OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.    Agreed Value       Agreed Value         Monthly Limit of          Maximum Period of         Extended Period of
No.        No.      Date               Amount               Indemnity(Fraction)       Indemnity                 Indemnity (Days)




Deductible Exceptions:

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum
Philadelphia Indemnity Insurance Company
         COMMERCIAL GENERAL LIABILITY COVERAGE PART DECLARATIONS



LIMITS OF INSURANCE




FORM OF BUSINESS:


                                                        SEE SCHEDULE ATTACHED


AUDIT PERIOD, ANNUAL, UNLESS OTHERWISE STATED:
                                                        Rates                        Advance Premiums

                                   Premium     Prem./             Prod./        Prem./              Prod./
Classifications        Code No.      Basis      Ops.            Comp. Ops        Ops.             Comp. Ops.




  SEE SCHEDULE ATTACHED




                  TOTAL PREMIUM FOR THIS COVERAGE PART:                     $                $

RETROACTIVE DATE (CG 00 02 ONLY)




FORM (S) AND ENDORSEMENT (S) APPLICABLE TO THIS COVERAGE PART: Refer To Forms Schedule
Philadelphia Indemnity Insurance Company
            COMMERCIAL GENERAL


Policy Number:

                                 Agent #
                                                                                                    PI-DY-003D (1-99)


                             DECLARATIONS PAGE
                 DAY CARE ORGANIZATION PROFESSIONAL LIABILITY
                      VICARIOUS LIABILITY COVERAGE FORM

                               PLEASE READ THIS POLICY CAREFULLY.


POLICY NO.                                                      Effective date:
                                                                         12:01 A.M. Standard Time


LIMIT OF INSURANCE


AGGREGATE LIMIT                                            $

EACH PROFESSIONAL INCIDENT LIMIT                           $


BUSINESS DESCRIPTION

Form of Business:

Business Description:


PREMIUM:

FORMS AND ENDORSEMENTS (Other than Applicable Forms and Endorsements Shown Elsewhere in the Policy.)

Forms and Endorsements Applying to this Coverage Part and Made Part of this Policy at Time of Issue:

SEE SCHEDULE




                     THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS
                    CONTAINING THE NAME OF THE INSURED AND THE POLICY PERIOD.




   Includes Copyrighted Material of the Insurance Service Office with its Permission. Copyright, Insurance Service
                                               Office, Inc., 1983-1984

                                                    Page 1 of 1
Philadelphia Indemnity Insurance Company

Form Schedule – Professional Liability
Policy Number:

Forms and Endorsements applying to this Coverage Part and made a part of this
policy at time of issue:
Form                 Edition Description




                                   Page    of
Philadelphia Indemnity Insurance Company
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            BELL ENDORSEMENT




I.     SCHEDULE OF ADDITIONAL COVERAGES AND LIMITS




       COVERAGE                                      LIMITS OF INSURANCE
II.    CONDITIONS

       A. Applicability of Coverage




       B. Limits of Liability or Limits of Insurance

          1.




          2.                                           I. SCHEDULE OF ADDITIONAL
               COVERAGES AND LIMITS


       C. Claim Expenses




III.   ADDITIONAL COVERAGES

       A. Business Travel Accident Benefit




          1.


          2.

          3.




          1.

          2.

          3.

          4.
B. Conference Cancellation




   1.


   2.




C. Donation Assurance




   1.



   2.


   3.


        a.



        b.


   4.


   5.




D. Emergency Real Estate Consulting Fee
E. Fundraising Event Blackout




F. Identity Theft Expense




G. Image Restoration and Counseling




     1.



     2.


     3.




H. Key Individual Replacement Expenses




I.   Kidnap Expense
   1.

   2.


   3.

   4.


   5.



        a.


        b.

        c.


        d.




J. Political Unrest Coverage




K. Temporary Meeting Space Reimbursement




L. Terrorism Travel Reimbursement
      M. Travel Delay Reimbursement




      N. Workplace Violence Counseling




           1.

           2.


           3.




IV.   DEFINITIONS



      A.


      B.




      C.



      D.

           1.

           2.

           3.


           4.



      E.
     1.



     2.




F.

     1.



     2.



G.




H.




I.

     1.


     2.


     3.


J.

     1.

     2.

     3.

     4.




K.        III. A. Business Travel
L.

     1.

     2.


     3.




M.

N.



     1.

     2.

     3.

     4.

O.

     1.


     2.


     3.




P.


Q.


R.
                                                                                           PI-CME-1 (10/09)




     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


           CRISIS MANAGEMENT ENHANCEMENT ENDORSEMENT

Unless otherwise stated herein, the terms, conditions, exclusions and other limitations set forth in this
endorsement are solely applicable to coverage afforded by this endorsement, and the policy is amended
as follows:

Solely for the purpose of this endorsement: 1) The words “you” and “your” refer to the Named Insured
shown in the Declarations, and any other person or organization qualifying as a Named Insured under
this policy. 2) The words “we,” “us” and “our” refer to the company providing this insurance.

I.     SCHEDULE OF ADDITIONAL COVERAGE AND LIMITS

       The following is the Limit of Liability provided by this endorsement. This endorsement is subject to
       the provisions of the policy to which it is attached.

        Crisis Management Expense                                                                  $25,000

II.    CONDITIONS

       A. Applicability of Coverage

           Coverage provided by your policy and any endorsements attached thereto is amended by this
           endorsement where applicable. All other terms and conditions of the policy or coverage part to
           which this endorsement is attached remain unchanged.

       B. Limits of Liability or Limits of Insurance

           When coverage is provided by this endorsement and any other coverage form or endorsement
           attached to this policy, we will pay only for the amount of covered loss or damage in excess of
           the amount due from that other insurance, whether you can collect on it or not. But we will not
           pay more than the applicable Limit of Liability or Limit of Insurance.

       C. Claim Expenses

           Coverages provided herein are not applicable to the generation of claim adjustment costs by
           you; such as fees you may incur by retaining a public adjuster or appraiser.

III.   ADDITIONAL COVERAGES

       A. We will reimburse you for “crisis management emergency response expenses” incurred
          because of an “incident” giving rise to a “crisis” to which this insurance applies. The amount of
          such reimbursement is limited as described in Section II. CONDITIONS, B. Limits of Liability
          or Limits of Insurance. No other obligation or liability to pay sums or perform acts or services
          is covered.

       B. We will reimburse only those “crisis management emergency response expenses” which are
          incurred during the policy period as shown in the Declarations of the policy to which this
          coverage is attached and reported to us within six (6) months of the date the “crisis” was
          initiated.



                                               Page 1 of 2
                                                                                      PI-CME-1 (10/09)


IV.   DEFINITIONS

      A. “Crisis” means the public announcement that an “incident” occurred on your premises or at an
         event sponsored by you.

      B. “Crisis management emergency response expenses” mean those expenses incurred for
         services provided by a “crisis management firm.” However, “crisis management emergency
         response expenses” shall not include compensation, fees, benefits, overhead, charges or
         expenses of any insured or any of your employees, nor shall “crisis management emergency
         response expenses” include any expenses that are payable on your behalf or reimbursable to
         you under any other valid and collectible insurance.

      C. “Crisis management firm” means any service provider you hire that is acceptable to us. Our
         consent will not be unreasonably withheld.

      D. “Incident” means an accident or other event, including the accidental discharge of pollutants,
         resulting in death or serious bodily injury to three or more persons.

      E. “Serious bodily injury” means any injury to a person that creates a substantial risk of death,
         serious permanent disfigurement, or protracted loss or impairment of the function of any bodily
         member or organ.




                                            Page 2 of 2
                                                                                                    IL 00 17 11 98


                           COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation                                                     b. Give you reports on the conditions we find;
   1. The first Named Insured shown in the Declara-                    and
      tions may cancel this policy by mailing or de-                c. Recommend changes.
      livering to us advance written notice of cancel-           2. We are not obligated to make any inspections,
      lation.                                                       surveys, reports or recommendations and any
   2. We may cancel this policy by mailing or deliv-                such actions we do undertake relate only to in-
      ering to the first Named Insured written notice               surability and the premiums to be charged. We
      of cancellation at least:                                     do not make safety inspections. We do not un-
       a. 10 days before the effective date of cancel-              dertake to perform the duty of any person or
          lation if we cancel for nonpayment of pre-                organization to provide for the health or safety
          mium; or                                                  of workers or the public. And we do not warrant
                                                                    that conditions:
      b. 30 days before the effective date of cancel-
          lation if we cancel for any other reason.                 a. Are safe or healthful; or
   3. We will mail or deliver our notice to the first               b. Comply with laws, regulations, codes or
      Named Insured's last mailing address known to                    standards.
      us.                                                        3. Paragraphs 1. and 2. of this condition apply
   4. Notice of cancellation will state the effective               not only to us, but also to any rating, advisory,
      date of cancellation. The policy period will end              rate service or similar organization which
      on that date.                                                 makes insurance inspections, surveys, reports
                                                                    or recommendations.
   5. If this policy is cancelled, we will send the first
       Named Insured any premium refund due. If we              4. Paragraph 2. of this condition does not apply
       cancel, the refund will be pro rata. If the first            to any inspections, surveys, reports or recom-
       Named Insured cancels, the refund may be                     mendations we may make relative to certifica-
       less than pro rata. The cancellation will be ef-             tion, under state or municipal statutes, ordi-
       fective even if we have not made or offered a                nances or regulations, of boilers, pressure ves-
       refund.                                                      sels or elevators.
   6. If notice is mailed, proof of mailing will be suf-     E. Premiums
       ficient proof of notice.                                 The first Named Insured shown in the Declara-
B. Changes                                                      tions:
   This policy contains all the agreements between              1. Is responsible for the payment of all premiums;
   you and us concerning the insurance afforded.                    and
   The first Named Insured shown in the Declara-                2. Will be the payee for any return premiums we
   tions is authorized to make changes in the terms                 pay.
   of this policy with our consent. This policy's terms      F. Transfer Of Your Rights And Duties Under
   can be amended or waived only by endorsement                 This Policy
   issued by us and made a part of this policy.
                                                                Your rights and duties under this policy may not
C. Examination Of Your Books And Records                        be transferred without our written consent except
   We may examine and audit your books and rec-                 in the case of death of an individual named in-
   ords as they relate to this policy at any time during        sured.
   the policy period and up to three years afterward.            If you die, your rights and duties will be trans-
D. Inspections And Surveys                                       ferred to your legal representative but only while
   1. We have the right to:                                      acting within the scope of duties as your legal rep-
                                                                 resentative. Until your legal representative is ap-
      a. Make inspections and surveys at any time;               pointed, anyone having proper temporary custody
                                                                 of your property will have your rights and duties
                                                                 but only with respect to that property.




IL 00 17 11 98                   Copyright, Insurance Services Office, Inc., 1998                       Page 1 of 1
                                                                                                    IL 00 21 09 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
                                                  (Broad Form)

This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

1. The insurance does not apply:                              C. Under any Liability Coverage, to "bodily injury"
   A. Under any Liability Coverage, to "bodily injury"            or "property damage" resulting from "hazard-
      or "property damage":                                       ous properties" of "nuclear material", if:
     (1) With respect to which an "insured" under                (1) The "nuclear material" (a) is at any "nuclear
          the policy is also an insured under a nu-                  facility" owned by, or operated by or on be-
          clear energy liability policy issued by Nu-                half of, an "insured" or (b) has been dis-
          clear Energy Liability Insurance Associa-                  charged or dispersed therefrom;
          tion, Mutual Atomic Energy Liability                   (2) The "nuclear material" is contained in
          Underwriters, Nuclear Insurance Associa-                   "spent fuel" or "waste" at any time pos-
          tion of Canada or any of their successors,                 sessed, handled, used, processed, stored,
          or would be an insured under any such pol-                 transported or disposed of, by or on behalf
          icy but for its termination upon exhaustion                of an "insured"; or
          of its limit of liability; or                          (3) The "bodily injury" or "property damage"
     (2) Resulting from the "hazardous properties"                   arises out of the furnishing by an "insured"
          of "nuclear material" and with respect to                  of services, materials, parts or equipment in
          which (a) any person or organization is re-                connection with the planning, construction,
          quired to maintain financial protection pur-               maintenance, operation or use of any "nu-
          suant to the Atomic Energy Act of 1954, or                 clear facility", but if such facility is located
          any law amendatory thereof, or (b) the "in-                within the United States of America, its terri-
          sured" is, or had this policy not been issued              tories or possessions or Canada, this ex-
          would be, entitled to indemnity from the                   clusion (3) applies only to "property dam-
          United States of America, or any agency                    age" to such "nuclear facility" and any
          thereof, under any agreement entered into                  property thereat.
          by the United States of America, or any          2. As used in this endorsement:
          agency thereof, with any person or organi-
          zation.                                             "Hazardous properties" includes radioactive, toxic
                                                              or explosive properties.
   B. Under any Medical Payments coverage, to
      expenses incurred with respect to "bodily in-           "Nuclear material" means "source material", "spe-
      jury" resulting from the "hazardous properties"         cial nuclear material" or "by-product material".
      of "nuclear material" and arising out of the op-
      eration of a "nuclear facility" by any person or
      organization.




IL 00 21 09 08                             © ISO Properties, Inc., 2007                                Page 1 of 2
   "Source material", "special nuclear material", and             (c) Any equipment or device used for the proc-
   "by-product material" have the meanings given                      essing, fabricating or alloying of "special
   them in the Atomic Energy Act of 1954 or in any                    nuclear material" if at any time the total
   law amendatory thereof.                                            amount of such material in the custody of
   "Spent fuel" means any fuel element or fuel com-                   the "insured" at the premises where such
   ponent, solid or liquid, which has been used or ex-                equipment or device is located consists of
   posed to radiation in a "nuclear reactor".                         or contains more than 25 grams of pluto-
                                                                      nium or uranium 233 or any combination
   "Waste" means any waste material (a) containing                    thereof, or more than 250 grams of uranium
   "by-product material" other than the tailings or                   235;
   wastes produced by the extraction or concentra-
   tion of uranium or thorium from any ore processed              (d) Any structure, basin, excavation, premises
   primarily for its "source material" content, and (b)               or place prepared or used for the storage or
   resulting from the operation by any person or or-                  disposal of "waste";
   ganization of any "nuclear facility" included under         and includes the site on which any of the foregoing
   the first two paragraphs of the definition of "nu-          is located, all operations conducted on such site
   clear facility".                                            and all premises used for such operations.
   "Nuclear facility" means:                                   "Nuclear reactor" means any apparatus designed
      (a) Any "nuclear reactor";                               or used to sustain nuclear fission in a self-
                                                               supporting chain reaction or to contain a critical
      (b) Any equipment or device designed or used             mass of fissionable material.
           for (1) separating the isotopes of uranium or
           plutonium, (2) processing or utilizing "spent       "Property damage" includes all forms of radioac-
           fuel", or (3) handling, processing or packag-       tive contamination of property.
           ing "waste";




Page 2 of 2                                 © ISO Properties, Inc., 2007                           IL 00 21 09 08
                                                                                                 IL 01 20 05 11

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          PENNSYLVANIA CHANGES                                      DEFENSE COSTS
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART LEGAL LIABILITY COVERAGE FORM
   COMMERCIAL PROPERTY COVERAGE PART MORTGAGEHOLDER'S ERRORS AND OMISSIONS
   COVERAGE FORM
   ELECTRONIC DATA LIABILITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK COVERAGE PART


A. The provisions of Paragraph B. are added to all            4. Coverage C      Mortgageholder's Liability
   Insuring Agreements that set forth a duty to                  under the Mortgageholder's Errors And
   defend under:                                                 Omissions Coverage Form.
   1. Section I of the Commercial General Liability,          Paragraph B. also applies to any other provision
      Commercial Liability Umbrella, Electronic               in the policy that sets forth a duty to defend.
      Data Liability, Employment-Related Practices         B. If we initially defend an insured ("insured") or pay
      Liability, Farm, Liquor Liability, Medical              for an insured's ("insured's") defense but later
      Professional      Liability,   Owners     And           determine that none of the claims ("claims"), for
      Contractors Protective Liability, Pollution             which we provided a defense or defense costs,
      Liability,        Product          Withdrawal,          are covered under this insurance, we have the
      Products/Completed Operations Liability,                right to reimbursement for the defense costs we
      Railroad Protective Liability and Underground           have incurred.
      Storage Tank Coverage Parts and the Farm
      Umbrella Liability Policy;                              The right to reimbursement under this provision
                                                              will only apply to the costs we have incurred after
   2. Section II Liability Coverage in Paragraph              we notify you in writing that there may not be
      A. Coverage under the Business Auto,                    coverage and that we are reserving our rights to
      Garage and Motor Carrier Coverage Forms;                terminate the defense or the payment of defense
   3. Section A        Coverage under the Legal               costs and to seek reimbursement for defense
      Liability Coverage Form; and                            costs.




IL 01 20 05 11                      © Insurance Services Office, Inc., 2010                          Page 1 of 1
                                                                                                 IL 01 66 09 07

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      PENNSYLVANIA CHANGES – ACTUAL CASH VALUE
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   STANDARD PROPERTY POLICY

The following is added to any provision which uses          The actual cash value of the lost or damaged property
the term actual cash value:                                 may be significantly less than its replacement cost.
Actual cash value is calculated as the amount it would
cost to repair or replace Covered Property, at the time
of loss or damage, with material of like kind and qual-
ity, subject to a deduction for deterioration, deprecia-
tion and obsolescence. Actual cash value applies to
valuation of Covered Property regardless of whether
that property has sustained partial or total loss or
damage.




IL 01 66 09 07                              © ISO Properties, Inc., 2006                             Page 1 of 1
                                                                                                   IL 01 72 09 07

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               PENNSYLVANIA CHANGES
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART

A. For insurance provided under the:                              Coverage during the period of time after your
   Capital Assets Program (Output Policy) Coverage                death is subject to all provisions of this policy
   Part                                                           including payment of any premium due for the
   Commercial Inland Marine Coverage Part                         policy period shown in the Declarations and
   Commercial Property Coverage Part                              any extension of that period.
   Crime And Fidelity Coverage Part                         B. For insurance provided under the:
   Equipment Breakdown Coverage Part
                                                               Capital Assets Program (Output Policy) Coverage
   The TRANSFER OF YOUR RIGHTS AND DU-                         Part
   TIES UNDER THIS POLICY Common Policy Con-
                                                               Commercial Inland Marine Coverage Part
   dition is replaced by the following:                        Commercial Property Coverage Part
   F. TRANSFER OF YOUR RIGHTS AND DUTIES                       Farm Coverage Part
       UNDER THIS POLICY
                                                               The following is added to the LOSS PAYMENT
       Your rights and duties under this policy may            Loss Condition and supersedes any provision to
       not be transferred without our written consent          the contrary:
       except in the case of death of an individual            NOTICE OF ACCEPTANCE OR DENIAL OF
       named insured.                                          CLAIM
       If you die, your rights and duties will be trans-
                                                               1. Except as provided in 3. below, we will give
       ferred to your legal representative but only
                                                                  you notice, within 15 working days after we re-
       while acting within the scope of duties as your            ceive a properly executed proof of loss, that
       legal representative. Until your legal represen-           we:
       tative is appointed, anyone having proper tem-
       porary custody of your property will have your              a. Accept your claim;
       rights and duties but only with respect to that            b. Deny your claim; or
       property.
                                                                   c. Need more time to determine whether your
       If you die, this Coverage Part will remain in ef-              claim should be accepted or denied.
       fect as provided in 1. or 2. below, whichever is
       later:                                                     If we deny your claim, such notice will be in
                                                                  writing, and will state any policy provision, con-
        1. For 180 days after your death regardless of            dition or exclusion used as a basis for the de-
           the policy period shown in the Declarations,           nial.
           unless the insured property is sold prior to
           that date; or                                          If we need more time to determine whether
                                                                  your claim should be accepted or denied, the
        2. Until the end of the policy period shown in            written notice will state the reason why more
           the Declarations, unless the insured prop-             time is required.
           erty is sold prior to that date.




IL 01 72 09 07                              © ISO Properties, Inc., 2006                               Page 1 of 2
   2. If we have not completed our investigation, we
      will notify you again in writing, within 30 days
      after the date of the initial notice as provided in
      1.c. above, and thereafter every 45 days. The
      written notice will state why more time is
      needed to investigate your claim and when you
      may expect us to reach a decision on your
      claim.
   3. The notice procedures in 1. and 2. above do
      not apply if we have a reasonable basis, sup-
      ported by specific information, to suspect that
      an insured has fraudulently caused or contrib-
      uted to the loss by arson or other illegal activ-
      ity. Under such circumstances, we will notify
      you of the disposition of your claim within a pe-
      riod of time reasonable to allow full investiga-
      tion of the claim, after we receive a properly
      executed proof of loss.




Page 2 of 2                                  © ISO Properties, Inc., 2006   IL 01 72 09 07
                                                                                                    IL 02 46 09 07

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            PENNSYLVANIA CHANGES – CANCELLATION
                     AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. The Cancellation Common Policy Condition is                      b. You have failed to pay a premium when
   replaced by the following:                                          due, whether the premium is payable di-
   CANCELLATION                                                        rectly to us or our agents or indirectly under
                                                                       a premium finance plan or extension of
   1. The first Named Insured shown in the Declara-                    credit. Notice of cancellation will be mailed
      tions may cancel this policy by writing or giving                at least 15 days before the effective date of
      notice of cancellation.                                          cancellation.
   2. Cancellation Of Policies In Effect For Less                   c. A condition, factor or loss experience mate-
      Than 60 Days                                                     rial to insurability has changed substantially
      We may cancel this policy by mailing or deliv-                   or a substantial condition, factor or loss ex-
      ering to the first Named Insured written notice                  perience material to insurability has be-
      of cancellation at least 30 days before the ef-                  come known during the policy period. No-
      fective date of cancellation.                                    tice of cancellation will be mailed or
                                                                       delivered at least 60 days before the effec-
   3. Cancellation Of Policies In Effect For 60
                                                                       tive date of cancellation.
      Days Or More
      If this policy has been in effect for 60 days or              d. Loss of reinsurance or a substantial de-
      more or if this policy is a renewal of a policy we               crease in reinsurance has occurred, which
      issued, we may cancel this policy only for one                   loss or decrease, at the time of cancella-
      or more of the following reasons:                                tion, shall be certified to the Insurance
                                                                       Commissioner as directly affecting in-force
       a. You have made a material misrepresenta-                      policies. Notice of cancellation will be
          tion which affects the insurability of the risk.             mailed or delivered at least 60 days before
          Notice of cancellation will be mailed or de-                 the effective date of cancellation.
          livered at least 15 days before the effective
          date of cancellation.




IL 02 46 09 07                               © ISO Properties, Inc., 2006                               Page 1 of 2
       e. Material failure to comply with policy terms,        7. If notice is mailed, it will be by registered or first
           conditions or contractual duties. Notice of            class mail. Proof of mailing will be sufficient
           cancellation will be mailed or delivered at            proof of notice.
           least 60 days before the effective date of       B. The following are added and supersede any provi-
           cancellation.                                       sions to the contrary:
        f. Other reasons that the Insurance Commis-            1. Nonrenewal
           sioner may approve. Notice of cancellation
           will be mailed or delivered at least 60 days           If we decide not to renew this policy, we will
           before the effective date of cancellation.             mail or deliver written notice of nonrenewal,
                                                                  stating the specific reasons for nonrenewal, to
   This policy may also be cancelled from inception               the first Named Insured at least 60 days before
   upon discovery that the policy was obtained                    the expiration date of the policy.
   through fraudulent statements, omissions or con-
   cealment of facts material to the acceptance of the         2. Increase Of Premium
   risk or to the hazard assumed by us.                           If we increase your renewal premium, we will
   4. We will mail or deliver our notice to the first             mail or deliver to the first Named Insured writ-
       Named Insured's last mailing address known to              ten notice of our intent to increase the premium
       us. Notice of cancellation will state the specific         at least 30 days before the effective date of the
       reasons for cancellation.                                  premium increase.
   5. Notice of cancellation will state the effective          Any notice of nonrenewal or renewal premium in-
       date of cancellation. The policy period will end        crease will be mailed or delivered to the first
       on that date.                                           Named Insured's last known address. If notice is
                                                               mailed, it will be by registered or first class mail.
   6. If this policy is cancelled, we will send the first      Proof of mailing will be sufficient proof of notice.
       Named Insured any premium refund due. If we
       cancel, the refund will be pro rata and will be
       returned within 10 business days after the ef-
       fective date of cancellation. If the first Named
       Insured cancels, the refund may be less than
       pro rata and will be returned within 30 days af-
       ter the effective date of cancellation. The can-
       cellation will be effective even if we have not
       made or offered a refund.




Page 2 of 2                                   ISO Properties, Inc., 2006                               IL 02 46 09 07
POLICY NUMBER:                                                                                        IL 09 53 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        EXCLUSION OF CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   BOILER AND MACHINERY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   STANDARD PROPERTY POLICY

                                                    SCHEDULE

The Exception Covering Certain Fire Losses (Paragraph C) applies to property located in the following state(s),
if covered under the indicated Coverage Form, Coverage Part or Policy:


                         State(s)                              Coverage Form, Coverage Part Or Policy




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following definition is added with respect to       B. The following exclusion is added:
   the provisions of this endorsement:                        CERTIFIED ACT OF TERRORISM EXCLUSION
   "Certified act of terrorism" means an act that is          We will not pay for loss or damage caused directly
   certified by the Secretary of the Treasury, in             or indirectly by a "certified act of terrorism". Such
   accordance with the provisions of the federal              loss or damage is excluded regardless of any
   Terrorism Risk Insurance Act, to be an act of              other cause or event that contributes concurrently
   terrorism pursuant to such Act. The criteria               or in any sequence to the loss.
   contained in the Terrorism Risk Insurance Act for
   a "certified act of terrorism" include the following:   C. Exception Covering Certain Fire Losses
   1. The act resulted in insured losses in excess of         The following exception to the exclusion in
       $5 million in the aggregate, attributable to all       Paragraph B. applies only if indicated and as
       types of insurance subject to the Terrorism            indicated in the Schedule of this endorsement.
       Risk Insurance Act; and                                If a "certified act of terrorism" results in fire, we will
   2. The act is a violent act or an act that is              pay for the loss or damage caused by that fire.
       dangerous to human life, property or                   Such coverage for fire applies only to direct loss or
       infrastructure and is committed by an individual       damage by fire to Covered Property. Therefore, for
       or individuals as part of an effort to coerce the      example, the coverage does not apply to
       civilian population of the United States or to         insurance provided under Business Income and/or
       influence the policy or affect the conduct of the      Extra Expense coverage forms or endorsements
       United States Government by coercion.                  which apply to those forms, or to the Legal Liability
                                                              Coverage Form or the Leasehold Interest
                                                              Coverage Form.




IL 09 53 01 15                        © Insurance Services Office, Inc., 2015                             Page 1 of 2
   If aggregate insured losses attributable to terrorist   D. Application Of Other Exclusions
   acts certified under the Terrorism Risk Insurance          The terms and limitations of any terrorism
   Act exceed $100 billion in a calendar year and we          exclusion, or the inapplicability or omission of a
   have met our insurer deductible under the                  terrorism exclusion, do not serve to create
   Terrorism Risk Insurance Act, we shall not be              coverage for any loss which would otherwise be
   liable for the payment of any portion of the amount        excluded under this Coverage Part or Policy, such
   of such losses that exceeds $100 billion, and in           as losses excluded by the Nuclear Hazard
   such case insured losses up to that amount are             Exclusion or the War And Military Action
   subject to pro rata allocation in accordance with          Exclusion.
   procedures established by the Secretary of the
   Treasury.




Page 2 of 2                           © Insurance Services Office, Inc., 2015                    IL 09 53 01 15
                                                                                                   PI-ACL-001 (12/18)


        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


             ABSOLUTE CYBER LIABILITY AND ELECTRONIC EXCLUSION
       The following exclusion applies to all coverages afforded under this policy:


       This insurance does not apply to any loss, cost, expense, fine, penalty, error and omission, or damage
       alleging, arising out of or from, attributable to, or giving rise to:


                (1)   Any access to, collection or disclosure of, or failure to erase any person's or organization's
                      confidential or personal information, including but not limited to patents, trade secrets,
                      processing methods, customer lists, financial information, credit card information, health
                      information, biometrics, or any other type of nonpublic information; or
                (2)   Business interruption or suspension of operations as caused by any access, unauthorized
                      access, lack of access, delay in access, damage, manipulation, loss, or impairment to
                      Electronic Data or Electronic Media; or
                (3)   Cyber Extortion; or
                (4)   A Privacy Breach; or
                (5)   A Security Breach; or
                (6)   Any fraudulent communication through Electronic Media that impersonates any person or
                      organization, including but not limited to phishing or other social engineering techniques or
                      otherwise; or
                (7)   Any computer code, software, or programming; or
                (8)   Any Security Breach that results in any electronic thing or device or Electronic Media
                      malfunctioning, improperly functioning, non-functioning, failing to perform as the intended
                      user desired, or being electronically manipulated to perform in a way that causes harm to the
                      insured or others; or
                (9)   The loss, loss of use, misuse, delay, manipulation, corruption, damage, alteration,
                      destruction, distortion, erasure, or theft of, or inability to access or manipulate Electronic
                      Data or Electronic Media as a result of Cyber Extortion; or Privacy Breach; or Security
                      Breach
(10)   Any failure of utilities based upon, arising out of, or attributable to any mechanical or     electrical failure,
       interruption, or outage, however caused, including but not limited to any electrical power interruption or
       surge, brownout, blackout, short circuit, over voltage, or power fluctuation or outage to gas, water,
       telephone, cable, satellite, telecommunications, the internet, or any component thereof, including but not
       limited to hardware, software, or any other infrastructure as a result of Cyber Extortion; or Privacy Breach;
       or Security Breach.
(11)   This exclusion applies even if damages are claimed for notification costs, errors or omissions, credit
       monitoring expenses, forensic expenses, public relations expenses, or any other loss, cost, or expense
       incurred by the insured or others arising out of that which is described in Paragraphs (1) through (10) above.

       As used in this exclusion, the following definitions apply:
                                                         Page 1 of 3

                                     @2018 Philadelphia Consolidated Holding Corp.


       PI-ACL-001 (12/18)
                                                                                          PI-ACL-001 (12/18)



Computer hardware means the physical components of any computer system including CPU’s, memory
storage devices, storage media, and input/output devices and other peripheral devices and components
including but not limited to cable, connectors, fiber optics, networking equipment, electronic data storage
devices, input and output devices, backup facilities, wire, power supply units, keyboards, display monitors
and audio speakers.

Computer system means an electronic, wireless, web or similar systems (including all computer
hardware, computer programs and electronic data) used to process data or information in an analog,
digital, electronic or wireless format, including but not limited to, associated input and output devices, data
storage devices, networking equipment, wired or wireless peripherals, electronic backup facilities, and
media libraries, that is owned or leased, operated and controlled by the insured or operated by an
independent contractor authorized to provide Business Process Outsourcing services or outsourced
Information Technology services for the insured.

Corporate Information Breach means the public disclosure of an organization’s non-public information.

Cyber Extortion means any threat or connected series of threats communicated to the insured for
the purpose of demanding money, securities, or property, including but not limited to threats to
release, divulge, disseminate, corrupt, damage or destroy Electronic Data or Electronic Media;
introduce malware or malicious code into the insured’s computer system; electronically
communicate with the insured’s customers in order to fraudulently obtain personal information,
money, securities or property; or restrict or hinder access to the insured’s computer system,
Electronic Data or Electronic Media, including but not limited to ransomware.

Denial of service means unauthorized or unexpected interference or malicious attack by any person(s)
or entity(ies) that restricts or prevents access to a computer system by persons or entities authorized to
gain access to the computer system or electronic data.

Electronic Data means information, facts, blockchain, crypto currencies, or computer programs stored
as or on, created or used on, or transmitted to or from computer software, including but not limited to
systems and applications software, hard or floppy disks, CD-ROMs, DVDs, external drives, USB sticks,
tapes, drives, cells, microchip, data processing devices, or any other media which are used with
electronically controlled equipment. The term computer programs, referred to in the foregoing
description of Electronic Data, means a set of related electronic instructions which direct the
operations and functions of a computer or device connected to it, which enable the computer or
device to receive, process, store, retrieve, or send data.

Electronic Media means broadcast or storage media that take advantage of electronic technology. They
include television, radio, Internet, fax, Bluetooth, GPS, audio beacons, electronic data, and any other
medium that requires electricity or digital encoding of information.

.Malicious code means unauthorized and corrupting or harmful computer code, including but not limited
to computer viruses, spyware, Trojan horses, worms, logic bombs, and mutations of any of the preceding.



                                                 Page 2 of 3

                              @2018 Philadelphia Consolidated Holding Corp.


PI-ACL-001 (12/18)
                                                                                         PI-ACL-001 (12/18)


Privacy Breach means a common law or statutory breach of confidence or violation of any common law
or statutory rights to privacy, including but not limited to breach of a privacy policy, breach of a person’s
right of publicity, misappropriation of likeness, false light, intrusion upon a person’s seclusion, or public
disclosure of a person’s or animal’s private information. Privacy Breach will also include a Corporate
Information Breach.

Security breach means:

          1. Unauthorized access of the insured’s computer system or unauthorized use of
             computer systems including unauthorized access or unauthorized use resulting from the
             theft of a password from the insured’s computer system;

          2. A denial of service attack against your computer systems; or

          3. Infection of the insured’s computer system by malicious code or transmission of malicious
             code from the insured’s computer systems,

          whether any of the foregoing is a specifically targeted attack or a generally distributed attack.

Unauthorized access means the gaining of access to a computer system by an unauthorized person or
persons.

Unauthorized use means the use of a computer system by an unauthorized person or persons or an
authorized person in an unauthorized manner.

This Endorsement is an absolute exclusion for cyber liability, Electronic Data, Electronic Media and
Security Breaches. This Endorsement applies except if coverage is specifically and affirmatively provided
in the following coverage forms or endorsements issued by us and only in respect to the coverage afforded
in those coverage forms or endorsements. In no event will this Endorsement broaden any coverage
afforded in any coverage form or endorsement:

  Cyber Security Liability Coverage Form
  Cyber Security Liability Endorsement
  Building and Personal Property Coverage Form
  Fraudulent Inducement Insuring Agreement
  Fraudulent Inducement Insuring Agreement - Broad Form
  Fraudulent Impersonation
  Fraudulent Impersonation Ultimate Cover
  Business Income and Extra Expense Coverage Form
  Computer Coverage Form



All other terms and conditions remain unchanged.



                                                Page 3 of 3

                             @2018 Philadelphia Consolidated Holding Corp.


PI-ACL-001 (12/18)
                                                                                       COMMERCIAL PROPERTY
                                                                                               CP 00 10 10 12

                   BUILDING AND PERSONAL PROPERTY
                            COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section H. Definitions.

A. Coverage                                                         b. Your Business Personal Property
   We will pay for direct physical loss of or damage to                consists of the following property located in
   Covered Property at the premises described in the                   or on the building or structure described in
   Declarations caused by or resulting from any                        the Declarations or in the open (or in a
   Covered Cause of Loss.                                              vehicle) within 100 feet of the building or
                                                                       structure or within 100 feet of the premises
   1. Covered Property                                                 described in the Declarations, whichever
      Covered Property, as used in this Coverage                       distance is greater:
      Part, means the type of property described in                   (1) Furniture and fixtures;
      this section, A.1., and limited in A.2. Property
      Not Covered, if a Limit Of Insurance is shown                   (2) Machinery and equipment;
      in the Declarations for that type of property.                  (3) "Stock";
       a. Building, meaning the building or structure                 (4) All other personal property owned by
          described in the Declarations, including:                       you and used in your business;
         (1) Completed additions;                                     (5) Labor, materials or services furnished or
         (2) Fixtures, including outdoor fixtures;                        arranged by you on personal property of
                                                                          others;
         (3) Permanently installed:
                                                                      (6) Your use interest as tenant in
            (a) Machinery; and                                            improvements        and      betterments.
            (b) Equipment;                                                Improvements and betterments are
         (4) Personal property owned by you that is                       fixtures, alterations, installations or
                                                                          additions:
             used to maintain or service the building
             or structure or its premises, including:                    (a) Made a part of the building or
            (a) Fire-extinguishing equipment;                                 structure you occupy but do not own;
                                                                              and
            (b) Outdoor furniture;
                                                                         (b) You acquired or made at your
            (c) Floor coverings; and                                          expense but cannot legally remove;
            (d) Appliances used for refrigerating,                    (7) Leased personal property for which you
                 ventilating, cooking, dishwashing or                     have a contractual responsibility to
                 laundering;                                              insure, unless otherwise provided for
         (5) If not covered by other insurance:                           under Personal Property Of Others.
            (a) Additions        under     construction,            c. Personal Property Of Others that is:
                 alterations and repairs to the building              (1) In your care, custody or control; and
                 or structure;
                                                                      (2) Located in or on the building or structure
            (b) Materials, equipment, supplies and                        described in the Declarations or in the
                 temporary structures, on or within                       open (or in a vehicle) within 100 feet of
                 100 feet of the described premises,                      the building or structure or within 100
                 used      for     making     additions,                  feet of the premises described in the
                 alterations or repairs to the building                   Declarations, whichever distance is
                 or structure.                                            greater.




CP 00 10 10 12                        © Insurance Services Office, Inc., 2011                          Page 1 of 16
         However, our payment for loss of or                     n. Electronic data, except as provided under
         damage to personal property of others will                 the Additional Coverage, Electronic Data.
         only be for the account of the owner of the                Electronic data means information, facts or
         property.                                                  computer programs stored as or on,
   2. Property Not Covered                                          created or used on, or transmitted to or
                                                                    from computer software (including systems
      Covered Property does not include:                            and applications software), on hard or
      a. Accounts, bills, currency, food stamps or                  floppy disks, CD-ROMs, tapes, drives, cells,
         other evidences of debt, money, notes or                   data processing devices or any other
         securities. Lottery tickets held for sale are              repositories of computer software which are
         not securities;                                            used      with     electronically     controlled
      b. Animals, unless owned by others and                        equipment. The term computer programs,
                                                                    referred to in the foregoing description of
          boarded by you, or if owned by you, only as
                                                                    electronic data, means a set of related
          "stock" while inside of buildings;
                                                                    electronic instructions which direct the
      c. Automobiles held for sale;                                 operations and functions of a computer or
      d. Bridges, roadways, walks, patios or other                  device connected to it, which enable the
          paved surfaces;                                           computer or device to receive, process,
                                                                    store, retrieve or send data. This
      e. Contraband, or property in the course of                   paragraph, n., does not apply to your
          illegal transportation or trade;                          "stock" of prepackaged software, or to
      f. The cost of excavations, grading, backfilling              electronic data which is integrated in and
          or filling;                                               operates or controls the building's elevator,
      g. Foundations of buildings, structures,                      lighting, heating, ventilation, air conditioning
          machinery or boilers if their foundations are             or security system;
          below:                                                 o. The cost to replace or restore the
         (1) The lowest basement floor; or                          information on valuable papers and
                                                                    records, including those which exist as
         (2) The surface of the ground, if there is no              electronic data. Valuable papers and
               basement;                                            records include but are not limited to
      h. Land (including land on which the property                 proprietary information, books of account,
          is located), water, growing crops or lawns                deeds, manuscripts, abstracts, drawings
          (other than lawns which are part of a                     and card index systems. Refer to the
          vegetated roof);                                          Coverage Extension for Valuable Papers
       i. Personal property while airborne or                       And Records (Other Than Electronic Data)
          waterborne;                                               for limited coverage for valuable papers and
                                                                    records other than those which exist as
      j. Bulkheads, pilings, piers, wharves or docks;               electronic data;
     k. Property that is covered under another                   p. Vehicles     or self-propelled        machines
         coverage form of this or any other policy in               (including aircraft or watercraft) that:
         which it is more specifically described,
         except for the excess of the amount due                   (1) Are licensed for use on public roads; or
         (whether you can collect on it or not) from               (2) Are operated principally away from the
         that other insurance;                                          described premises.
      l. Retaining walls that are not part of a                     This paragraph does not apply to:
         building;                                                     (a) Vehicles or self-propelled machines
     m. Underground pipes, flues or drains;                                 or autos you manufacture, process
                                                                            or warehouse;




Page 2 of 16                         © Insurance Services Office, Inc., 2011                      CP 00 10 10 12
           (b) Vehicles or self-propelled machines,                     (d) Remove property of others of a type
                other than autos, you hold for sale;                         that would not be Covered Property
           (c) Rowboats or canoes out of water at                            under this Coverage Form;
                the described premises; or                              (e) Remove deposits of mud or earth
           (d) Trailers, but only to the extent                              from the grounds of the described
                provided for in the Coverage                                 premises;
                Extension for Non-owned Detached                         (f) Extract "pollutants" from land or
                Trailers; or                                                 water; or
      q. The following property while outside of                        (g) Remove, restore or replace polluted
         buildings:                                                          land or water.
         (1) Grain, hay, straw or other crops;                       (3) Subject to the exceptions in Paragraph
         (2) Fences, radio or television antennas                        (4), the following provisions apply:
             (including satellite dishes) and their                     (a) The most we will pay for the total of
             lead-in wiring, masts or towers, trees,                         direct physical loss or damage plus
             shrubs or plants (other than trees,                             debris removal expense is the Limit
             shrubs or plants which are "stock" or are                       of Insurance applicable to the
             part of a vegetated roof), all except as                        Covered Property that has sustained
             provided in the Coverage Extensions.                            loss or damage.
   3. Covered Causes Of Loss                                            (b) Subject to (a) above, the amount we
      See applicable Causes Of Loss form as shown                            will pay for debris removal expense
      in the Declarations.                                                   is limited to 25% of the sum of the
                                                                             deductible plus the amount that we
   4. Additional Coverages                                                   pay for direct physical loss or
      a. Debris Removal                                                      damage to the Covered Property that
         (1) Subject to Paragraphs (2), (3) and (4),                         has sustained loss or damage.
                                                                             However, if no Covered Property has
              we will pay your expense to remove
              debris of Covered Property and other                           sustained direct physical loss or
              debris that is on the described premises,                      damage, the most we will pay for
              when such debris is caused by or                               removal of debris of other property (if
              results from a Covered Cause of Loss                           such removal is covered under this
              that occurs during the policy period. The                      Additional Coverage) is $5,000 at
              expenses will be paid only if they are                         each location.
              reported to us in writing within 180 days              (4) We will pay up to an additional $25,000
              of the date of direct physical loss or                     for debris removal expense, for each
              damage.                                                    location, in any one occurrence of
         (2) Debris Removal does not apply to costs                      physical loss or damage to Covered
              to:                                                        Property, if one or both of the following
                                                                         circumstances apply:
             (a) Remove debris of property of yours
                  that is not insured under this policy,                (a) The total of the actual debris removal
                  or property in your possession that is                     expense plus the amount we pay for
                  not Covered Property;                                      direct physical loss or damage
                                                                             exceeds the Limit of Insurance on
             (b) Remove debris of property owned by                          the Covered Property that has
                  or leased to the landlord of the                           sustained loss or damage.
                  building where your described
                  premises are located, unless you                      (b) The actual debris removal expense
                                                                             exceeds 25% of the sum of the
                  have a contractual responsibility to
                  insure such property and it is insured                     deductible plus the amount that we
                  under this policy;                                         pay for direct physical loss or
                                                                             damage to the Covered Property that
             (c) Remove any property that is                                 has sustained loss or damage.
                  Property Not Covered, including
                  property addressed under the
                  Outdoor       Property      Coverage
                  Extension;




CP 00 10 10 12                        © Insurance Services Office, Inc., 2011                        Page 3 of 16
               Therefore, if (4)(a) and/or (4)(b) applies,    The additional amount payable for debris removal
               our total payment for direct physical loss     expense is provided in accordance with the terms of
               or damage and debris removal expense           Paragraph (4), because the debris removal expense
               may reach but will never exceed the            ($40,000) exceeds 25% of the loss payable plus the
               Limit of Insurance on the Covered              deductible ($40,000 is 50% of $80,000), and because
               Property that has sustained loss or            the sum of the loss payable and debris removal
               damage, plus $25,000.                          expense ($79,500 + $40,000 = $119,500) would
         (5) Examples                                         exceed the Limit of Insurance ($90,000). The
                                                              additional amount of covered debris removal expense
             The following examples assume that               is $25,000, the maximum payable under Paragraph
             there is no Coinsurance penalty.                 (4). Thus, the total payable for debris removal
Example 1                                                     expense in this example is $35,500; $4,500 of the
                                                              debris removal expense is not covered.
Limit of Insurance:                    $ 90,000
                                                                    b. Preservation Of Property
Amount of Deductible:                  $     500
                                                                       If it is necessary to move Covered Property
Amount of Loss:                        $ 50,000                        from the described premises to preserve it
Amount of Loss Payable:                $ 49,500                        from loss or damage by a Covered Cause
                                ($50,000 – $500)                       of Loss, we will pay for any direct physical
Debris Removal Expense:                $ 10,000                        loss or damage to that property:
Debris Removal Expense Payable:        $ 10,000                       (1) While it is being moved or while
                                                                            temporarily stored at another location;
($10,000 is 20% of $50,000.)                                                and
The debris removal expense is less than 25% of the                    (2) Only if the loss or damage occurs within
sum of the loss payable plus the deductible. The sum                        30 days after the property is first moved.
of the loss payable and the debris removal expense
($49,500 + $10,000 = $59,500) is less than the Limit                c. Fire Department Service Charge
of Insurance. Therefore, the full amount of debris                     When the fire department is called to save
removal expense is payable in accordance with the                      or protect Covered Property from a
terms of Paragraph (3).                                                Covered Cause of Loss, we will pay up to
                                                                       $1,000 for service at each premises
Example 2                                                              described in the Declarations, unless a
Limit of Insurance:                          $ 90,000                  higher limit is shown in the Declarations.
Amount of Deductible:                        $      500                Such limit is the most we will pay
                                                                       regardless of the number of responding fire
Amount of Loss:                              $ 80,000                  departments or fire units, and regardless of
Amount of Loss Payable:                      $ 79,500                  the number or type of services performed.
                                       ($80,000 – $500)                This Additional Coverage applies to your
Debris Removal Expense:                      $ 40,000                  liability for fire department service charges:
Debris Removal Expense Payable                                         (1) Assumed by contract or agreement prior
                      Basic Amount:        $ 10,500                        to loss; or
                      Additional Amount: $ 25,000                      (2) Required by local ordinance.
The basic amount payable for debris removal                             No Deductible applies to this Additional
expense under the terms of Paragraph (3) is                             Coverage.
calculated as follows: $80,000 ($79,500 + $500) x .25
= $20,000, capped at $10,500. The cap applies
because the sum of the loss payable ($79,500) and
the basic amount payable for debris removal expense
($10,500) cannot exceed the Limit of Insurance
($90,000).




Page 4 of 16                            © Insurance Services Office, Inc., 2011                      CP 00 10 10 12
      d. Pollutant Clean-up And Removal                              (5) Under this Additional Coverage, we will
         We will pay your expense to extract                             not pay for:
         "pollutants" from land or water at the                         (a) The enforcement of or compliance
         described premises if the discharge,                                with any ordinance or law which
         dispersal, seepage, migration, release or                           requires        demolition,       repair,
         escape of the "pollutants" is caused by or                          replacement,             reconstruction,
         results from a Covered Cause of Loss that                           remodeling      or    remediation     of
         occurs during the policy period. The                                property due to contamination by
         expenses will be paid only if they are                              "pollutants" or due to the presence,
         reported to us in writing within 180 days of                        growth, proliferation, spread or any
         the date on which the Covered Cause of                              activity of "fungus", wet or dry rot or
         Loss occurs.                                                        bacteria; or
         This Additional Coverage does not apply to                     (b) Any costs associated with the
         costs to test for, monitor or assess the                            enforcement of or compliance with
         existence, concentration or effects of                              an ordinance or law which requires
         "pollutants". But we will pay for testing                           any insured or others to test for,
         which is performed in the course of                                 monitor, clean up, remove, contain,
         extracting the "pollutants" from the land or                        treat, detoxify or neutralize, or in any
         water.                                                              way respond to, or assess the
         The most we will pay under this Additional                          effects of "pollutants", "fungus", wet
         Coverage for each described premises is                             or dry rot or bacteria.
         $10,000 for the sum of all covered                          (6) The most we will pay under this
         expenses arising out of Covered Causes of                       Additional Coverage, for each described
         Loss occurring during each separate 12-                         building insured under this Coverage
         month period of this policy.                                    Form, is $10,000 or 5% of the Limit of
      e. Increased Cost Of Construction                                  Insurance applicable to that building,
                                                                         whichever is less. If a damaged building
        (1) This Additional Coverage applies only to                     is covered under a blanket Limit of
             buildings to which the Replacement                          Insurance which applies to more than
             Cost Optional Coverage applies.                             one building or item of property, then the
        (2) In the event of damage by a Covered                          most we will pay under this Additional
             Cause of Loss to a building that is                         Coverage, for that damaged building, is
             Covered Property, we will pay the                           the lesser of $10,000 or 5% times the
             increased costs incurred to comply with                     value of the damaged building as of the
             the minimum standards of an ordinance                       time of loss times the applicable
             or law in the course of repair, rebuilding                  Coinsurance percentage.
             or replacement of damaged parts of that                     The amount payable under this
             property, subject to the limitations stated                 Additional Coverage is additional
             in e.(3) through e.(9) of this Additional                   insurance.
             Coverage.
                                                                     (7) With respect to this Additional
        (3) The ordinance or law referred to in e.(2)                    Coverage:
             of this Additional Coverage is an
             ordinance or law that regulates the                        (a) We will not pay for the Increased
             construction or repair of buildings or                          Cost of Construction:
             establishes zoning or land use                                  (i) Until the property is actually
             requirements at the described premises                              repaired or replaced at the same
             and is in force at the time of loss.                                or another premises; and
        (4) Under this Additional Coverage, we will                         (ii) Unless the repair or replacement
             not pay any costs due to an ordinance                               is made as soon as reasonably
             or law that:                                                        possible after the loss or
            (a) You were required to comply with                                 damage, not to exceed two
                 before the loss, even when the                                  years. We may extend this period
                 building was undamaged; and                                     in writing during the two years.
            (b) You failed to comply with.




CP 00 10 10 12                        © Insurance Services Office, Inc., 2011                          Page 5 of 16
           (b) If the building is repaired or replaced               (3) The Covered Causes of Loss applicable
                at the same premises, or if you elect                    to Your Business Personal Property
                to rebuild at another premises, the                      apply to this Additional Coverage,
                most we will pay for the Increased                       Electronic Data, subject to the following:
                Cost of Construction, subject to the                    (a) If the Causes Of Loss – Special
                provisions of e.(6) of this Additional                      Form applies, coverage under this
                Coverage, is the increased cost of                          Additional   Coverage,     Electronic
                construction at the same premises.                          Data, is limited to the "specified
           (c) If the ordinance or law requires                             causes of loss" as defined in that
                relocation to another premises, the                         form and Collapse as set forth in that
                most we will pay for the Increased                          form.
                Cost of Construction, subject to the                    (b) If the Causes Of Loss – Broad Form
                provisions of e.(6) of this Additional                      applies,     coverage     under     this
                Coverage, is the increased cost of                          Additional     Coverage,     Electronic
                construction at the new premises.                           Data, includes Collapse as set forth
        (8) This Additional Coverage is not subject                         in that form.
            to the terms of the Ordinance Or Law                        (c) If the Causes Of Loss form is
            Exclusion to the extent that such                               endorsed to add a Covered Cause of
            Exclusion would conflict with the                               Loss, the additional Covered Cause
            provisions of this Additional Coverage.                         of Loss does not apply to the
        (9) The costs addressed in the Loss                                 coverage provided under this
            Payment and Valuation Conditions and                            Additional     Coverage,     Electronic
            the     Replacement       Cost     Optional                     Data.
            Coverage, in this Coverage Form, do                         (d) The Covered Causes of Loss include
            not include the increased cost                                  a virus, harmful code or similar
            attributable to enforcement of or                               instruction introduced into or enacted
            compliance with an ordinance or law.                            on a computer system (including
            The amount payable under this                                   electronic data) or a network to
            Additional Coverage, as stated in e.(6)                         which it is connected, designed to
            of this Additional Coverage, is not                             damage or destroy any part of the
            subject to such limitation.                                     system or disrupt its normal
      f. Electronic Data                                                    operation. But there is no coverage
        (1) Under      this   Additional    Coverage,                       for loss or damage caused by or
            electronic data has the meaning                                 resulting from manipulation of a
            described under Property Not Covered,                           computer         system      (including
            Electronic      Data.    This    Additional                     electronic data) by any employee,
            Coverage does not apply to your "stock"                         including a temporary or leased
            of prepackaged software, or to                                  employee, or by an entity retained by
            electronic data which is integrated in                          you or for you to inspect, design,
            and operates or controls the building's                         install, modify, maintain, repair or
            elevator, lighting, heating, ventilation, air                   replace that system.
            conditioning or security system.
        (2) Subject to the provisions of this
            Additional Coverage, we will pay for the
            cost to replace or restore electronic data
            which has been destroyed or corrupted
            by a Covered Cause of Loss. To the
            extent that electronic data is not
            replaced or restored, the loss will be
            valued at the cost of replacement of the
            media on which the electronic data was
            stored, with blank media of substantially
            identical type.




Page 6 of 16                          © Insurance Services Office, Inc., 2011                      CP 00 10 10 12
          (4) The most we will pay under this                        (2) Your Business Personal Property
              Additional Coverage, Electronic Data, is                  (a) If this policy covers Your Business
              $2,500 (unless a higher limit is shown in                     Personal Property, you may extend
              the Declarations) for all loss or damage                      that insurance to apply to:
              sustained in any one policy year,
              regardless of the number of occurrences                       (i) Business     personal    property,
              of loss or damage or the number of                                including such property that you
              premises,       locations   or   computer                         newly acquire, at any location
              systems involved. If loss payment on the                          you acquire other than at fairs,
              first occurrence does not exhaust this                            trade shows or exhibitions; or
              amount, then the balance is available for                     (ii) Business      personal     property,
              subsequent loss or damage sustained in                             including such property that you
              but not after that policy year. With                               newly acquire, located at your
              respect to an occurrence which begins                              newly constructed or acquired
              in one policy year and continues or                                buildings     at    the     location
              results in additional loss or damage in a                          described in the Declarations.
              subsequent policy year(s), all loss or                         The most we will pay for loss or
              damage is deemed to be sustained in                            damage under this Extension is
              the policy year in which the occurrence                        $100,000 at each building.
              began.
                                                                        (b) This Extension does not apply to:
   5. Coverage Extensions
                                                                             (i) Personal property of others that
      Except as otherwise provided, the following                                is temporarily in your possession
      Extensions apply to property located in or on                              in the course of installing or
      the building described in the Declarations or in                           performing     work     on     such
      the open (or in a vehicle) within 100 feet of the                          property; or
      described premises.
                                                                            (ii) Personal property of others that
      If a Coinsurance percentage of 80% or more,                                is temporarily in your possession
      or a Value Reporting period symbol, is shown
                                                                                 in     the    course     of    your
      in the Declarations, you may extend the                                    manufacturing or wholesaling
      insurance provided by this Coverage Part as                                activities.
      follows:
                                                                     (3) Period Of Coverage
      a. Newly Acquired Or Constructed
           Property                                                      With respect to insurance provided
                                                                         under this Coverage Extension for
          (1) Buildings                                                  Newly       Acquired     Or    Constructed
              If this policy covers Building, you may                    Property, coverage will end when any of
              extend that insurance to apply to:                         the following first occurs:
             (a) Your new buildings while being built                   (a) This policy expires;
                   on the described premises; and
                                                                        (b) 30 days expire after you acquire the
             (b) Buildings you acquire at locations,                         property or begin construction of that
                   other than the described premises,                        part of the building that would qualify
                   intended for:                                             as covered property; or
                   (i) Similar use as the building                      (c) You report values to us.
                       described in the Declarations; or
                                                                         We will charge you additional premium
                  (ii) Use as a warehouse.                               for values reported from the date you
              The most we will pay for loss or damage                    acquire      the    property    or    begin
              under this Extension is $250,000 at                        construction of that part of the building
              each building.                                             that would qualify as covered property.




CP 00 10 10 12                        © Insurance Services Office, Inc., 2011                         Page 7 of 16
      b. Personal Effects And Property Of Others                d. Property Off-premises
         You may extend the insurance that applies                (1) You may extend the insurance provided
         to Your Business Personal Property to                        by this Coverage Form to apply to your
         apply to:                                                    Covered Property while it is away from
        (1) Personal effects owned by you, your                       the described premises, if it is:
            officers, your partners or members, your                  (a) Temporarily at a location you do not
            managers or your employees. This                              own, lease or operate;
            Extension does not apply to loss or                       (b) In storage at a location you lease,
            damage by theft.                                              provided the lease was executed
        (2) Personal property of others in your care,                     after the beginning of the current
             custody or control.                                          policy term; or
         The most we will pay for loss or damage                      (c) At any fair, trade show or exhibition.
         under this Extension is $2,500 at each                    (2) This Extension does not apply to
         described premises. Our payment for loss                      property:
         of or damage to personal property of others
         will only be for the account of the owner of                 (a) In or on a vehicle; or
         the property.                                                (b) In the care, custody or control of
      c. Valuable Papers And Records (Other                               your salespersons, unless the
         Than Electronic Data)                                            property is in such care, custody or
                                                                          control at a fair, trade show or
        (1) You may extend the insurance that                             exhibition.
            applies to Your Business Personal
            Property to apply to the cost to replace              (3) The most we will pay for loss or damage
            or restore the lost information on                         under this Extension is $10,000.
            valuable papers and records for which               e. Outdoor Property
            duplicates do not exist. But this                      You may extend the insurance provided by
            Extension does not apply to valuable
                                                                   this Coverage Form to apply to your
            papers and records which exist as                      outdoor fences, radio and television
            electronic data. Electronic data has the               antennas (including satellite dishes), trees,
            meaning described under Property Not                   shrubs and plants (other than trees, shrubs
            Covered, Electronic Data.                              or plants which are "stock" or are part of a
        (2) If the Causes Of Loss – Special Form                   vegetated roof), including debris removal
            applies, coverage under this Extension                 expense, caused by or resulting from any of
            is limited to the "specified causes of                 the following causes of loss if they are
            loss" as defined in that form and                      Covered Causes of Loss:
            Collapse as set forth in that form.                   (1) Fire;
        (3) If the Causes Of Loss – Broad Form                    (2) Lightning;
            applies, coverage under this Extension
            includes Collapse as set forth in that                (3) Explosion;
            form.                                                 (4) Riot or Civil Commotion; or
        (4) Under this Extension, the most we will                (5) Aircraft.
            pay to replace or restore the lost
            information is $2,500 at each described                The most we will pay for loss or damage
            premises, unless a higher limit is shown               under this Extension is $1,000, but not
            in the Declarations. Such amount is                    more than $250 for any one tree, shrub or
                                                                   plant. These limits apply to any one
            additional insurance. We will also pay
            for the cost of blank material for                     occurrence, regardless of the types or
            reproducing the records (whether or not                number of items lost or damaged in that
                                                                   occurrence.
            duplicates exist) and (when there is a
            duplicate) for the cost of labor to
            transcribe or copy the records. The
            costs of blank material and labor are
            subject to the applicable Limit of
            Insurance on Your Business Personal
            Property and, therefore, coverage of
            such costs is not additional insurance.




Page 8 of 16                        © Insurance Services Office, Inc., 2011                    CP 00 10 10 12
         Subject to all aforementioned terms and                     (2) If the applicable Covered Causes of
         limitations of coverage, this Coverage                          Loss form or endorsement contains a
         Extension includes the expense of                               limitation or exclusion concerning loss or
         removing from the described premises the                        damage from sand, dust, sleet, snow,
         debris of trees, shrubs and plants which are                    ice or rain to property in a structure,
         the property of others, except in the                           such limitation or exclusion also applies
         situation in which you are a tenant and such                    to property in a portable storage unit.
         property is owned by the landlord of the                   (3) Coverage under this Extension:
         described premises.
                                                                       (a) Will end 90 days after the business
      f. Non-owned Detached Trailers                                        personal property has been placed in
        (1) You may extend the insurance that                               the storage unit;
             applies to Your Business Personal                         (b) Does not apply if the storage unit
             Property to apply to loss or damage to                         itself has been in use at the
             trailers that you do not own, provided                         described premises for more than 90
             that:                                                          consecutive days, even if the
            (a) The trailer is used in your business;                       business personal property has been
            (b) The trailer is in your care, custody or                     stored there for 90 or fewer days as
                 control at the premises described in                       of the time of loss or damage.
                 the Declarations; and                              (4) Under this Extension, the most we will
            (c) You have a contractual responsibility                   pay for the total of all loss or damage to
                 to pay for loss or damage to the                       business personal property is $10,000
                 trailer.                                               (unless a higher limit is indicated in the
                                                                        Declarations for such Extension)
        (2) We will not pay for any loss or damage                      regardless of the number of storage
             that occurs:                                               units. Such limit is part of, not in addition
            (a) While the trailer is attached to any                    to, the applicable Limit of Insurance on
                 motor      vehicle    or     motorized                 Your Business Personal Property.
                 conveyance, whether or not the                         Therefore,      payment        under     this
                 motor      vehicle    or     motorized                 Extension will not increase the
                 conveyance is in motion;                               applicable Limit of Insurance on Your
            (b) During       hitching   or   unhitching                 Business Personal Property.
                 operations, or when a trailer                      (5) This Extension does not apply to loss or
                 becomes accidentally unhitched from                    damage otherwise covered under this
                 a motor vehicle or motorized                           Coverage Form or any endorsement to
                 conveyance.                                            this Coverage Form or policy, and does
                                                                        not apply to loss or damage to the
        (3) The most we will pay for loss or damage
             under this Extension is $5,000, unless a                   storage unit itself.
             higher limit is shown in the Declarations.          Each of these Extensions is additional
        (4) This insurance is excess over the                    insurance unless otherwise indicated. The
                                                                 Additional Condition, Coinsurance, does not
             amount due (whether you can collect on
             it or not) from any other insurance                 apply to these Extensions.
             covering such property.                       B. Exclusions And Limitations
      g. Business Personal Property Temporarily               See applicable Causes Of Loss form as shown in
         In Portable Storage Units                            the Declarations.
        (1) You may extend the insurance that              C. Limits Of Insurance
             applies to Your Business Personal                The most we will pay for loss or damage in any
             Property to apply to such property while         one occurrence is the applicable Limit Of
             temporarily stored in a portable storage         Insurance shown in the Declarations.
             unit (including a detached trailer)
             located within 100 feet of the building or       The most we will pay for loss or damage to
             structure described in the Declarations          outdoor signs, whether or not the sign is attached
             or within 100 feet of the premises               to a building, is $2,500 per sign in any one
             described in the Declarations, whichever         occurrence.
             distance is greater.




CP 00 10 10 12                       © Insurance Services Office, Inc., 2011                          Page 9 of 16
   The amounts of insurance stated in the following           Total amount of loss payable:
   Additional Coverages apply in accordance with the          $59,850 + $80,000 = $139,850
   terms of such coverages and are separate from
   the Limit(s) Of Insurance shown in the                     Example 2
   Declarations for any other coverage:                       (This example, too, assumes there is no Coinsurance
   1. Fire Department Service Charge;                         penalty.)
   2. Pollutant Clean-up And Removal;                         The Deductible and Limits of Insurance are the same
                                                              as those in Example 1.
   3. Increased Cost Of Construction; and
   4. Electronic Data.                                        Loss to Building 1:                        $ 70,000
   Payments under the Preservation Of Property                  (Exceeds Limit of Insurance plus Deductible)
   Additional Coverage will not increase the                  Loss to Building 2:                        $ 90,000
   applicable Limit of Insurance.                               (Exceeds Limit of Insurance plus Deductible)
D. Deductible                                                 Loss Payable – Building 1:                 $ 60,000
   In any one occurrence of loss or damage                      (Limit of Insurance)
   (hereinafter referred to as loss), we will first reduce    Loss Payable – Building 2:                 $ 80,000
   the amount of loss if required by the Coinsurance
   Condition or the Agreed Value Optional Coverage.             (Limit of Insurance)
   If the adjusted amount of loss is less than or equal       Total amount of loss payable:              $ 140,000
   to the Deductible, we will not pay for that loss. If       E. Loss Conditions
   the adjusted amount of loss exceeds the
   Deductible, we will then subtract the Deductible              The following conditions apply in addition to the
   from the adjusted amount of loss and will pay the             Common Policy Conditions and the Commercial
   resulting amount or the Limit of Insurance,                   Property Conditions:
   whichever is less.                                            1. Abandonment
   When the occurrence involves loss to more than                   There can be no abandonment of any property
   one item of Covered Property and separate Limits                 to us.
   of Insurance apply, the losses will not be
   combined in determining application of the                    2. Appraisal
   Deductible. But the Deductible will be applied only              If we and you disagree on the value of the
   once per occurrence.                                             property or the amount of loss, either may
                                                                    make written demand for an appraisal of the
Example 1                                                           loss. In this event, each party will select a
(This example assumes there is no Coinsurance                       competent and impartial appraiser. The two
penalty.)                                                           appraisers will select an umpire. If they cannot
                                                                    agree, either may request that selection be
Deductible:                                   $      250            made by a judge of a court having jurisdiction.
Limit of Insurance – Building 1:              $   60,000            The appraisers will state separately the value
Limit of Insurance – Building 2:              $   80,000            of the property and amount of loss. If they fail
                                                                    to agree, they will submit their differences to
Loss to Building 1:                           $   60,100            the umpire. A decision agreed to by any two
Loss to Building 2:                           $   90,000            will be binding. Each party will:
The amount of loss to Building 1 ($60,100) is less                  a. Pay its chosen appraiser; and
than the sum ($60,250) of the Limit of Insurance                    b. Bear the other expenses of the appraisal
applicable to Building 1 plus the Deductible.                            and umpire equally.
The Deductible will be subtracted from the amount of                If there is an appraisal, we will still retain our
loss in calculating the loss payable for Building 1:                right to deny the claim.
    $ 60,100                                                     3. Duties In The Event Of Loss Or Damage
    –     250                                                       a. You must see that the following are done in
    $ 59,850 Loss Payable – Building 1                                   the event of loss or damage to Covered
                                                                         Property:
The Deductible applies once per occurrence and
therefore is not subtracted in determining the amount                   (1) Notify the police if a law may have been
of loss payable for Building 2. Loss payable for                            broken.
Building 2 is the Limit of Insurance of $80,000.




Page 10 of 16                           © Insurance Services Office, Inc., 2011                      CP 00 10 10 12
        (2) Give us prompt notice of the loss or              4. Loss Payment
             damage. Include a description of the                a. In the event of loss or damage covered by
             property involved.                                     this Coverage Form, at our option, we will
        (3) As soon as possible, give us a                          either:
             description of how, when and where the                (1) Pay the value of lost or damaged
             loss or damage occurred.                                   property;
        (4) Take all reasonable steps to protect the                (2) Pay the cost of repairing or replacing the
             Covered Property from further damage,                      lost or damaged property, subject to b.
             and keep a record of your expenses                         below;
             necessary to protect the Covered
             Property, for consideration in the                     (3) Take all or any part of the property at an
             settlement of the claim. This will not                     agreed or appraised value; or
             increase the Limit of Insurance.                      (4) Repair, rebuild or replace the property
             However, we will not pay for any                           with other property of like kind and
             subsequent loss or damage resulting                        quality, subject to b. below.
             from a cause of loss that is not a
                                                                    We will determine the value of lost or
             Covered Cause of Loss. Also, if                        damaged property, or the cost of its repair
             feasible, set the damaged property                     or replacement, in accordance with the
             aside and in the best possible order for               applicable terms of the Valuation Condition
             examination.                                           in this Coverage Form or any applicable
        (5) At our request, give us complete                        provision which amends or supersedes the
             inventories of the damaged and                         Valuation Condition.
             undamaged property. Include quantities,             b. The cost to repair, rebuild or replace does
             costs, values and amount of loss                       not include the increased cost attributable
             claimed.                                               to enforcement of or compliance with any
        (6) As often as may be reasonably required,                 ordinance      or      law    regulating  the
             permit us to inspect the property proving              construction, use or repair of any property.
             the loss or damage and examine your                 c. We will give notice of our intentions within
             books and records.                                     30 days after we receive the sworn proof of
             Also, permit us to take samples of                     loss.
             damaged and undamaged property for                  d. We will not pay you more than your
             inspection, testing and analysis, and                  financial interest in the Covered Property.
             permit us to make copies from your
             books and records.                                  e. We may adjust losses with the owners of
                                                                    lost or damaged property if other than you.
        (7) Send us a signed, sworn proof of loss                   If we pay the owners, such payments will
             containing the information we request to               satisfy your claims against us for the
             investigate the claim. You must do this                owners' property. We will not pay the
             within 60 days after our request. We will              owners more than their financial interest in
             supply you with the necessary forms.                   the Covered Property.
        (8) Cooperate with us in the investigation or            f. We may elect to defend you against suits
             settlement of the claim.
                                                                    arising from claims of owners of property.
      b. We may examine any insured under oath,                     We will do this at our expense.
         while not in the presence of any other                  g. We will pay for covered loss or damage
         insured and at such times as may be                        within 30 days after we receive the sworn
         reasonably required, about any matter
                                                                    proof of loss, if you have complied with all
         relating to this insurance or the claim,                   of the terms of this Coverage Part, and:
         including an insured's books and records. In
         the event of an examination, an insured's                 (1) We have reached agreement with you
         answers must be signed.                                        on the amount of loss; or
                                                                   (2) An appraisal award has been made.




CP 00 10 10 12                       © Insurance Services Office, Inc., 2011                      Page 11 of 16
      h. A party wall is a wall that separates and is                   (b) When this policy is issued to the
          common to adjoining buildings that are                            owner or general lessee of a
          owned by different parties. In settling                           building, building means the entire
          covered losses involving a party wall, we                         building. Such building is vacant
          will pay a proportion of the loss to the party                    unless at least 31% of its total
          wall based on your interest in the wall in                        square footage is:
          proportion to the interest of the owner of the                    (i) Rented to a lessee or sublessee
          adjoining building. However, if you elect to                          and used by the lessee or
          repair or replace your building and the                               sublessee     to  conduct     its
          owner of the adjoining building elects not to                         customary operations; and/or
          repair or replace that building, we will pay
          you the full value of the loss to the party                      (ii) Used by the building owner to
          wall, subject to all applicable policy                                conduct customary operations.
          provisions including Limits of Insurance, the             (2) Buildings       under   construction    or
          Valuation and Coinsurance Conditions and                        renovation are not considered vacant.
          all other provisions of this Loss Payment               b. Vacancy Provisions
          Condition. Our payment under the
          provisions of this paragraph does not alter                If the building where loss or damage occurs
          any right of subrogation we may have                       has been vacant for more than 60
          against any entity, including the owner or                 consecutive days before that loss or
          insurer of the adjoining building, and does                damage occurs:
          not alter the terms of the Transfer Of Rights             (1) We will not pay for any loss or damage
          Of Recovery Against Others To Us                                caused by any of the following, even if
          Condition in this policy.                                       they are Covered Causes of Loss:
   5. Recovered Property                                                 (a) Vandalism;
      If either you or we recover any property after                     (b) Sprinkler leakage, unless you have
      loss settlement, that party must give the other                         protected the system against
      prompt notice. At your option, the property will                        freezing;
      be returned to you. You must then return to us
      the amount we paid to you for the property. We                     (c) Building glass breakage;
      will pay recovery expenses and the expenses                        (d) Water damage;
      to repair the recovered property, subject to the                   (e) Theft; or
      Limit of Insurance.
                                                                          (f) Attempted theft.
   6. Vacancy
                                                                    (2) With respect to Covered Causes of Loss
      a. Description Of Terms                                             other than those listed in b.(1)(a)
        (1) As used in this Vacancy Condition, the                        through b.(1)(f) above, we will reduce
            term building and the term vacant have                        the amount we would otherwise pay for
            the meanings set forth in (1)(a) and                          the loss or damage by 15%.
            (1)(b) below:                                      7. Valuation
           (a) When this policy is issued to a                    We will determine the value of Covered
                tenant, and with respect to that                  Property in the event of loss or damage as
                tenant's interest in Covered Property,            follows:
                building means the unit or suite
                rented or leased to the tenant. Such              a. At actual cash value as of the time of loss
                building is vacant when it does not                   or damage, except as provided in b., c., d.
                contain enough business personal                      and e. below.
                property to conduct customary                     b. If the Limit of Insurance for Building
                operations.                                           satisfies    the     Additional  Condition,
                                                                      Coinsurance, and the cost to repair or
                                                                      replace the damaged building property is
                                                                      $2,500 or less, we will pay the cost of
                                                                      building repairs or replacement.




Page 12 of 16                         © Insurance Services Office, Inc., 2011                    CP 00 10 10 12
          The cost of building repairs or replacement                 Instead, we will determine the most we will
          does not include the increased cost                         pay using the following steps:
          attributable     to    enforcement    of    or             (1) Multiply the value of Covered Property
          compliance with any ordinance or law                           at the time of loss by the Coinsurance
          regulating the construction, use or repair of                  percentage;
          any property.
                                                                     (2) Divide the Limit of Insurance of the
          However, the following property will be                         property by the figure determined in
          valued at the actual cash value, even when                      Step (1);
          attached to the building:
                                                                     (3) Multiply the total amount of loss, before
         (1) Awnings or floor coverings;                                  the application of any deductible, by the
         (2) Appliances for refrigerating, ventilating,                   figure determined in Step (2); and
              cooking, dishwashing or laundering; or                 (4) Subtract the deductible from the figure
         (3) Outdoor equipment or furniture.                              determined in Step (3).
      c. "Stock" you have sold but not delivered at                   We will pay the amount determined in Step
          the selling price less discounts and                        (4) or the Limit of Insurance, whichever is
          expenses you otherwise would have had.                      less. For the remainder, you will either have
      d. Glass at the cost of replacement with                        to rely on other insurance or absorb the
          safety-glazing material if required by law.                 loss yourself.
      e. Tenants' Improvements and Betterments at:          Example 1 (Underinsurance)
         (1) Actual cash value of the lost or               When:     The value of the property is:       $ 250,000
              damaged property if you make repairs                    The Coinsurance percentage
              promptly.                                               for it is:                               80%
         (2) A proportion of your original cost if you                The Limit of Insurance for it is:   $ 100,000
              do not make repairs promptly. We will
              determine the proportionate value as                    The Deductible is:                  $     250
              follows:                                                The amount of loss is:              $ 40,000
             (a) Multiply the original cost by the          Step (1): $250,000 x 80% = $200,000
                  number of days from the loss or                     (the minimum amount of insurance to
                  damage to the expiration of the                     meet your Coinsurance requirements)
                  lease; and
                                                            Step (2): $100,000 $200,000 = .50
             (b) Divide the amount determined in (a)
                                                            Step (3): $40,000 x .50 = $20,000
                  above by the number of days from
                  the installation of improvements to       Step (4): $20,000 – $250 = $19,750
                  the expiration of the lease.              We will pay no more than $19,750. The remaining
              If your lease contains a renewal option,      $20,250 is not covered.
              the expiration of the renewal option          Example 2 (Adequate Insurance)
              period will replace the expiration of the
              lease in this procedure.                      When:     The value of the property is:       $ 250,000
         (3) Nothing if others pay for repairs or                     The Coinsurance percentage
              replacement.                                            for it is:                               80%
F. Additional Conditions                                              The Limit of Insurance for it is:   $ 200,000
   The following conditions apply in addition to the                  The Deductible is:                  $     250
   Common Policy Conditions and the Commercial                        The amount of loss is:              $ 40,000
   Property Conditions:
                                                            The minimum amount of insurance to meet your
   1. Coinsurance                                           Coinsurance requirement is $200,000 ($250,000 x
      If a Coinsurance percentage is shown in the           80%). Therefore, the Limit of Insurance in this
      Declarations, the following condition applies:        example is adequate, and no penalty applies. We will
                                                            pay no more than $39,750 ($40,000 amount of loss
      a. We will not pay the full amount of any loss if     minus the deductible of $250).
          the value of Covered Property at the time of
          loss times the Coinsurance percentage
          shown for it in the Declarations is greater
          than the Limit of Insurance for the property.




CP 00 10 10 12                        © Insurance Services Office, Inc., 2011                         Page 13 of 16
        b. If one Limit of Insurance applies to two or                 (2) Submits a signed, sworn proof of loss
           more separate items, this condition will                         within 60 days after receiving notice
           apply to the total of all property to which the                  from us of your failure to do so; and
           limit applies.                                              (3) Has notified us of any change in
Example 3                                                                   ownership, occupancy or substantial
                                                                            change in risk known to the
When:      The value of the property is:                                    mortgageholder.
           Building at Location 1:             $ 75,000                 All of the terms of this Coverage Part will
           Building at Location 2:             $ 100,000                then apply directly to the mortgageholder.
           Personal Property                                         e. If we pay the mortgageholder for any loss
           at Location 2:                      $ 75,000                 or damage and deny payment to you
                                               $ 250,000                because of your acts or because you have
                                                                        failed to comply with the terms of this
           The Coinsurance percentage
                                                                        Coverage Part:
           for it is:                                90%
           The Limit of Insurance for                                  (1) The mortgageholder's rights under the
           Buildings and Personal Property                                  mortgage will be transferred to us to the
           at Locations 1 and 2 is:            $ 180,000                    extent of the amount we pay; and
           The Deductible is:                  $ 1,000                  (2) The mortgageholder's right to recover
                                                                             the full amount of the mortgageholder's
           The amount of loss is:                                            claim will not be impaired.
           Building at Location 2:             $ 30,000
                                                                         At our option, we may pay to the
           Personal Property                                             mortgageholder the whole principal on the
           at Location 2:                      $ 20,000                  mortgage plus any accrued interest. In this
                                               $ 50,000                  event, your mortgage and note will be
Step (1): $250,000 x 90% = $225,000                                      transferred to us and you will pay your
                                                                         remaining mortgage debt to us.
          (the minimum amount of insurance to
          meet your Coinsurance requirements                          f. If we cancel this policy, we will give written
          and to avoid the penalty shown below)                          notice to the mortgageholder at least:
Step (2): $180,000 $225,000 = .80                                       (1) 10 days before the effective date of
                                                                             cancellation if we cancel for your
Step (3): $50,000 x .80 = $40,000
                                                                             nonpayment of premium; or
Step (4): $40,000 – $1,000 = $39,000
                                                                        (2) 30 days before the effective date of
We will pay no more than $39,000. The remaining                              cancellation if we cancel for any other
$11,000 is not covered.                                                      reason.
   2. Mortgageholders                                                g. If we elect not to renew this policy, we will
      a. The term mortgageholder includes trustee.                       give written notice to the mortgageholder at
                                                                         least 10 days before the expiration date of
      b. We will pay for covered loss of or damage                       this policy.
          to buildings or structures to each
          mortgageholder shown in the Declarations            G. Optional Coverages
          in their order of precedence, as interests             If shown as applicable in the Declarations, the
          may appear.                                            following Optional Coverages apply separately to
      c. The mortgageholder has the right to receive             each item:
          loss payment even if the mortgageholder                1. Agreed Value
          has started foreclosure or similar action on                a. The Additional Condition, Coinsurance,
          the building or structure.                                     does not apply to Covered Property to
      d. If we deny your claim because of your acts                      which this Optional Coverage applies. We
          or because you have failed to comply with                      will pay no more for loss of or damage to
          the terms of this Coverage Part, the                           that property than the proportion that the
          mortgageholder will still have the right to                    Limit of Insurance under this Coverage Part
          receive loss payment if the mortgageholder:                    for the property bears to the Agreed Value
         (1) Pays any premium due under this                             shown for it in the Declarations.
              Coverage Part at our request if you
              have failed to do so;




Page 14 of 16                           © Insurance Services Office, Inc., 2011                       CP 00 10 10 12
         b. If the expiration date for this Optional                   (4) "Stock", unless the Including "Stock"
            Coverage shown in the Declarations is not                       option is shown in the Declarations.
            extended,     the   Additional    Condition,                Under the terms of this Replacement Cost
            Coinsurance, is reinstated and this Optional                Optional Coverage, tenants' improvements
            Coverage expires.                                           and betterments are not considered to be
         c. The terms of this Optional Coverage apply                   the personal property of others.
            only to loss or damage that occurs:                      c. You may make a claim for loss or damage
           (1) On or after the effective date of this                   covered by this insurance on an actual cash
               Optional Coverage; and                                   value basis instead of on a replacement
            (2) Before the Agreed Value expiration date                 cost basis. In the event you elect to have
                 shown in the Declarations or the policy                loss or damage settled on an actual cash
                 expiration date, whichever occurs first.               value basis, you may still make a claim for
                                                                        the additional coverage this Optional
      2. Inflation Guard                                                Coverage provides if you notify us of your
         a. The Limit of Insurance for property to which                intent to do so within 180 days after the loss
             this Optional Coverage applies will                        or damage.
             automatically increase by the annual                    d. We will not pay on a replacement cost basis
             percentage shown in the Declarations.                      for any loss or damage:
         b. The amount of increase will be:                            (1) Until the lost or damaged property is
            (1) The Limit of Insurance that applied on                      actually repaired or replaced; and
                 the most recent of the policy inception               (2) Unless the repair or replacement is
                 date, the policy anniversary date, or any                   made as soon as reasonably possible
                 other policy change amending the Limit                      after the loss or damage.
                 of Insurance, times
                                                                        With respect to tenants' improvements and
            (2) The percentage of annual increase                       betterments, the following also apply:
                shown in the Declarations, expressed as
                a decimal (example: 8% is .08), times                  (3) If the conditions in d.(1) and d.(2) above
                                                                             are not met, the value of tenants'
            (3) The number of days since the beginning                       improvements and betterments will be
                of the current policy year or the effective                  determined as a proportion of your
                date of the most recent policy change                        original cost, as set forth in the
                amending the Limit of Insurance, divided                     Valuation Loss Condition of this
                by 365.                                                      Coverage Form; and
Example                                                                (4) We will not pay for loss or damage to
If:     The applicable Limit of Insurance is:   $ 100,000                    tenants' improvements and betterments
                                                                             if others pay for repairs or replacement.
        The annual percentage increase is:            8%
                                                                     e. We will not pay more for loss or damage on
        The number of days since the                                    a replacement cost basis than the least of
        beginning of the policy year
                                                                        (1), (2) or (3), subject to f. below:
        (or last policy change) is:                    146
        The amount of increase is:                                     (1) The Limit of Insurance applicable to the
        $100,000 x .08 x 146 365 =                                           lost or damaged property;
                                                $    3,200
                                                                       (2) The cost to replace the lost or damaged
      3. Replacement Cost                                                    property with other property:
         a. Replacement Cost (without deduction for                         (a) Of comparable material and quality;
            depreciation) replaces Actual Cash Value in                           and
            the Valuation Loss Condition of this
                                                                           (b) Used for the same purpose; or
            Coverage Form.
                                                                       (3) The amount actually spent that is
         b. This Optional Coverage does not apply to:
                                                                             necessary to repair or replace the lost or
           (1) Personal property of others;                                  damaged property.
           (2) Contents of a residence;                                 If a building is rebuilt at a new premises, the
           (3) Works of art, antiques or rare articles,                 cost described in e.(2) above is limited to
               including etchings, pictures, statuary,                  the cost which would have been incurred if
               marbles, bronzes, porcelains and bric-a-                 the building had been rebuilt at the original
               brac; or                                                 premises.




CP 00 10 10 12                           © Insurance Services Office, Inc., 2011                       Page 15 of 16
      f. The cost of repair or replacement does not        H. Definitions
         include the increased cost attributable to           1. "Fungus" means any type or form of fungus,
         enforcement of or compliance with any                   including mold or mildew, and any mycotoxins,
         ordinance      or    law     regulating   the           spores, scents or by-products produced or
         construction, use or repair of any property.            released by fungi.
   4. Extension Of Replacement Cost To                        2. "Pollutants" means any solid, liquid, gaseous or
      Personal Property Of Others                                thermal irritant or contaminant, including
      a. If the Replacement Cost Optional Coverage               smoke, vapor, soot, fumes, acids, alkalis,
         is shown as applicable in the Declarations,             chemicals and waste. Waste includes materials
         then this Extension may also be shown as                to be recycled, reconditioned or reclaimed.
         applicable. If the Declarations show this            3. "Stock" means merchandise held in storage or
         Extension as applicable, then Paragraph                 for sale, raw materials and in-process or
         3.b.(1) of the Replacement Cost Optional                finished goods, including supplies used in their
         Coverage is deleted and all other provisions            packing or shipping.
         of the Replacement Cost Optional
         Coverage apply to replacement cost on
         personal property of others.
      b. With respect to replacement cost on the
         personal property of others, the following
         limitation applies:
         If an item(s) of personal property of others
         is subject to a written contract which
         governs your liability for loss or damage to
         that item(s), then valuation of that item(s)
         will be based on the amount for which you
         are liable under such contract, but not to
         exceed the lesser of the replacement cost
         of the property or the applicable Limit of
         Insurance.




Page 16 of 16                        © Insurance Services Office, Inc., 2011                    CP 00 10 10 12
                                                                                       COMMERCIAL PROPERTY
                                                                                               CP 00 30 10 12

              BUSINESS INCOME (AND EXTRA EXPENSE)
                         COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section F. Definitions.

A. Coverage                                                         With respect to the requirements set forth in
   1. Business Income                                               the preceding paragraph, if you occupy only
                                                                    part of a building, your premises means:
      Business Income means the:
                                                                         (a) The portion of the building which you
      a. Net Income (Net Profit or Loss before                                rent, lease or occupy;
          income taxes) that would have been earned
          or incurred; and                                               (b) The area within 100 feet of the
                                                                              building or within 100 feet of the
      b. Continuing normal operating expenses                                 premises       described     in    the
          incurred, including payroll.                                        Declarations, whichever distance is
      For manufacturing risks, Net Income includes                            greater (with respect to loss of or
      the net sales value of production.                                      damage to personal property in the
                                                                              open or personal property in a
      Coverage is provided as described and limited
      below for one or more of the following options                          vehicle); and
      for which a Limit Of Insurance is shown in the                     (c) Any area within the building or at the
      Declarations:                                                           described premises, if that area
                                                                              services, or is used to gain access
         (1) Business Income Including "Rental
              Value".                                                         to, the portion of the building which
                                                                              you rent, lease or occupy.
         (2) Business Income Other Than "Rental
              Value".                                           2. Extra Expense
         (3) "Rental Value".                                       a. Extra Expense Coverage is provided at the
                                                                      premises described in the Declarations only
      If option (1) above is selected, the term                       if the Declarations show that Business
      Business Income will include "Rental Value". If                 Income Coverage applies at that premises.
      option (3) above is selected, the term Business
      Income will mean "Rental Value" only.                        b. Extra Expense means necessary expenses
                                                                      you incur during the "period of restoration"
      If Limits of Insurance are shown under more                     that you would not have incurred if there
      than one of the above options, the provisions                   had been no direct physical loss or damage
      of this Coverage Part apply separately to each.                 to property caused by or resulting from a
      We will pay for the actual loss of Business                     Covered Cause of Loss.
      Income you sustain due to the necessary                         We will pay Extra Expense (other than the
      "suspension" of your "operations" during the                    expense to repair or replace property) to:
      "period of restoration". The "suspension" must
      be caused by direct physical loss of or damage                 (1) Avoid or minimize the "suspension" of
      to property at premises which are described in                      business and to continue operations at
      the Declarations and for which a Business                           the     described     premises      or  at
      Income Limit Of Insurance is shown in the                           replacement premises or temporary
      Declarations. The loss or damage must be                            locations, including relocation expenses
      caused by or result from a Covered Cause of                         and costs to equip and operate the
      Loss. With respect to loss of or damage to                          replacement location or temporary
      personal property in the open or personal                           location.
      property in a vehicle, the described premises
      include the area within 100 feet of such
      premises.



CP 00 30 10 12                        © Insurance Services Office, Inc., 2011                           Page 1 of 9
        (2) Minimize the "suspension" of business if           5. Additional Coverages
            you cannot continue "operations".                     a. Civil Authority
         We will also pay Extra Expense to repair or                 In this Additional Coverage, Civil Authority,
         replace property, but only to the extent it                 the described premises are premises to
         reduces the amount of loss that otherwise                   which this Coverage Form applies, as
         would have been payable under this                          shown in the Declarations.
         Coverage Form.
                                                                      When a Covered Cause of Loss causes
   3. Covered Causes Of Loss, Exclusions And                          damage to property other than property at
      Limitations                                                     the described premises, we will pay for the
      See applicable Causes Of Loss form as shown                     actual loss of Business Income you sustain
      in the Declarations.                                            and necessary Extra Expense caused by
   4. Additional Limitation – Interruption Of                         action of civil authority that prohibits access
      Computer Operations                                             to the described premises, provided that
                                                                      both of the following apply:
      a. Coverage for Business Income does not
          apply when a "suspension" of "operations"                  (1) Access to the area immediately
          is caused by destruction or corruption of                       surrounding the damaged property is
          electronic data, or any loss or damage to                       prohibited by civil authority as a result of
          electronic data, except as provided under                       the damage, and the described
          the Additional Coverage, Interruption Of                        premises are within that area but are not
          Computer Operations.                                            more than one mile from the damaged
                                                                          property; and
      b. Coverage for Extra Expense does not apply
          when action is taken to avoid or minimize a                (2) The action of civil authority is taken in
          "suspension" of "operations" caused by                          response      to      dangerous      physical
          destruction or corruption of electronic data,                   conditions resulting from the damage or
          or any loss or damage to electronic data,                       continuation of the Covered Cause of
          except as provided under the Additional                         Loss that caused the damage, or the
          Coverage, Interruption Of Computer                              action is taken to enable a civil authority
          Operations.                                                     to have unimpeded access to the
                                                                          damaged property.
      c. Electronic data means information, facts or
          computer programs stored as or on,                          Civil Authority Coverage for Business
          created or used on, or transmitted to or                    Income will begin 72 hours after the time of
          from computer software (including systems                   the first action of civil authority that prohibits
          and applications software), on hard or                      access to the described premises and will
          floppy disks, CD-ROMs, tapes, drives, cells,                apply for a period of up to four consecutive
          data processing devices or any other                        weeks from the date on which such
          repositories of computer software which are                 coverage began.
          used      with     electronically  controlled               Civil Authority Coverage for Extra Expense
          equipment. The term computer programs,                      will begin immediately after the time of the
          referred to in the foregoing description of                 first action of civil authority that prohibits
          electronic data, means a set of related                     access to the described premises and will
          electronic instructions which direct the                    end:
          operations and functions of a computer or                  (1) Four consecutive weeks after the date
          device connected to it, which enable the                        of that action; or
          computer or device to receive, process,
          store, retrieve or send data.                              (2) When your Civil Authority Coverage for
                                                                          Business Income ends;
      d. This Additional Limitation does not apply
          when loss or damage to electronic data                      whichever is later.
          involves only electronic data which is
          integrated in and operates or controls a
          building's elevator, lighting, heating,
          ventilation, air conditioning or security
          system.




Page 2 of 9                           © Insurance Services Office, Inc., 2011                        CP 00 30 10 12
      b. Alterations And New Buildings                                   However, Extended Business Income
         We will pay for the actual loss of Business                     does not apply to loss of Business
         Income you sustain and necessary Extra                          Income incurred as a result of
         Expense you incur due to direct physical                        unfavorable business conditions caused
         loss or damage at the described premises                        by the impact of the Covered Cause of
         caused by or resulting from any Covered                         Loss in the area where the described
         Cause of Loss to:                                               premises are located.
        (1) New buildings or structures, whether                         Loss of Business Income must be
            complete or under construction;                              caused by direct physical loss or
                                                                         damage at the described premises
        (2) Alterations or additions to existing                         caused by or resulting from any Covered
             buildings or structures; and                                Cause of Loss.
        (3) Machinery, equipment, supplies or                       (2) "Rental Value"
             building materials located on or within
             100 feet of the described premises and:                     If the necessary "suspension" of your
                                                                         "operations" produces a "Rental Value"
            (a) Used in the construction, alterations                    loss payable under this policy, we will
                 or additions; or                                        pay for the actual loss of "Rental Value"
            (b) Incidental to the occupancy of new                       you incur during the period that:
                 buildings.                                             (a) Begins on the date property is
         If such direct physical loss or damage                              actually repaired, rebuilt or replaced
         delays the start of "operations", the "period                       and tenantability is restored; and
         of restoration" for Business Income                            (b) Ends on the earlier of:
         Coverage will begin on the date
         "operations" would have begun if the direct                         (i) The date you could restore tenant
         physical loss or damage had not occurred.                               occupancy,      with    reasonable
                                                                                 speed, to the level which would
      c. Extended Business Income                                                generate the "Rental Value" that
        (1) Business Income Other Than "Rental                                   would have existed if no direct
             Value"                                                              physical loss or damage had
             If the necessary "suspension" of your                               occurred; or
             "operations" produces a Business                               (ii) 60 consecutive days after the
             Income loss payable under this policy,                              date determined in (2)(a) above.
             we will pay for the actual loss of                          However, Extended Business Income
             Business Income you incur during the                        does not apply to loss of "Rental Value"
             period that:                                                incurred as a result of unfavorable
            (a) Begins on the date property (except                      business conditions caused by the
                 "finished stock") is actually repaired,                 impact of the Covered Cause of Loss in
                 rebuilt or replaced and "operations"                    the area where the described premises
                 are resumed; and                                        are located.
            (b) Ends on the earlier of:                                  Loss of "Rental Value" must be caused
                 (i) The date you could restore your                     by direct physical loss or damage at the
                     "operations", with reasonable                       described premises caused by or
                     speed, to the level which would                     resulting from any Covered Cause of
                                                                         Loss.
                     generate the business income
                     amount that would have existed if            d. Interruption Of Computer Operations
                     no direct physical loss or damage              (1) Under       this   Additional     Coverage,
                     had occurred; or                                    electronic data has the meaning
                (ii) 60 consecutive days after the                       described under Additional Limitation –
                     date determined in (1)(a) above.                    Interruption Of Computer Operations.




CP 00 30 10 12                        © Insurance Services Office, Inc., 2011                         Page 3 of 9
        (2) Subject to all provisions of this                       (4) The most we will pay under this
            Additional Coverage, you may extend                         Additional Coverage, Interruption Of
            the insurance that applies to Business                      Computer Operations, is $2,500 (unless
            Income and Extra Expense to apply to a                      a higher limit is shown in the
            "suspension" of "operations" caused by                      Declarations) for all loss sustained and
            an interruption in computer operations                      expense incurred in any one policy year,
            due to destruction or corruption of                         regardless     of    the    number     of
            electronic data due to a Covered Cause                      interruptions or the number of premises,
            of Loss. However, we will not provide                       locations or computer systems involved.
            coverage       under     this   Additional                  If loss payment relating to the first
            Coverage when the Additional Limitation                     interruption does not exhaust this
            – Interruption Of Computer Operations                       amount, then the balance is available for
            does not apply based on Paragraph                           loss or expense sustained or incurred as
            A.4.d. therein.                                             a result of subsequent interruptions in
        (3) With respect to the coverage provided                       that policy year. A balance remaining at
            under this Additional Coverage, the                         the end of a policy year does not
            Covered Causes of Loss are subject to                       increase the amount of insurance in the
            the following:                                              next policy year. With respect to any
                                                                        interruption which begins in one policy
           (a) If the Causes Of Loss – Special                          year and continues or results in
               Form applies, coverage under this                        additional loss or expense in a
               Additional Coverage, Interruption Of                     subsequent policy year(s), all loss and
               Computer Operations, is limited to                       expense is deemed to be sustained or
               the "specified causes of loss" as                        incurred in the policy year in which the
               defined in that form and Collapse as                     interruption began.
               set forth in that form.
                                                                     (5) This Additional Coverage, Interruption
           (b) If the Causes Of Loss – Broad Form                         Of Computer Operations, does not apply
               applies,     coverage      under    this                   to loss sustained or expense incurred
               Additional Coverage, Interruption Of                       after the end of the "period of
               Computer       Operations,     includes                    restoration", even if the amount of
               Collapse as set forth in that form.                        insurance stated in (4) above has not
           (c) If the Causes Of Loss form is                              been exhausted.
               endorsed to add a Covered Cause of             6. Coverage Extension
               Loss, the additional Covered Cause
               of Loss does not apply to the                     If a Coinsurance percentage of 50% or more is
               coverage provided under this                      shown in the Declarations, you may extend the
               Additional Coverage, Interruption Of              insurance provided by this Coverage Part as
               Computer Operations.                              follows:
           (d) The Covered Causes of Loss include                Newly Acquired Locations
               a virus, harmful code or similar                  a. You may extend your Business Income and
               instruction introduced into or enacted                 Extra Expense Coverages to apply to
               on a computer system (including                        property at any location you acquire other
               electronic data) or a network to                       than fairs or exhibitions.
               which it is connected, designed to                b. The most we will pay under this Extension,
               damage or destroy any part of the                      for the sum of Business Income loss and
               system or disrupt its normal                           Extra Expense incurred, is $100,000 at
               operation. But there is no coverage                    each location, unless a higher limit is shown
               for an interruption related to                         in the Declarations.
               manipulation of a computer system
               (including electronic data) by any                c. Insurance under this Extension for each
               employee, including a temporary or                     newly acquired location will end when any
               leased employee, or by an entity                       of the following first occurs:
               retained by you or for you to inspect,                (1) This policy expires;
               design, install, maintain, repair or
               replace that system.




Page 4 of 9                          © Insurance Services Office, Inc., 2011                      CP 00 30 10 12
         (2) 30 days expire after you acquire or               2. Duties In The Event Of Loss
             begin to construct the property; or                  a. You must see that the following are done in
         (3) You report values to us.                                the event of loss:
          We will charge you additional premium for                 (1) Notify the police if a law may have been
          values reported from the date you acquire                     broken.
          the property.                                             (2) Give us prompt notice of the direct
      The Additional Condition, Coinsurance, does                       physical loss or damage. Include a
      not apply to this Extension.                                      description of the property involved.
B. Limits Of Insurance                                              (3) As soon as possible, give us a
   The most we will pay for loss in any one                             description of how, when and where the
   occurrence is the applicable Limit Of Insurance                      direct physical loss or damage occurred.
   shown in the Declarations.                                       (4) Take all reasonable steps to protect the
   Payments under the following coverages will not                       Covered Property from further damage,
   increase the applicable Limit of Insurance:                           and keep a record of your expenses
                                                                         necessary to protect the Covered
   1. Alterations And New Buildings;                                     Property, for consideration in the
   2. Civil Authority;                                                   settlement of the claim. This will not
                                                                         increase the Limit of Insurance.
   3. Extra Expense; or
                                                                         However, we will not pay for any
   4. Extended Business Income.                                          subsequent loss or damage resulting
   The amounts of insurance stated in the                                from a cause of loss that is not a
   Interruption Of Computer Operations Additional                        Covered Cause of Loss. Also, if
   Coverage and the Newly Acquired Locations                             feasible, set the damaged property
   Coverage Extension apply in accordance with the                       aside and in the best possible order for
   terms of those coverages and are separate from                        examination.
   the Limit(s) Of Insurance shown in the                           (5) As often as may be reasonably required,
   Declarations for any other coverage.                                  permit us to inspect the property proving
C. Loss Conditions                                                       the loss or damage and examine your
                                                                         books and records.
   The following conditions apply in addition to the
   Common Policy Conditions and the Commercial                           Also permit us to take samples of
   Property Conditions:                                                  damaged and undamaged property for
                                                                         inspection, testing and analysis, and
   1. Appraisal                                                          permit us to make copies from your
      If we and you disagree on the amount of Net                        books and records.
      Income and operating expense or the amount                    (6) Send us a signed, sworn proof of loss
      of loss, either may make written demand for an                     containing the information we request to
      appraisal of the loss. In this event, each party
                                                                         investigate the claim. You must do this
      will select a competent and impartial appraiser.
                                                                         within 60 days after our request. We will
      The two appraisers will select an umpire. If                       supply you with the necessary forms.
      they cannot agree, either may request that                    (7) Cooperate with us in the investigation or
      selection be made by a judge of a court having
                                                                         settlement of the claim.
      jurisdiction. The appraisers will state separately
      the amount of Net Income and operating                        (8) If you intend to continue your business,
      expense or amount of loss. If they fail to agree,                  you must resume all or part of your
      they will submit their differences to the umpire.                  "operations" as quickly as possible.
      A decision agreed to by any two will be                     b. We may examine any insured under oath,
      binding. Each party will:                                      while not in the presence of any other
      a. Pay its chosen appraiser; and                               insured and at such times as may be
                                                                     reasonably required, about any matter
      b. Bear the other expenses of the appraisal                    relating to this insurance or the claim,
          and umpire equally.
                                                                     including an insured's books and records. In
      If there is an appraisal, we will still retain our             the event of an examination, an insured's
      right to deny the claim.                                       answers must be signed.




CP 00 30 10 12                        © Insurance Services Office, Inc., 2011                        Page 5 of 9
   3. Loss Determination                                         c. Resumption Of Operations
      a. The amount of Business Income loss will be                  We will reduce the amount of your:
         determined based on:                                       (1) Business Income loss, other than Extra
        (1) The Net Income of the business before                       Expense, to the extent you can resume
            the direct physical loss or damage                          your "operations", in whole or in part, by
            occurred;                                                   using damaged or undamaged property
        (2) The likely Net Income of the business if                    (including merchandise or stock) at the
            no physical loss or damage had                              described premises or elsewhere.
            occurred, but not including any Net                     (2) Extra Expense loss to the extent you
            Income that would likely have been                          can return "operations" to normal and
            earned as a result of an increase in the                    discontinue such Extra Expense.
            volume of business due to favorable                  d. If you do not resume "operations", or do not
            business conditions caused by the                        resume "operations" as quickly as possible,
            impact of the Covered Cause of Loss on                   we will pay based on the length of time it
            customers or on other businesses;                        would have taken to resume "operations" as
        (3) The operating expenses, including                        quickly as possible.
            payroll expenses, necessary to resume             4. Loss Payment
            "operations" with the same quality of
            service that existed just before the direct          We will pay for covered loss within 30 days
            physical loss or damage; and                         after we receive the sworn proof of loss, if you
                                                                 have complied with all of the terms of this
        (4) Other relevant sources of information,               Coverage Part, and:
            including:
                                                                 a. We have reached agreement with you on
           (a) Your      financial     records     and               the amount of loss; or
                accounting procedures;
                                                                b. An appraisal award has been made.
           (b) Bills, invoices and other vouchers;
                and                                       D. Additional Condition
           (c) Deeds, liens or contracts.                    COINSURANCE
      b. The amount of Extra Expense will be                 If a Coinsurance percentage is shown in the
         determined based on:                                Declarations, the following condition applies in
                                                             addition to the Common Policy Conditions and the
        (1) All expenses that exceed the normal              Commercial Property Conditions.
            operating expenses that would have
            been incurred by "operations" during the          We will not pay the full amount of any Business
            "period of restoration" if no direct              Income loss if the Limit of Insurance for Business
            physical loss or damage had occurred.             Income is less than:
            We will deduct from the total of such             1. The Coinsurance percentage shown for
            expenses:                                            Business Income in the Declarations; times
           (a) The salvage value that remains of              2. The sum of:
                any property bought for temporary
                                                                 a. The Net Income (Net Profit or Loss before
                use during the "period of restoration",              income taxes), and
                once "operations" are resumed; and
                                                                 b. Operating expenses, including payroll
           (b) Any Extra Expense that is paid for by
                                                                     expenses,
                other insurance, except for insurance
                that is written subject to the same              that would have been earned or incurred (had
                plan,    terms,      conditions    and           no loss occurred) by your "operations" at the
                provisions as this insurance; and                described premises for the 12 months following
                                                                 the inception, or last previous anniversary date,
        (2) Necessary expenses that reduce the                   of this policy (whichever is later).
            Business Income loss that otherwise
            would have been incurred.




Page 6 of 9                          © Insurance Services Office, Inc., 2011                     CP 00 30 10 12
   Instead, we will determine the most we will pay        Example 1 (Underinsurance)
   using the following steps:
                                                          When:     The Net Income and operating
   Step (1): Multiply the Net Income and operating                  expenses for the 12 months
              expense for the 12 months following the               following the inception, or last
              inception, or last previous anniversary               previous anniversary date, of
              date, of this policy by the Coinsurance               this policy at the described
              percentage;                                           premises would have been:        $ 400,000
   Step (2): Divide the Limit of Insurance for the                  The Coinsurance percentage is:        50%
              described premises by the figure
              determined in Step (1); and                           The Limit of Insurance is:       $ 150,000
   Step (3): Multiply the total amount of loss by the               The amount of loss is:           $ 80,000
              figure determined in Step (2).              Step (1): $400,000 x 50% = $200,000
   We will pay the amount determined in Step (3) or                 (the minimum amount of insurance to
   the limit of insurance, whichever is less. For the               meet your Coinsurance requirements)
   remainder, you will either have to rely on other       Step (2): $150,000 $200,000 = .75
   insurance or absorb the loss yourself.                 Step (3): $80,000 x .75 = $60,000
   In determining operating expenses for the purpose
   of applying the Coinsurance condition, the             We will pay no more than $60,000. The remaining
   following expenses, if applicable, shall be            $20,000 is not covered.
   deducted from the total of all operating expenses:     Example 2 (Adequate Insurance)
         (1) Prepaid freight – outgoing;                  When:     The Net Income and operating
         (2) Returns and allowances;                                expenses for the 12 months
         (3) Discounts;                                             following the inception, or last
                                                                    previous anniversary date, of
         (4) Bad debts;                                             this policy at the described
         (5) Collection expenses;                                   premises would have been:        $ 400,000
         (6) Cost of raw stock and factory supplies                 The Coinsurance percentage is:        50%
              consumed (including transportation                    The Limit of Insurance is:       $ 200,000
              charges);                                             The amount of loss is:           $ 80,000
         (7) Cost of merchandise sold (including
                                                          The minimum amount of insurance to meet your
              transportation charges);
                                                          Coinsurance requirement is $200,000 ($400,000 x
         (8) Cost of other supplies consumed              50%). Therefore, the Limit of Insurance in this
              (including transportation charges);         example is adequate and no penalty applies. We will
        (9) Cost of services purchased from               pay no more than $80,000 (amount of loss).
            outsiders (not employees) to resell, that     This condition does not apply to Extra Expense
            do not continue under contract;               Coverage.
       (10) Power, heat and refrigeration expenses        E. Optional Coverages
            that do not continue under contract (if
            Form CP 15 11 is attached);                      If shown as applicable in the Declarations, the
                                                             following Optional Coverages apply separately to
       (11) All payroll expenses or the amount of            each item.
            payroll expense excluded (if Form CP
            15 10 is attached); and                          1. Maximum Period Of Indemnity
       (12) Special deductions for mining properties              a. The Additional Condition, Coinsurance,
                                                                     does not apply to this Coverage Form at the
            (royalties unless specifically included in
                                                                     described premises to which this Optional
            coverage; actual depletion commonly
            known as unit or cost depletion – not                    Coverage applies.
            percentage depletion; welfare and
            retirement fund charges based on
            tonnage; hired trucks).




CP 00 30 10 12                       © Insurance Services Office, Inc., 2011                       Page 7 of 9
        b. The most we will pay for the total of                        (b) Estimated for the 12 months
           Business Income loss and Extra Expense is                         immediately following the inception
           the lesser of:                                                    of this Optional Coverage.
          (1) The amount of loss sustained and                       (2) The Declarations must indicate that the
              expenses incurred during the 120 days                      Business Income Agreed Value Optional
              immediately following the beginning of                     Coverage applies, and an Agreed Value
              the "period of restoration"; or                            must be shown in the Declarations. The
          (2) The Limit Of Insurance shown in the                        Agreed Value should be at least equal
              Declarations.                                              to:
   2. Monthly Limit Of Indemnity                                        (a) The Coinsurance percentage shown
                                                                             in the Declarations; multiplied by
      a. The Additional Condition, Coinsurance,
         does not apply to this Coverage Form at the                    (b) The amount of Net Income and
         described premises to which this Optional                           operating expenses for the following
         Coverage applies.                                                   12 months you report on the Work
                                                                             Sheet.
      b. The most we will pay for loss of Business
         Income in each period of 30 consecutive                   b. The Additional Condition, Coinsurance, is
         days after the beginning of the "period of                   suspended until:
         restoration" is:                                            (1) 12 months after the effective date of this
          (1) The Limit of Insurance, multiplied by                        Optional Coverage; or
          (2) The fraction shown in the Declarations                 (2) The expiration date of this policy;
              for this Optional Coverage.                             whichever occurs first.
Example                                                            c. We will reinstate the Additional Condition,
                                                                      Coinsurance, automatically if you do not
When:    The Limit of Insurance is:         $ 120,000                 submit a new Work Sheet and Agreed
         The fraction shown in the                                    Value:
         Declarations for this Optional                              (1) Within 12 months of the effective date of
         Coverage is:                              1/4                     this Optional Coverage; or
         The most we will pay for loss in
         each period of 30 consecutive                               (2) When you request a change in your
         days is:                           $   30,000                     Business Income Limit of Insurance.
         ($120,000 x 1/4 = $30,000)                                d. If the Business Income Limit of Insurance is
                                                                      less than the Agreed Value, we will not pay
         If, in this example, the actual                              more of any loss than the amount of loss
         amount of loss is:                                           multiplied by:
         Days 1–30:                         $   40,000
                                                                     (1) The Business Income            Limit    of
         Days 31–60:                        $   20,000                   Insurance; divided by
         Days 61–90:                        $   30,000               (2) The Agreed Value.
                                            $   90,000     Example
         We will pay:
                                                           When:     The Limit of Insurance is:         $ 100,000
         Days 1–30:                        $ 30,000
                                                                     The Agreed Value is:               $ 200,000
         Days 31–60:                       $ 20,000
                                                                     The amount of loss is:             $ 80,000
         Days 61–90:                       $ 30,000
                                                           Step (1): $100,000 $200,000 = .50
                                           $ 80,000
                                                           Step (2): .50 x $80,000 = $40,000
        The remaining $10,000 is not covered.
                                                           We will pay $40,000. The remaining $40,000 is not
   3. Business Income Agreed Value
                                                           covered.
      a. To activate this Optional Coverage:
                                                               4. Extended Period Of Indemnity
        (1) A Business Income Report/Work Sheet
            must be submitted to us and must show                 Under Paragraph A.5.c., Extended Business
            financial data for your "operations":                 Income, the number 60 in Subparagraphs
                                                                  (1)(b) and (2)(b) is replaced by the number
           (a) During the 12 months prior to the                  shown in the Declarations for this Optional
                date of the Work Sheet; and                       Coverage.




Page 8 of 9                           © Insurance Services Office, Inc., 2011                     CP 00 30 10 12
F. Definitions                                                       (2) Requires any insured or others to test
   1. "Finished stock" means stock you have                              for, monitor, clean up, remove, contain,
      manufactured.                                                      treat, detoxify or neutralize, or in any
                                                                         way respond to, or assess the effects of
      "Finished stock" also includes whiskey and                         "pollutants".
      alcoholic products being aged, unless there is
      a Coinsurance percentage shown for Business                 The expiration date of this policy will not cut
      Income in the Declarations.                                 short the "period of restoration".
      "Finished stock" does not include stock you              4. "Pollutants" means any solid, liquid, gaseous or
      have manufactured that is held for sale on the              thermal irritant or contaminant, including
      premises of any retail outlet insured under this            smoke, vapor, soot, fumes, acids, alkalis,
      Coverage Part.                                              chemicals and waste. Waste includes materials
                                                                  to be recycled, reconditioned or reclaimed.
   2. "Operations" means:
                                                               5. "Rental Value" means Business Income that
      a. Your business activities occurring at the                consists of:
          described premises; and
                                                                  a. Net Income (Net Profit or Loss before
      b. The tenantability of the described premises,                income taxes) that would have been earned
          if coverage for Business Income Including                  or incurred as rental income from tenant
          "Rental Value" or "Rental Value" applies.                  occupancy of the premises described in the
   3. "Period of restoration" means the period of time               Declarations as furnished and equipped by
      that:                                                          you, including fair rental value of any
                                                                     portion of the described premises which is
      a. Begins:
                                                                     occupied by you; and
         (1) 72 hours after the time of direct physical
              loss or damage for Business Income                  b. Continuing normal operating expenses
              Coverage; or                                           incurred in connection with that premises,
                                                                     including:
         (2) Immediately after the time of direct
                                                                    (1) Payroll; and
              physical loss or damage for Extra
              Expense Coverage;                                     (2) The amount of charges which are the
                                                                         legal obligation of the tenant(s) but
          caused by or resulting from any Covered
          Cause of Loss at the described premises;                       would otherwise be your obligations.
          and                                                  6. "Suspension" means:
      b. Ends on the earlier of:                                  a. The slowdown or cessation of your
         (1) The date when the property at the                       business activities; or
              described premises should be repaired,              b. That a part or all of the described premises
              rebuilt or replaced with reasonable                    is rendered untenantable, if coverage for
              speed and similar quality; or                          Business Income Including "Rental Value"
                                                                     or "Rental Value" applies.
         (2) The date when business is resumed at a
              new permanent location.
      "Period of restoration" does not include any
      increased period required due to the
      enforcement of or compliance with any
      ordinance or law that:
         (1) Regulates the construction, use or
             repair, or requires the tearing down, of
             any property; or




CP 00 30 10 12                        © Insurance Services Office, Inc., 2011                        Page 9 of 9
                                                                                    COMMERCIAL PROPERTY
                                                                                            CP 01 40 07 06

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY

A. The exclusion set forth in Paragraph B. applies to     D. The following provisions in this Coverage Part or
   all coverage under all forms and endorsements             Policy are hereby amended to remove reference
   that comprise this Coverage Part or Policy, includ-       to bacteria:
   ing but not limited to forms or endorsements that         1. Exclusion of "Fungus", Wet Rot, Dry Rot And
   cover property damage to buildings or personal                Bacteria; and
   property and forms or endorsements that cover
   business income, extra expense or action of civil         2. Additional Coverage – Limited Coverage for
   authority.                                                    "Fungus", Wet Rot, Dry Rot And Bacteria, in-
                                                                 cluding any endorsement increasing the scope
B. We will not pay for loss or damage caused by or               or amount of coverage.
   resulting from any virus, bacterium or other micro-
   organism that induces or is capable of inducing        E. The terms of the exclusion in Paragraph B., or the
   physical distress, illness or disease.                    inapplicability of this exclusion to a particular loss,
                                                             do not serve to create coverage for any loss that
   However, this exclusion does not apply to loss or         would otherwise be excluded under this Coverage
   damage caused by or resulting from "fungus", wet          Part or Policy.
   rot or dry rot. Such loss or damage is addressed in
   a separate exclusion in this Coverage Part or Pol-
   icy.
C. With respect to any loss or damage subject to the
   exclusion in Paragraph B., such exclusion super-
   sedes any exclusion relating to "pollutants".




CP 01 40 07 06                            © ISO Properties, Inc., 2006                                Page 1 of 1
                                                                                     COMMERCIAL PROPERTY
                                                                                             CP 10 30 09 17

                    CAUSES OF LOSS – SPECIAL FORM
Words and phrases that appear in quotation marks have special meaning. Refer to Section G. Definitions.


A. Covered Causes Of Loss                                           (4) Earth sinking (other than sinkhole
   When Special is shown in the Declarations,                           collapse), rising or shifting including soil
   Covered Causes of Loss means direct physical                         conditions     which     cause      settling,
   loss unless the loss is excluded or limited in this                  cracking or other disarrangement of
   policy.                                                              foundations or other parts of realty. Soil
                                                                        conditions       include        contraction,
B. Exclusions                                                           expansion, freezing, thawing, erosion,
   1. We will not pay for loss or damage caused                         improperly compacted soil and the
      directly or indirectly by any of the following.                   action of water under the ground
      Such loss or damage is excluded regardless of                     surface.
      any other cause or event that contributes                      But if Earth Movement, as described in
      concurrently or in any sequence to the loss.                   b.(1) through (4) above, results in fire or
      a. Ordinance Or Law                                            explosion, we will pay for the loss or
                                                                     damage caused by that fire or explosion.
          The enforcement of or compliance with any
          ordinance or law:                                         (5) Volcanic eruption, explosion or effusion.
                                                                        But if volcanic eruption, explosion or
         (1) Regulating the construction, use or
                                                                        effusion results in fire, building glass
             repair of any property; or
                                                                        breakage or Volcanic Action, we will pay
         (2) Requiring the tearing down of any                          for the loss or damage caused by that
             property, including the cost of removing                   fire, building glass breakage or Volcanic
             its debris.                                                Action.
          This exclusion, Ordinance Or Law, applies                     Volcanic Action means direct loss or
          whether the loss results from:                                damage resulting from the eruption of a
            (a) An ordinance or law that is enforced                    volcano when the loss or damage is
                even if the property has not been                       caused by:
                damaged; or                                            (a) Airborne volcanic blast or airborne
            (b) The increased costs incurred to                            shock waves;
                comply with an ordinance or law in                     (b) Ash, dust or particulate matter; or
                the course of construction, repair,
                                                                       (c) Lava flow.
                renovation, remodeling or demolition
                of property, or removal of its debris,                  With respect to coverage for Volcanic
                following a physical loss to that                       Action as set forth in (5)(a), (5)(b) and
                property.                                               (5)(c), all volcanic eruptions that occur
                                                                        within any 168-hour period will constitute
      b. Earth Movement
                                                                        a single occurrence.
         (1) Earthquake, including tremors and
                                                                        Volcanic Action does not include the
             aftershocks and any earth sinking, rising
                                                                        cost to remove ash, dust or particulate
             or shifting related to such event;
                                                                        matter that does not cause direct
         (2) Landslide, including any earth sinking,                    physical loss or damage to the
             rising or shifting related to such event;                  described property.
         (3) Mine subsidence, meaning subsidence                     This exclusion applies regardless of
             of a man-made mine, whether or not                      whether any of the above, in Paragraphs
             mining activity has ceased;                             (1) through (5), is caused by an act of
                                                                     nature or is otherwise caused.




CP 10 30 09 17                       © Insurance Services Office, Inc., 2016                          Page 1 of 10
      c. Governmental Action                                         (2) Warlike action by a military force,
         Seizure or destruction of property by order                     including action in hindering or
         of governmental authority.                                      defending against an actual or expected
                                                                         attack, by any government, sovereign or
         But we will pay for loss or damage caused                       other authority using military personnel
         by or resulting from acts of destruction                        or other agents; or
         ordered by governmental authority and
         taken at the time of a fire to prevent its                  (3) Insurrection,   rebellion,    revolution,
         spread, if the fire would be covered under                      usurped power, or action taken by
         this Coverage Part.                                             governmental authority in hindering or
                                                                         defending against any of these.
      d. Nuclear Hazard
                                                                  g. Water
         Nuclear reaction or radiation, or radioactive
         contamination, however caused.                              (1) Flood, surface water, waves (including
                                                                         tidal wave and tsunami), tides, tidal
         But if nuclear reaction or radiation, or                        water, overflow of any body of water, or
         radioactive contamination, results in fire, we                  spray from any of these, all whether or
         will pay for the loss or damage caused by                       not driven by wind (including storm
         that fire.                                                      surge);
      e. Utility Services                                            (2) Mudslide or mudflow;
         The failure of power, communication, water                  (3) Water that backs up or overflows or is
         or other utility service supplied to the                        otherwise discharged from a sewer,
         described premises, however caused, if the                      drain, sump, sump pump or related
         failure:                                                        equipment;
        (1) Originates away from the described                       (4) Water under the ground surface
            premises; or                                                 pressing on, or flowing or seeping
        (2) Originates at the described premises,                        through:
            but only if such failure involves                           (a) Foundations, walls, floors or paved
            equipment used to supply the utility                            surfaces;
            service to the described premises from
            a source away from the described                            (b) Basements, whether paved or not; or
            premises.                                                   (c) Doors, windows or other openings;
         Failure of any utility service includes lack of                    or
         sufficient capacity and reduction in supply.                (5) Waterborne      material   carried     or
         Loss or damage caused by a surge of                             otherwise moved by any of the water
         power is also excluded, if the surge would                      referred to in Paragraph (1), (3) or (4),
         not have occurred but for an event causing                      or material carried or otherwise moved
         a failure of power.                                             by mudslide or mudflow.
         But if the failure or surge of power, or the                 This exclusion applies regardless of
         failure of communication, water or other                     whether any of the above, in Paragraphs
         utility service, results in a Covered Cause of               (1) through (5), is caused by an act of
         Loss, we will pay for the loss or damage                     nature or is otherwise caused. An example
         caused by that Covered Cause of Loss.                        of a situation to which this exclusion applies
                                                                      is the situation where a dam, levee, seawall
         Communication services include but are not                   or other boundary or containment system
         limited to service relating to Internet access               fails in whole or in part, for any reason, to
         or access to any electronic, cellular or                     contain the water.
         satellite network.
      f. War And Military Action
        (1) War, including undeclared or civil war;




Page 2 of 10                          © Insurance Services Office, Inc., 2016                      CP 10 30 09 17
         But if any of the above, in Paragraphs (1)                d.(1) Wear and tear;
         through (5), results in fire, explosion or                  (2) Rust or other corrosion, decay,
         sprinkler leakage, we will pay for the loss or                  deterioration, hidden or latent defect or
         damage caused by that fire, explosion or                        any quality in property that causes it to
         sprinkler leakage (if sprinkler leakage is a                    damage or destroy itself;
         Covered Cause of Loss).
                                                                     (3) Smog;
      h. "Fungus", Wet Rot, Dry Rot And
         Bacteria                                                    (4) Settling,  cracking,        shrinking   or
                                                                         expansion;
         Presence, growth, proliferation, spread or
         any activity of "fungus", wet or dry rot or                 (5) Nesting or infestation, or discharge or
         bacteria.                                                       release of waste products or secretions,
                                                                         by insects, birds, rodents or other
         But if "fungus", wet or dry rot or bacteria                     animals.
         result in a "specified cause of loss", we will
         pay for the loss or damage caused by that                   (6) Mechanical       breakdown,      including
         "specified cause of loss".                                      rupture or bursting caused by centrifugal
                                                                         force. But if mechanical breakdown
         This exclusion does not apply:                                  results in elevator collision, we will pay
        (1) When "fungus", wet or dry rot or bacteria                    for the loss or damage caused by that
            result from fire or lightning; or                            elevator collision.
        (2) To the extent that coverage is provided                  (7) The following causes of loss to personal
            in the Additional Coverage, Limited                          property:
            Coverage For "Fungus", Wet Rot, Dry                         (a) Dampness        or       dryness     of
            Rot And Bacteria, with respect to loss or                       atmosphere;
            damage by a cause of loss other than
            fire or lightning.                                          (b) Changes in or            extremes    of
                                                                            temperature; or
      Exclusions B.1.a. through B.1.h. apply whether
      or not the loss event results in widespread                       (c) Marring or scratching.
      damage or affects a substantial area.                           But if an excluded cause of loss that is
   2. We will not pay for loss or damage caused by                    listed in 2.d.(1) through (7) results in a
      or resulting from any of the following:                         "specified cause of loss" or building glass
                                                                      breakage, we will pay for the loss or
      a. Artificially generated electrical, magnetic or               damage caused by that "specified cause of
         electromagnetic energy that damages,                         loss" or building glass breakage.
         disturbs, disrupts or otherwise interferes
         with any:                                                e. Explosion of steam boilers, steam pipes,
                                                                     steam engines or steam turbines owned or
        (1) Electrical or electronic wire, device,                   leased by you, or operated under your
            appliance, system or network; or                         control. But if explosion of steam boilers,
        (2) Device, appliance, system or network                     steam pipes, steam engines or steam
            utilizing cellular or satellite technology.              turbines results in fire or combustion
         For the purpose of this exclusion, electrical,              explosion, we will pay for the loss or
         magnetic or electromagnetic energy                          damage caused by that fire or combustion
         includes but is not limited to:                             explosion. We will also pay for loss or
                                                                     damage caused by or resulting from the
            (a) Electrical current, including arcing;                explosion of gases or fuel within the furnace
            (b) Electrical charge produced              or           of any fired vessel or within the flues or
                conducted by a magnetic                 or           passages through which the gases of
                electromagnetic field;                               combustion pass.
            (c) Pulse of electromagnetic energy; or                f. Continuous or repeated seepage or
                                                                      leakage of water, or the presence or
            (d) Electromagnetic         waves           or
                                                                      condensation of humidity, moisture or
                microwaves.
                                                                      vapor, that occurs over a period of 14 days
         But if fire results, we will pay for the loss or             or more.
         damage caused by that fire.
      b. Delay, loss of use or loss of market.
      c. Smoke, vapor or gas from agricultural
         smudging or industrial operations.




CP 10 30 09 17                        © Insurance Services Office, Inc., 2016                         Page 3 of 10
      g. Water, other liquids, powder or molten                      This exclusion, k., does not apply:
         material that leaks or flows from plumbing,                   (a) To the extent that coverage is
         heating, air conditioning or other equipment                      provided under the Additional
         (except fire protective systems) caused by                        Coverage, Collapse; or
         or resulting from freezing, unless:
                                                                       (b) To collapse caused by one or more
        (1) You do your best to maintain heat in the                       of the following:
            building or structure; or
                                                                           (i) The "specified causes of loss";
        (2) You drain the equipment and shut off
            the supply if the heat is not maintained.                      (ii) Breakage of building glass;
      h. Dishonest or criminal act (including theft) by                   (iii) Weight of rain that collects on a
         you, any of your partners, members,                                    roof; or
         officers, managers, employees (including                         (iv) Weight of people or personal
         temporary employees and leased workers),                              property.
         directors,     trustees     or     authorized            l. Discharge, dispersal, seepage, migration,
         representatives, whether acting alone or in                 release or escape of "pollutants" unless the
         collusion with each other or with any other                 discharge, dispersal, seepage, migration,
         party; or theft by any person to whom you                   release or escape is itself caused by any of
         entrust the property for any purpose,                       the "specified causes of loss". But if the
         whether acting alone or in collusion with                   discharge, dispersal, seepage, migration,
         any other party.                                            release or escape of "pollutants" results in a
         This exclusion:                                             "specified cause of loss", we will pay for the
        (1) Applies whether or not an act occurs                     loss or damage caused by that "specified
            during your normal hours of operation;                   cause of loss".
        (2) Does not apply to acts of destruction by                 This exclusion, I., does not apply to
            your employees (including temporary                      damage to glass caused by chemicals
            employees and leased workers) or                         applied to the glass.
            authorized representatives; but theft by             m. Neglect of an insured to use all reasonable
            your employees (including temporary                     means to save and preserve property from
            employees and leased workers) or                        further damage at and after the time of loss.
            authorized representatives is not                 3. We will not pay for loss or damage caused by
            covered.                                             or resulting from any of the following, 3.a.
      i. Voluntary parting with any property by you              through 3.c. But if an excluded cause of loss
         or anyone else to whom you have entrusted               that is listed in 3.a. through 3.c. results in a
         the property if induced to do so by any                 Covered Cause of Loss, we will pay for the
         fraudulent scheme, trick, device or false               loss or damage caused by that Covered Cause
         pretense.                                               of Loss.
      j. Rain, snow, ice or sleet to personal                    a. Weather conditions. But this exclusion only
         property in the open.                                      applies if weather conditions contribute in
      k. Collapse, including any of the following                   any way with a cause or event excluded in
         conditions of property or any part of the                  Paragraph 1. above to produce the loss or
         property:                                                  damage.
        (1) An abrupt falling down or caving in;                 b. Acts or decisions, including the failure to act
                                                                    or decide, of any person, group,
        (2) Loss of structural integrity, including                 organization or governmental body.
            separation of parts of the property or
            property in danger of falling down or                c. Faulty, inadequate or defective:
            caving in; or                                           (1) Planning,       zoning,     development,
        (3) Any cracking, bulging, sagging, bending,                    surveying, siting;
            leaning, settling, shrinkage or expansion               (2) Design, specifications, workmanship,
            as such condition relates to (1) or (2)                     repair,    construction,    renovation,
            above.                                                      remodeling, grading, compaction;
         But if collapse results in a Covered Cause                 (3) Materials used in repair, construction,
         of Loss at the described premises, we will                     renovation or remodeling; or
         pay for the loss or damage caused by that
                                                                    (4) Maintenance;
         Covered Cause of Loss.




Page 4 of 10                         © Insurance Services Office, Inc., 2016                      CP 10 30 09 17
         of part or all of any property on or off the            b. Leasehold Interest Coverage Form
         described premises.                                        (1) Paragraph B.1.a., Ordinance Or Law,
   4. Special Exclusions                                                does not apply to insurance under this
      The following provisions apply only to the                        Coverage Form.
      specified Coverage Forms:                                     (2) We will not pay for any loss caused by:
      a. Business Income (And Extra Expense)                           (a) Your cancelling the lease;
         Coverage Form, Business Income                                (b) The     suspension,       lapse     or
         (Without Extra Expense) Coverage Form,                            cancellation of any license; or
         Or Extra Expense Coverage Form
                                                                       (c) Any other consequential loss.
         We will not pay for:
                                                                 c. Legal Liability Coverage Form
        (1) Any loss caused by or resulting from:
                                                                    (1) The following exclusions do not apply to
           (a) Damage or destruction of "finished                       insurance under this Coverage Form:
               stock"; or
                                                                       (a) Paragraph B.1.a. Ordinance Or Law;
           (b) The time required to reproduce
               "finished stock".                                       (b) Paragraph     B.1.c.    Governmental
                                                                           Action;
            This exclusion does not apply to Extra
            Expense.                                                   (c) Paragraph B.1.d. Nuclear Hazard;
        (2) Any loss caused by or resulting from                       (d) Paragraph B.1.e. Utility Services;
            direct physical loss or damage to radio                        and
            or television antennas (including satellite                (e) Paragraph B.1.f. War And Military
            dishes) and their lead-in wiring, masts or                     Action.
            towers.                                                 (2) The following additional exclusions
        (3) Any increase of loss caused by or                           apply to insurance under this Coverage
            resulting from:                                             Form:
           (a) Delay in rebuilding, repairing or                       (a) Contractual Liability
               replacing the property or resuming                          We will not defend any claim or
               "operations", due to interference at                        "suit", or pay damages that you are
               the location of the rebuilding, repair                      legally liable to pay, solely by reason
               or replacement by strikers or other                         of your assumption of liability in a
               persons; or                                                 contract or agreement. But this
           (b) Suspension, lapse or cancellation of                        exclusion does not apply to a written
               any license, lease or contract. But if                      lease agreement in which you have
               the suspension, lapse or cancellation                       assumed liability for building damage
               is    directly   caused    by     the                       resulting from an actual or attempted
               "suspension" of "operations", we will                       burglary or robbery, provided that:
               cover such loss that affects your                           (i) Your assumption of liability was
               Business Income during the "period                              executed prior to the accident;
               of restoration" and any extension of                            and
               the "period of restoration" in
               accordance with the terms of the                            (ii) The building is Covered Property
               Extended        Business     Income                              under this Coverage Form.
               Additional     Coverage   and     the                   (b) Nuclear Hazard
               Extended Period Of Indemnity
                                                                           We will not defend any claim or
               Optional Coverage or any variation
                                                                           "suit", or pay any damages, loss,
               of these.
                                                                           expense or obligation, resulting from
        (4) Any Extra Expense caused by             or                     nuclear reaction or radiation, or
            resulting from suspension, lapse        or                     radioactive contamination, however
            cancellation of any license, lease      or                     caused.
            contract beyond the "period             of
            restoration".
        (5) Any other consequential loss.




CP 10 30 09 17                       © Insurance Services Office, Inc., 2016                       Page 5 of 10
   5. Additional Exclusion                                        d. Building materials and supplies not
      The following provisions apply only to the                     attached as part of the building or structure,
      specified property:                                            caused by or resulting from theft.
      Loss Or Damage To Products                                      However, this limitation does not apply to:
      We will not pay for loss or damage to any                      (1) Building materials and supplies held for
      merchandise, goods or other product caused                         sale by you, unless they are insured
      by or resulting from error or omission by any                      under the Builders Risk Coverage Form;
      person or entity (including those having                           or
      possession under an arrangement where work                     (2) Business Income Coverage or Extra
      or a portion of the work is outsourced) in any                     Expense Coverage.
      stage of the development, production or use of              e. Property that is missing, where the only
      the product, including planning, testing,                      evidence of the loss or damage is a
      processing,        packaging,        installation,             shortage disclosed on taking inventory, or
      maintenance or repair. This exclusion applies                  other instances where there is no physical
      to any effect that compromises the form,                       evidence to show what happened to the
      substance or quality of the product. But if such               property.
      error or omission results in a Covered Cause of
      Loss, we will pay for the loss or damage                     f. Property that has been transferred to a
      caused by that Covered Cause of Loss.                           person or to a place outside the described
                                                                      premises on the basis of unauthorized
C. Limitations                                                        instructions.
   The following limitations apply to all policy forms            g. Lawns, trees, shrubs or plants which are
   and endorsements, unless otherwise stated:                        part of a vegetated roof, caused by or
   1. We will not pay for loss of or damage to                       resulting from:
      property, as described and limited in this                     (1) Dampness or dryness of atmosphere or
      section. In addition, we will not pay for any loss                 of soil supporting the vegetation;
      that is a consequence of loss or damage as
      described and limited in this section.                         (2) Changes in or extremes of temperature;
      a. Steam boilers, steam pipes, steam engines                   (3) Disease;
         or steam turbines caused by or resulting                    (4) Frost or hail; or
         from any condition or event inside such                     (5) Rain, snow, ice or sleet.
         equipment. But we will pay for loss of or
         damage to such equipment caused by or                 2. We will not pay for loss of or damage to the
         resulting from an explosion of gases or fuel             following types of property unless caused by
         within the furnace of any fired vessel or                the "specified causes of loss" or building glass
         within the flues or passages through which               breakage:
         the gases of combustion pass.                            a. Animals, and then only if they are killed or
      b. Hot water boilers or other water heating                    their destruction is made necessary.
         equipment caused by or resulting from any                b. Fragile articles such as statuary, marbles,
         condition or event inside such boilers or                   chinaware and porcelains, if broken. This
         equipment, other than an explosion.                         restriction does not apply to:
      c. The interior of any building or structure, or               (1) Glass; or
         to personal property in the building or
                                                                     (2) Containers of property held for sale.
         structure, caused by or resulting from rain,
         snow, sleet, ice, sand or dust, whether                  c. Builders' machinery, tools and equipment
         driven by wind or not, unless:                              owned by you or entrusted to you, provided
                                                                     such property is Covered Property.
         (1) The building or structure first sustains
             damage by a Covered Cause of Loss to                     However, this limitation does not apply:
             its roof or walls through which the rain,               (1) If the property is located on or within
             snow, sleet, ice, sand or dust enters; or                   100 feet of the described premises,
         (2) The loss or damage is caused by or                          unless the premises is insured under the
             results from thawing of snow, sleet or                      Builders Risk Coverage Form; or
             ice on the building or structure.




Page 6 of 10                          © Insurance Services Office, Inc., 2016                        CP 10 30 09 17
        (2) To Business Income Coverage or to                 2. We will pay for direct physical loss or damage
            Extra Expense Coverage.                              to Covered Property, caused by abrupt
   3. The special limit shown for each category, a.              collapse of a building or any part of a building
      through d., is the total limit for loss of or              that is insured under this Coverage Form or
      damage to all property in that category. The               that contains Covered Property insured under
      special limit applies to any one occurrence of             this Coverage Form, if such collapse is caused
      theft, regardless of the types or number of                by one or more of the following:
      articles that are lost or damaged in that                  a. Building decay that is hidden from view,
      occurrence. The special limits are (unless a                  unless the presence of such decay is
      higher limit is shown in the Declarations):                   known to an insured prior to collapse;
      a. $2,500 for furs, fur garments and garments              b. Insect or vermin damage that is hidden
         trimmed with fur.                                          from view, unless the presence of such
      b. $2,500 for jewelry, watches, watch                         damage is known to an insured prior to
         movements, jewels, pearls, precious and                    collapse;
         semiprecious stones, bullion, gold, silver,             c. Use of defective material or methods in
         platinum and other precious alloys or                      construction, remodeling or renovation if the
         metals. This limit does not apply to jewelry               abrupt collapse occurs during the course of
         and watches worth $100 or less per item.                   the construction, remodeling or renovation.
      c. $2,500 for patterns, dies, molds and forms.             d. Use of defective material or methods in
      d. $250 for stamps, tickets, including lottery                construction, remodeling or renovation if the
         tickets held for sale, and letters of credit.              abrupt      collapse   occurs    after    the
                                                                    construction, remodeling or renovation is
      These special limits are part of, not in addition             complete, but only if the collapse is caused
      to, the Limit of Insurance applicable to the                  in part by:
      Covered Property.
                                                                    (1) A cause of loss listed in 2.a. or 2.b.;
      This limitation, C.3., does not        apply to
      Business Income Coverage or            to Extra               (2) One or more of the "specified causes of
      Expense Coverage.                                                 loss";
   4. We will not pay the cost to repair any defect to              (3) Breakage of building glass;
      a system or appliance from which water, other                 (4) Weight of people or personal property;
      liquid, powder or molten material escapes. But                    or
      we will pay the cost to repair or replace                     (5) Weight of rain that collects on a roof.
      damaged parts of fire-extinguishing equipment
      if the damage:                                          3. This Additional Coverage – Collapse does
                                                                 not apply to:
      a. Results in discharge of any substance from
         an automatic fire protection system; or                 a. A building or any part of a building that is in
                                                                    danger of falling down or caving in;
      b. Is directly caused by freezing.
                                                                 b. A part of a building that is standing, even if
      However, this limitation does not apply to                    it has separated from another part of the
      Business Income Coverage or to Extra                          building; or
      Expense Coverage.
                                                                 c. A building that is standing or any part of a
D. Additional Coverage – Collapse                                   building that is standing, even if it shows
   The coverage provided under this Additional                      evidence of cracking, bulging, sagging,
   Coverage, Collapse, applies only to an abrupt                    bending, leaning, settling, shrinkage or
   collapse as described and limited in D.1. through                expansion.
   D.7.                                                       4. With respect to the following property:
   1. For the purpose of this Additional Coverage,               a. Outdoor radio or television antennas
      Collapse, abrupt collapse means an abrupt                     (including satellite dishes) and their lead-in
      falling down or caving in of a building or any                wiring, masts or towers;
      part of a building with the result that the
      building or part of the building cannot be
      occupied for its intended purpose.




CP 10 30 09 17                       © Insurance Services Office, Inc., 2016                          Page 7 of 10
      b. Awnings, gutters and downspouts;                  E. Additional Coverage – Limited Coverage For
      c. Yard fixtures;                                       "Fungus", Wet Rot, Dry Rot And Bacteria
      d. Outdoor swimming pools;                              1. The coverage described in E.2. and E.6. only
                                                                 applies when the "fungus", wet or dry rot or
      e. Fences;                                                 bacteria are the result of one or more of the
      f. Piers, wharves and docks;                               following causes that occur during the policy
                                                                 period and only if all reasonable means were
      g. Beach     or   diving        platforms     or
                                                                 used to save and preserve the property from
         appurtenances;
                                                                 further damage at the time of and after that
      h. Retaining walls; and                                    occurrence:
       i. Walks, roadways and other paved surfaces;              a. A "specified cause of loss" other than fire or
      if an abrupt collapse is caused by a cause of                 lightning; or
      loss listed in 2.a. through 2.d., we will pay for          b. Flood, if the Flood Coverage Endorsement
      loss or damage to that property only if:                      applies to the affected premises.
        (1) Such loss or damage is a direct result of            This Additional Coverage does not apply to
            the abrupt collapse of a building insured            lawns, trees, shrubs or plants which are part of
            under this Coverage Form; and                        a vegetated roof.
        (2) The property is Covered Property under            2. We will pay for loss or damage by "fungus",
            this Coverage Form.                                  wet or dry rot or bacteria. As used in this
   5. If personal property abruptly falls down or                Limited Coverage, the term loss or damage
      caves in and such collapse is not the result of            means:
      abrupt collapse of a building, we will pay for             a. Direct physical loss or damage to Covered
      loss or damage to Covered Property caused by                  Property caused by "fungus", wet or dry rot
      such collapse of personal property only if:                   or bacteria, including the cost of removal of
      a. The collapse of personal property was                      the "fungus", wet or dry rot or bacteria;
         caused by a cause of loss listed in 2.a.                b. The cost to tear out and replace any part of
         through 2.d.;                                              the building or other property as needed to
      b. The personal property which collapses is                   gain access to the "fungus", wet or dry rot
         inside a building; and                                     or bacteria; and
      c. The property which collapses is not of a                c. The cost of testing performed after removal,
         kind listed in 4., regardless of whether that              repair, replacement or restoration of the
         kind of property is considered to be                       damaged property is completed, provided
         personal property or real property.                        there is a reason to believe that "fungus",
                                                                    wet or dry rot or bacteria are present.
      The coverage stated in this Paragraph 5. does
      not apply to personal property if marring and/or        3. The coverage described under E.2. of this
      scratching is the only damage to that personal             Limited Coverage is limited to $15,000.
      property caused by the collapse.                           Regardless of the number of claims, this limit is
                                                                 the most we will pay for the total of all loss or
   6. This Additional Coverage, Collapse, does not               damage arising out of all occurrences of
      apply to personal property that has not abruptly           "specified causes of loss" (other than fire or
      fallen down or caved in, even if the personal              lightning) and Flood which take place in a 12-
      property shows evidence of cracking, bulging,              month period (starting with the beginning of the
      sagging, bending, leaning, settling, shrinkage             present annual policy period). With respect to a
      or expansion.                                              particular occurrence of loss which results in
   7. This Additional Coverage, Collapse, will not               "fungus", wet or dry rot or bacteria, we will not
      increase the Limits of Insurance provided in               pay more than a total of $15,000 even if the
      this Coverage Part.                                        "fungus", wet or dry rot or bacteria continue to
   8. The term Covered Cause of Loss includes the                be present or active, or recur, in a later policy
      Additional Coverage, Collapse, as described                period.
      and limited in D.1. through D.7.




Page 8 of 10                         © Insurance Services Office, Inc., 2016                     CP 10 30 09 17
   4. The coverage provided under this Limited             F. Additional Coverage Extensions
      Coverage does not increase the applicable               1. Property In Transit
      Limit of Insurance on any Covered Property. If
      a particular occurrence results in loss or                 This Extension applies only to your personal
      damage by "fungus", wet or dry rot or bacteria,            property to which this form applies.
      and other loss or damage, we will not pay                  a. You may extend the insurance provided by
      more, for the total of all loss or damage, than               this Coverage Part to apply to your
      the applicable Limit of Insurance on the                      personal property (other than property in
      affected Covered Property.                                    the care, custody or control of your
      If there is covered loss or damage to Covered                 salespersons) in transit more than 100 feet
      Property, not caused by "fungus", wet or dry rot              from the described premises. Property must
      or bacteria, loss payment will not be limited by              be in or on a motor vehicle you own, lease
      the terms of this Limited Coverage, except to                 or operate while between points in the
      the extent that "fungus", wet or dry rot or                   coverage territory.
      bacteria cause an increase in the loss. Any                b. Loss or damage must be caused by or
      such increase in the loss will be subject to the              result from one of the following causes of
      terms of this Limited Coverage.                               loss:
   5. The terms of this Limited Coverage do not                     (1) Fire, lightning, explosion, windstorm or
      increase or reduce the coverage provided                          hail, riot or civil commotion, or
      under Paragraph F.2. (Water Damage, Other                         vandalism.
      Liquids, Powder Or Molten Material Damage)                    (2) Vehicle collision, upset or overturn.
      of this Causes Of Loss form or under the                          Collision means accidental contact of
      Additional Coverage, Collapse.                                    your vehicle with another vehicle or
   6. The following, 6.a. or 6.b., applies only if                      object. It does not mean your vehicle's
      Business Income and/or Extra Expense                              contact with the roadbed.
      Coverage applies to the described premises                    (3) Theft of an entire bale, case or package
      and only if the "suspension" of "operations"                      by forced entry into a securely locked
      satisfies all terms and conditions of the                         body or compartment of the vehicle.
      applicable Business Income and/or Extra                           There must be visible marks of the
      Expense Coverage Form:                                            forced entry.
      a. If the loss which resulted in "fungus", wet or          c. The most we will pay for loss or damage
         dry rot or bacteria does not in itself                     under this Extension is $5,000.
         necessitate a "suspension" of "operations",
         but such "suspension" is necessary due to               This Coverage Extension is additional
         loss or damage to property caused by                    insurance.    The     Additional     Condition,
         "fungus", wet or dry rot or bacteria, then our          Coinsurance, does not apply to this Extension.
         payment under Business Income and/or                 2. Water Damage, Other Liquids, Powder Or
         Extra Expense is limited to the amount of               Molten Material Damage
         loss and/or expense sustained in a period
                                                                 If loss or damage caused by or resulting from
         of not more than 30 days. The days need
                                                                 covered water or other liquid, powder or molten
         not be consecutive.
                                                                 material damage loss occurs, we will also pay
      b. If a covered "suspension" of "operations"               the cost to tear out and replace any part of the
         was caused by loss or damage other than                 building or structure to repair damage to the
         "fungus", wet or dry rot or bacteria but                system or appliance from which the water or
         remediation of "fungus", wet or dry rot or              other substance escapes. This Coverage
         bacteria prolongs the "period of restoration",          Extension does not increase the Limit of
         we will pay for loss and/or expense                     Insurance.
         sustained during the delay (regardless of
         when such a delay occurs during the
         "period of restoration"), but such coverage
         is limited to 30 days. The days need not be
         consecutive.




CP 10 30 09 17                       © Insurance Services Office, Inc., 2016                       Page 9 of 10
   3. Glass                                                           (2) Accidental discharge or leakage of
      a. We will pay for expenses incurred to put up                      water or waterborne material as the
         temporary plates or board up openings if                         direct result of the breaking apart or
         repair or replacement of damaged glass is                        cracking of a water or sewer pipe
         delayed.                                                         caused by wear and tear, when the pipe
                                                                          is located off the described premises
      b. We will pay for expenses incurred to                             and is connected to or is part of a
         remove or replace obstructions when                              potable water supply system or sanitary
         repairing or replacing glass that is part of a                   sewer system operated by a public or
         building. This does not include removing or                      private utility service provider pursuant
         replacing window displays.                                       to authority granted by the state or
      This Coverage Extension F.3.               does   not               governmental subdivision where the
      increase the Limit of Insurance.                                    described premises are located.
G. Definitions                                                         But water damage does not include loss or
                                                                       damage otherwise excluded under the
   1. "Fungus" means any type or form of fungus,
                                                                       terms of the Water Exclusion. Therefore, for
      including mold or mildew, and any mycotoxins,
                                                                       example, there is no coverage under this
      spores, scents or by-products produced or
                                                                       policy in the situation in which discharge or
      released by fungi.
                                                                       leakage of water results from the breaking
   2. "Specified causes of loss" means the following:                  apart or cracking of a pipe which was
      fire; lightning; explosion; windstorm or hail;                   caused by or related to weather-induced
      smoke; aircraft or vehicles; riot or civil                       flooding,    even     if   wear and      tear
      commotion; vandalism; leakage from fire-                         contributed to the breakage or cracking. As
      extinguishing equipment; sinkhole collapse;                      another example, and also in accordance
      volcanic action; falling objects; weight of snow,                with the terms of the Water Exclusion, there
      ice or sleet; water damage.                                      is no coverage for loss or damage caused
      a. Sinkhole collapse means the sudden                            by or related to weather-induced flooding
         sinking or collapse of land into underground                  which follows or is exacerbated by pipe
         empty spaces created by the action of                         breakage or cracking attributable to wear
         water on limestone or dolomite. This cause                    and tear.
         of loss does not include:                                     To the extent that accidental discharge or
         (1) The cost of filling sinkholes; or                         leakage of water falls within the criteria set
                                                                       forth in c.(1) or c.(2) of this definition of
         (2) Sinking or collapse of land into man-                     "specified causes of loss," such water is not
             made underground cavities.                                subject to the provisions of the Water
      b. Falling objects does not include loss or                      Exclusion which preclude coverage for
         damage to:                                                    surface water or water under the surface of
         (1) Personal property in the open; or                         the ground.
         (2) The interior of a building or structure, or
             property inside a building or structure,
             unless the roof or an outside wall of the
             building or structure is first damaged by
             a falling object.
      c. Water damage means:
         (1) Accidental discharge or leakage of
             water or steam as the direct result of the
             breaking apart or cracking of a
             plumbing, heating, air conditioning or
             other system or appliance (other than a
             sump system including its related
             equipment and parts), that is located on
             the described premises and contains
             water or steam; and




Page 10 of 10                          © Insurance Services Office, Inc., 2016                      CP 10 30 09 17
                                                                                 PI-EPE-DY (01/07)


  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          ELITE PROPERTY ENHANCEMENT: DAY CARE CENTERS
This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
BUSINESS INCOME COVERAGE FORM
CAUSES OF LOSS – SPECIAL FORM

I. Schedule of Additional Elite Enhancement Endorsement Coverages and Limits

The following is a summary of increased Limits of Insurance and/or additional coverages provided by this
endorsement. This endorsement is subject to the provisions of your policy.

                        Coverage Applicable                           Limit of Insurance             Page #
Waiver of Multiple Deductibles                                              Included                   2
Waiver of Coinsurance on Losses $25,000 or less                             Included                   2
Business Personal Property                                             Within 1250 feet                2
Pollutant Clean-Up and Removal                                              $50,000                    3
Fire Department Service Charge                                              $25,000                    3
Newly Acquired or Constructed Property                                      90 days                    3
Personal Effects                                                        $5,000/$25,000                 3
Property of Others                                                          $10,000                    3
Valuable Papers and Records                                                $100,000                    3
Property Off-Premises, Including Stock                                     $500,000                    3
Property at Conventions, Fairs, Exhibitions or Special Events               $25,000                    3
Outdoor Property/Debris Removal                                             $25,000                    4
Emergency Vacating Expense                                                  $15,000                    4
Automated External Defibrillators (AED’s)                                    $5,000                    4
Lease Cancellation Moving Expenses                                           $2,500                    4
Foundations                                                                 Included                   5
Glass Showcases                                                              $5,000                    5
Arson Reward                                                                $25,000                    5
Garages/Storage Sheds                                                       $10,000                    5
Retaining Walls                                                              $5,000                    5
Accounts Receivable                                                        $100,000                    5
Business Income and Extra Expense (including Contingent)                   $300,000                    6
Fire Extinguisher Recharge                                                   $1,000                    8
Lock Replacement                                                             $1,000                    8
Reward Reimbursement                                                         $5,000                    8
Inventory and Appraisals of Loss                                             $5,000                    8
Ordinance or Law – Undamaged Portion of the Building                     Building Limit                8
Ordinance or Law – Demolition Cost                                         $300,000
Ordinance or Law – Increased Cost of Construction                          $300,000
Spoilage                                                                    $50,000                   10
Pair, Sets or Parts                                                   Adjustment Included             11
Fine Arts                                                                   $25,000                   11
EDP Equipment and Media, including Laptops                              $50,000/$2,500                12
Water                                                                       $30,000                   15
Utility Services (Business Income (and Extra Expense) Coverage)            Extension                  15
Furs                                                                         $5,000                   16
Precious Metals                                                              $5,000                   16
Property in Transit                                                        $100,000                   16
Off Premises Power Failure                                                  $25,000                   16
Dampness/Extremes of Temperature                                      Deletions Excluded              17
Earthquake Sprinkler Leakage                                                $10,000                   17
Extended Business Income                                                   120 days                   17
                                                Page 1 of 17
            Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                 PI-EPE-DY (01/07)



II. Elite Enhancement Endorsement Conditions

  A. Applicability of Coverage

     Coverage provided in forms attached to your policy is amended by this endorsement where
     applicable.

   B. Limits of Insurance

     1. When coverage is provided by this form and another coverage form attached to this policy, the
        greater Limits of Insurance will apply. In no instance will multiple limits apply to coverages which
        may be duplicated within this policy.

     2. Limits of Insurance identified herein are not excess of, nor applicable in addition to, Limits of
        Insurance provided by the coverage or Cause of Loss forms applicable to this endorsement,
        unless otherwise stated.

     3. Coverage is considered to be on an occurrence basis (not on a per location basis).

  C. Adjusters’ Fees

     Coverages provided herein are not applicable to the generation of fees you may incur by retaining a
     public adjuster or appraiser.

  D. Applicability of Exclusions

     Specific exclusionary endorsements attached to the policy supercede coverage provisions contained in
     this coverage enhancement.

  E. Requirement for Covered Cause of Loss

     Except where a specific Covered Cause of Loss is identified in this coverage enhancement, coverage
     for the losses described herein are applicable only for Covered Causes of Loss as designated in the
     cause of loss form attached to the policy.

  F. Waiver of Multiple Deductibles

     In the event of a single occurrence causing loss under more than one coverage form attached to this
     policy, only the highest deductible will apply.

  G. Waiver of Coinsurance on losses $25,000 or less

     The Coinsurance Condition applies only when the total loss or damage to all Covered Property in any
     one occurrence is greater than $25,000.

III. The BUILDING AND PERSONAL PROPERTY COVERAGE FORM is amended as follows:

  Coverage applies for your Business Personal Property located in or on the building described in the
  Declarations or in the open (or in a vehicle) within 1250 feet of the described premises.

IV. The BUILDING AND PERSONAL PROPERTY COVERAGE FORM is amended as follows under
    Additional Coverages:


                                              Page 2 of 17
          Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                PI-EPE-DY (01/07)


  A. Pollutant Clean Up and Removal

     The Limit of Insurance for this Additional Coverage is increased to $50,000.

  B. Fire Department Service Charge

     The Limit of Insurance for this Additional Coverage is increased to $25,000.

V. The BUILDING AND PERSONAL PROPERTY COVERAGE FORM is amended as follows under
   Coverage Extensions:

  A. Newly Acquired or Constructed Property

     Period Of Coverage is amended as follows:
    With respect to insurance on or at each newly acquired or constructed property, coverage will end
  when any of the following first occurs:
     1. This policy expires;
     2. 90 days expire after you acquire the property or begin construction of that part of the building that
        would qualify as Covered Property; or
     3. You report values to us.

     We will charge you additional premium for values reported from the date you acquire the property or
     begin construction of that part of the building that would qualify as Covered Property.

  B. Personal Effects and Property of Others

     1. Coverage for personal effects owned by you, your officers, your partners or your employees is
        amended as follows: The most we will pay for loss or damage under this extension is $5,000 per
        person. The amount we will pay for loss or damage under this Extension will also not exceed
        $25,000 per occurrence.

     2. Coverage for Personal Property of others in your care, custody or control is amended as follows:
        The most we will pay for loss or damage under this Extension is $10,000 at each described
     premises. Our payment for loss of or damage to personal property of others will only be for the
     account of the owner of the property. No deductible shall apply to this extension.

  C. Valuable Papers And Records

     Coverage for Your Business Personal Property is extended to apply to your costs to research, replace
     or restore the lost information on lost or damaged valuable papers and records, including those which
     exist on electronic or magnetic media, for which duplicates do not exist. The most we will pay under
     this Extension is $100,000 at each described premises.

  D. Property Off-Premises, Including Stock

     Coverage for Your Business Personal Property is extended to apply to your Covered Property that is
     temporarily at a location you do not own, lease, or operate. This Extension applies only if loss or
     damage is caused by a Covered Cause of Loss. This Extension does not apply to Covered Property:

     1. in or on a vehicle; or
     2. in the care, custody or control of your salespersons.

     The most we will pay for loss or damage under this Extension is $500,000. The most we will pay

                                              Page 3 of 17
          Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                    PI-EPE-DY (01/07)


      for loss or damage under this Extension is $25,000 for losses occurring at a convention, fair,
      exhibition or special event.

   E. Outdoor Property/Debris Removal

      You may extend the insurance provided by this Coverage Form to apply to your outdoor fences and
      netting, outdoor lighting, outdoor pools, court surfaces, radio and television antennas (including
      satellite dishes), signs, trees, shrubs, plants, lawns, and playground equipment (greater than 1250
      feet from the premises described in the Declarations) including the cost of debris removal, caused
      by or resulting from any of the following Causes of Loss:

      1.   Fire;
      2.   Lightning;
      3.   Explosion;
      4.   Riot or Civil Commotion;
      5.   Aircraft or Vehicles;
      6.   Vandalism and Malicious Mischief; or
      7.   Theft.

      The most we will pay for loss or damage under this Extension is $25,000. The most we will pay for any
      one tree, shrub, plant or acre of lawn, including the cost of debris removal, is $1,000.

VI. The following is added to the BUILDING AND PERSONAL PROPERTY COVERAGE FORM
    under Additional Coverages:

   A. Emergency Vacating Expense

      1. The coverage provided by this policy is extended to apply to the reasonable expenses that you
             incur in the “emergency” vacating of the premises of your facility described in the
Declarations,           provided that vacating is necessary due to an “emergency” situation resulting from
a Covered               Cause of Loss.

      2. “Emergency” will mean imminent danger arising from an external event or a condition in the
         facility which would cause loss of life or harm to occupants.

      3. We will not pay for any expenses under this Extension arising out of:

           a. a strike, bomb threat or false fire alarm, unless vacating is ordered by a civil authority; or
           b. a planned vacating drill.

      4. The most we will pay for Emergency Vacating Expenses in any one occurrence under this
         Extension is $15,000. The deductible for Emergency Vacating Expenses is $250 per
         occurrence.

      No other exclusions in your policy apply to this Extension. However, specific exclusionary endorsements
      attached to the policy supercede coverage provisions contained in this coverage enhancement.

   B. Automated External Defibrillators

      Automated External Defibrillators (AED’s) are considered Covered Property. Coverage for
      Automated External Defibrillators is limited to $5,000 per occurrence, which is in addition to the
      Business Personal Property Limit stated on the Declarations.

   C. Lease Cancellation Moving Expenses

      The Company will reimburse the Insured any moving expenses necessitated by the Insured’s need
                                                Page 4 of 17
            Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                    PI-EPE-DY (01/07)


     to relocate due to the cancellation of the lease at the insured’s premises listed on the Declarations
     page during the policy period, provided that the lease cancellation occurs as a result of a Covered
   Cause of Loss. The limit for this coverage will be $2,500 per policy period for all Insureds
   combined. No deductible applies to this coverage.

   D. Foundations

       Covered Property includes foundations of buildings, structures, machinery or boilers if their
       foundations are below the basement floor or the surface of the ground, if there is no basement.

   E. Glass Showcases

       We will pay for loss of or damage to glass showcases or glass wallcases, including the frames
       encasing the damaged glass, resulting from any Covered Cause of Loss while at the premises
       described in the Declarations. The most we will pay for this coverage is $5,000 per policy period.

   F. Arson Reward

       We will pay on behalf of the insured up to $25,000 for information which leads to an arson
       conviction in connection with a fire loss covered under this Coverage Form. Regardless of the
       number of persons involved, our liability under this Coverage Extension will not be increased.

VII.   The following is added to the BUILDING AND PERSONAL PROPERTY COVERAGE FORM
       under Coverage Extensions:

   A. Garages/Storage Sheds

       Coverage for your building is extended to apply to any garages or storage sheds located at the
       premises described in the Declarations caused by or resulting from any Covered Cause of Loss.
       Coverage for all garages or storage sheds is subject to a $10,000 Limit of Insurance per location.

   B. Retaining Walls

       Coverage for your building is extended to apply to any retaining walls, which are not part of the Building,
       located at the premises described in the Declarations caused by or resulting from any Covered Cause
       of Loss. Coverage for all retaining walls is subject to a $5,000 Limit of Insurance per location.

   C. Accounts Receivable

       1. Coverage for Your Business Personal Property is extended to apply to your records of accounts
          receivable:

          a. At a described premises or in or on a vehicle in transit between described premises; or

          b. If the records must be removed from a described premises to protect them from the threat of
             a Covered Cause of Loss. We will pay for a loss while they are:

              (1) At a safe place away from your described premises; or

              (2) Being taken to and returned from that place.

       2. Coverage for Your Business Personal Property is extended to apply to the amounts due from your
          customers that you are unable to collect due to a Covered Cause of Loss, including:

          a. Interest charges on any loan required to offset amounts you are unable to collect pending our
              payment of these amounts;
                                                Page 5 of 17
            Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                              PI-EPE-DY (01/07)



     b. Collection expenses in excess of your normal collection expenses that are made necessary by
     the loss; and

     c. Other reasonable expenses that you incur to reestablish your records of accounts receivable that
        result from direct physical loss or damage by any Covered Causes of Loss to your records of
        accounts receivable, including credit or charge card slips.

  3. Accounts receivable loss payment will be determined as follows:

     a. Determine the total of the average monthly amounts of accounts receivable for the 12 months
        immediately preceding the month in which the loss occurs; and

        The total above will be adjusted for any normal fluctuations in the amount of accounts receivable
        for the month in which the loss occurred or for any demonstrated variance from the average for
        that month.

     b. The following will be deducted from the total amount of accounts receivable:

        (1) The amount of the accounts for which there is no loss; and
        (2) The amount of the accounts that you are able to reestablish or collect; and
        (3) An amount to allow for probable bad debts that your are normally unable to collect; and

     c. You will pay us the amount of all recoveries you receive for a loss paid by us. But any recoveries
        in excess of the amount we have paid belong to you.

  4. Exclusions

     a. We will not pay for a loss caused by or resulting from any of the following:

        (1) Alteration, falsification, concealment or destruction of records of accounts receivable done to
            conceal the wrongful giving, taking or withholding of money, securities or other property.

           This exclusion applies only to the extent of the wrongful giving, taking or withholding.

        (2) Bookkeeping, accounting or billing errors or omissions.

     b. We will not pay for loss that requires any audit of records or any inventory computation to prove
        its factual existence.

  The most we will pay under this Coverage Extension is $100,000.

D. Business Income and Extra Expense

  1. Coverage is extended to cover “Business Income”/”Extra Expense” incurred when your covered
     building or business personal property listed on the Declarations is damaged by a Covered Cause
     of Loss.

     We will pay any “Extra Expense” to continue your normal operations:

     a. at the described premises; or

     b. at replacement premises or temporary locations; including:

        (1) relocation expenses; and

                                          Page 6 of 17
      Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                            PI-EPE-DY (01/07)


      (2) costs to equip or operate the replacement or temporary locations; and

   We will also pay for any corresponding “Extra Expense” to minimize the suspension of your normal
   operation if you cannot continue them.

2. We will pay for the actual loss of “Business Income” you sustain and necessary “Extra Expense”
   caused by action of civil authority that prohibits access to the described premises due to direct
   physical loss of or damage to property, other than at the described premises, caused by or resulting
   from any Covered Cause of Loss. The coverage for “Business Income” will begin 72 hours after the
   time of that action and will apply for a period of up to three consecutive weeks after coverage
   begins. The coverage for “Extra Expense” will begin immediately after the time of that action and
   will end: (1) 3 consecutive weeks after the time of that action; or (2) When your “Business Income”
  coverage ends; whichever comes first.

3. Coverage is extended, subject to all provisions herein, to cover “Business Income”/”Extra Expense”
   incurred when “Contingent Business Property” is damaged by a Covered Cause of Loss. We will
   reduce the amount of your “Business Income” loss, other than “Extra Expense”, to the extent you
   can resume operations, in whole or in part, by using any other available:

   a. Source of materials; or
   b. Outlet for your products.

4. The following, when used in this section, are defined as follows:

   a. "Extra Expense" means necessary expenses you incur during the "Period of Restoration" that
      you would not have incurred if there had been no direct physical loss or damage to property
      caused by or resulting from a Covered Cause of Loss.

   b. “Business Income” means Net Income (Net Profit or Loss before income taxes) that would have
      been earned or incurred during the “Period of Restoration;” and continuing normal operating
      expenses including payroll.

   c. "Contingent Business Property" means property operated by others on whom you depend to:

      (1) Deliver materials or services to you or to others for your account (Contributing Locations);

      (2) Accept your products or services (Recipient Locations);

      (3) Manufacture products for delivery to your customers under contract of sale (Manufacturing
          Locations); or

      (4) Attract customers to your business (Leader Locations).

   d. "Period of Restoration” means the period of time that:

      (1) Begins with the date of physical loss or damage caused by or resulting from any Covered
          Cause of Loss; and

      (2) Ends on the date when the property should be repaired, rebuilt or replaced with reasonable
          speed and similar quality.

      (3) "Period of Restoration" does not include any increased period required due to the
          enforcement of any ordinance or law that:

          (a) Regulates the construction, use or repair, or requires the tearing down of any property; or

                                         Page 7 of 17
     Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                              PI-EPE-DY (01/07)


            (b) Requires any insured or others to test for, monitor, clean up, remove, contain, treat,
                detoxify or neutralize, or in any way respond to, or assess the effects of pollutants.

        (4) The expiration date of this policy will not cut short the "Period of Restoration."

     The most we will pay under this section is $300,000 for any one occurrence. No coinsurance shall
     apply to this coverage.

E. Fire Extinguisher Recharge

  Coverage is extended to cover expenses you incur to recharge portable fire extinguishers, dry
  chemical, carbon dioxide, or liquid automatic fire extinguishing systems and the cost of resetting
  automatic fuel shut-off connections, if any of the above are discharged to fight a fire or are
  discharged due to a mechanical malfunction.

  The most we will pay for loss or damage under this extension is $1,000.

  No deductible shall apply to this coverage.

F. Lock Replacement

  Coverage is extended to cover necessary expense to repair or replace exterior or interior door locks
  of a covered building:

  1. If your door keys are stolen in a covered theft loss; or
  2. When your property is damaged and your door keys are stolen by the burglars.

  The most we will pay under this extension is $1,000 for any one occurrence.

  No deductible shall apply to this coverage.

G. Reward Reimbursement

  Coverage is extended to provide a reward for information that leads to a criminal conviction in
  connection with loss or damage to Covered Property by a Covered Cause of Loss; provided that the
  reward is pre-approved by the Company. The most we will pay for loss or damage under this
  extension is $5,000 regardless of the number of persons involved providing information.

  No deductible shall apply to this coverage.

H. Inventory and Appraisals

  Coverage is extended to cover your expenses, excluding those for public adjusters and appraisers,
  to record information, compile inventories, or obtain appraisals we require to comply with the loss
  conditions of this Coverage Form.

  The most we will pay for loss or damage under this extension is $5,000 for any one loss to Covered
  Property caused by a Covered Cause of Loss.

  No deductible shall apply to this coverage.

I. Ordinance or Law




                                           Page 8 of 17
       Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                            PI-EPE-DY (01/07)


Under this Additional Coverage, we will not pay any costs due to an ordinance or law
that you were required to comply with before the loss, even when the building was damaged, and
with which you failed to comply.

1. Coverage A – Coverage For Loss to the Undamaged Portion of the Building

   If a Covered Cause of Loss occurs to covered Building property shown in the Declarations, we will
   pay for loss of value to the undamaged portion of the building caused by enforcement of any
   ordinance or law that:

   a. Requires the demolition of parts of the same property not damaged by a Covered Cause of Loss;

   b. Regulates the construction or repair of buildings, or establishes zoning or land use requirements
      at the described premises; and

   c. Is in force at the time of loss.

   Coverage A is included within the Limit of Insurance applicable to the covered Building property
   shown in the Declarations. This is not additional insurance.

2. Coverage B – Demolition Cost Coverage

   If a Covered Cause of Loss occurs to covered Building property, we will pay the cost to demolish
   and clear the site of undamaged parts of the property caused by enforcement of building, zoning or
   land use ordinance or law.

   The Limit of Insurance for Demolition Cost Coverage is $300,000 (in addition to the Building Limit).

3. Coverage C – Increased Cost of Construction Coverage

   If a Covered Cause of Loss occurs to covered Building property, we will pay for the increased cost to
   repair, rebuild or construct the property caused by enforcement of building, zoning or land use
   ordinance or law. If the property is repaired or rebuilt, it must be intended for similar occupancy as
   the current property, unless otherwise required by zoning or land use ordinance or law.

   The Limit of Insurance for Increased Cost of Construction is $300,000 (in addition to the Building
   Limit).

4. Under Coverage A – Coverage for Loss to the Undamaged Portion of the Building:

   a. If the Replacement Cost coverage option applies and the property is repaired or replaced, on the
      same or another premises, we will not pay more for loss of value to Covered Property, including
      loss caused by enforcement of an ordinance or law, than the lesser of:

      (1) The amount you actually spend to repair, rebuild or reconstruct the building, but not for more
          than the amount it would cost to restore the building on the same premises and to the same
          height, floor area, style and comparable quality of the original property insured; or

      (2) The Limit of Insurance applicable to the covered Building property.

   b. If the Replacement Cost coverage option applies and the property is not repaired or replaced; or
      if the Replacement Cost coverage option does not apply; we will not pay more for loss of value
      to Covered Property, including loss caused by enforcement of an ordinance or law, than the
      lesser of:


                                        Page 9 of 17
    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                              PI-EPE-DY (01/07)


        (1) The actual cash value of the building at the time of loss; or
        (2) The Limit of Insurance applicable to the covered Building property.

  5. We will not pay more under Coverage B – Demolition Cost Coverage than the lesser of the following:

     a. The amount you actually spend to demolish and clear the site of the described premises; or

     b. The applicable Demolition Cost Limit of Insurance shown in the Schedule above.

  6. We will not pay Under Coverage C – Increased Cost of Construction Coverage:

     a. Until the property is actually repaired or replaced, at the same or another premises; and

     b. Unless the repairs or replacement are made as soon as reasonably possible after the loss or
        damage, not to exceed two years. We may extend this period in writing during the two years.

     c. If the building is repaired or replaced at the same premises, or if you elect to rebuild at another
        premises, the most we will pay under Coverage C is the lesser of:

        (1) The increased cost of construction at the same premises); or

        (2) The applicable Increased Cost of Construction Limit of Insurance shown in the Schedule
            above.

     d. If the ordinance or law requires relocation to another premises, the most we will pay under
        Coverage C is the lesser of:

        (1) The increased cost of construction at the new premises (not to exceed the increased cost of
            construction at the same premises); or

        (2) The applicable Increased Cost of Construction Limit of Insurance shown in the Schedule
           above.

  7. The terms of this endorsement apply separately to each building to which this endorsement
      applies.

J. Spoilage

  1. We will pay for direct physical loss or damage to your perishable Business Personal Property,
     and perishable personal property of your children while at or within 1000 feet of the described
     premises caused by spoilage due to changes in temperature or humidity resulting from:

     a. Complete or partial interruption of electrical power to the described premises due to
        conditions beyond your control; or

     b. Mechanical breakdown or failure of heating, cooling or humidity control equipment or
        apparatus at the described premises.

  2. Coverage does not apply to:

     a. the disconnection of any heating, cooling or humidity control equipment or apparatus from the
        source of power; or

     b. the deactivation of electrical power or current caused by the manipulation of any switch or
        other device used to control the flow of electrical power or current; or

                                          Page 10 of 17
       Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                               PI-EPE-DY (01/07)


      c. the inability of an electric utility company or other power source to provide sufficient power
         due to:

         (1) lack of fuel: or
         (2) governmental order; or

      d. the inability of a power source at the described premises to provide sufficient power due to
         lack of generating capacity to meet demand; or

      e. breaking of any glass that is a permanent part of any refrigerating, cooling or humidity control
         unit.

   The most we will pay for loss or damage in any one occurrence is $50,000.

K. Pair, Sets or Parts

   1. Pair or Set: In case of loss to any part of a pair or set we may:

      a. Repair or replace any part to restore the pair or set to its value before the loss; or
      b. Pay the difference between the value of the pair or set before and after the loss.

   2. Parts: In case of a loss to any part of Covered Property consisting of several parts when
      complete, we will only pay for the value of the lost or damaged part.

L. Fine Arts

   1. Coverage applies to “Fine Arts”. Covered Causes of Loss are extended to include risks of direct
        physical loss or damage except:

      a. Any repairing, restoration or retouching process.

      b. Breakage of fragile “Fine Arts” articles, including art glass windows, statuary, marbles,
         glassware, bric-a-brac, porcelains and similar fragile articles, unless caused by:
         (1) The “Specified Causes of Loss”;
         (2) Building glass breakage;
         (3) Earthquakes; or
         (4) Floods.

      c. Dishonest or criminal acts by you, any of your partners, employees, directors, trustees,
         authorized representatives or anyone to whom you entrust the property for any purpose
         (other than a bailee for hire or carrier):
         (1) Acting alone or in collusion with others; or
         (2) Whether or not occurring during the hours of employment.

         This exclusion does not apply to acts of destruction by your employees; but theft by
         employees is not covered.

      d. Voluntary parting with any property by you or anyone else to whom you have entrusted the
         property, if induced to do so by any fraudulent scheme, trick, device or false pretense.

      e. Any of the following:
         (1) Wear and tear;
         (2) Rust, corrosion, fungus, decay, deterioration, hidden or latent defect or any quality in the
             property that causes it to damage or destroy itself;
         (3) Nesting or infestation, or discharge or release of waste products or secretions by insects
             or rodents; or
                                          Page 11 of 17
       Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                              PI-EPE-DY (01/07)


          (4) Dampness or dryness of atmosphere or changes in or extremes in temperature .

  2. The most we will pay in any one occurrence for loss or damage to “Fine Arts” caused by or
     resulting from any Covered Cause of Loss is:

     a. The Limit of Insurance that applies to the lost or damaged “Fine Arts”; or
     b. $25,000;
     whichever is less.

  3. The following, when used in this section, means:

     a.    “Antique” means an object at least 100 years old.

     b. “Fine Arts” means paintings, etchings, pictures, tapestries, rare or art glass, art glass
        windows, valuable rugs, statuary, sculptures, “antique” furniture, “antique” jewelry, bric-a-
        brac, porcelains and similar property of rarity, historical value or artistic merit.

M. EDP Equipment and Media

  1. Coverage

     a. Covered Property, as used in this Coverage Form means Electronic Data Processing devices
        operated by you at the premises listed on the Declarations or laptops/portable computers and
        accessories that are designed to function with it, that can easily be carried and is designed to
        be used at more than one location. The Covered Property must be either your property or
        property belonging to others, which is in your care and used by you in your business or
        profession.

     b. Covered Property, as used in this section of this enhancement, means “Data” and “Media”
        owned proprietarily by you. The Covered Property must be either your property or property
        belonging to others, which is in your care and used by you in your business or profession.


          (1) “Data” means information stored electronically and includes facts, instructions, concepts
              and programs converted to a form useable in electronic data processing operations.

          (2) “Media” means devices which store information which is accessible to computers.

     c. Property Not Covered

          (1) Accounts, records, documents and other valuable papers, except as they may be converted to
              “Data” and stored on “Media”, and then only in that converted form; or

          (2) Property of yours that you have rented, leased or loaned to someone else; or

          (3) Electronic Alarm Systems.

     d. Coverage Extensions

          (1) Provided you store duplicate “Data” at a separate premises and provided such “Data” is
              not insured elsewhere under this or any other insurance policy, we will cover that “Data” at
              each such storage location.

          (2) We will also pay for loss to Covered Property while temporarily located away from your
              premise and while in transit within:

                                         Page 12 of 17
      Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                             PI-EPE-DY (01/07)


         (a) The United States of America;
         (b) Puerto Rico; and
         (c) Canada.

         The most we will pay under this Coverage Extension is $10,000 for any single occurrence.
         The most we will pay for laptops or portable computers is $2,500 per item, subject to a
         $5,000 policy aggregate.

      (3) We will continue to cover your Covered Property while being transferred to and while at a
          temporary safe storage location, whenever utilized to avoid imminent loss. You are required,
          however, to provide us with written notice within 10 days following such move.

      (4) We will also pay for expenses you incur for the removal of debris provided:

         (a) The debris is Covered Property;
         (b) The Cause of Loss is not excluded by any part of this policy; and
         (c) The debris is located at a location scheduled in this policy.

         The most we will pay under this Coverage Extension is $50,000 in any one loss, but not to
         exceed a total of $50,000 under this EDP coverage enhancement section.

      (5) We will also pay 80% of the actual rental cost for replacement electronic equipment,
         beginning forty-eight (48) hours after a covered loss has occurred to Covered Property under
         the EDP coverage listed in the preceding paragraphs, provided such equipment will assist in
         continuing operations at no less than 80% of normal capacity.

         This Coverage Extension will end when the covered loss has been settled or when the
         amount of coverage provided under this Coverage Part is exhausted, whichever occurs first.

         The most we will pay under the terms of this Coverage Extension is $10,000 in any one loss.

      (6) We will also pay you for the expense you incur in recharging or refilling fire protection devices
          which are designed specifically to protect the Covered Property under this EDP coverage
          section, when these devices have been used in protecting such property from a covered loss.

         The most we will pay under the terms of this Coverage Extension is $25,000 in any one loss.

   e. Covered Causes of Loss

      Covered Causes of Loss means risk of direct physical loss to Covered Property except those
      Causes of Loss listed in the Exclusions.

2. Exclusions

   We will not pay for a loss caused directly or indirectly by any of Items a. through i. listed below.
   Such loss is excluded regardless of any other cause or event that contributes concurrently or in
   any sequence to the loss.

   a. Governmental Action

      Seizure or destruction of property by order of governmental authority. This exclusion will not
      apply to acts or destruction ordered by governmental authority and taken at the time of a fire
      to prevent its spread if the fire falls within a Covered Cause of Loss under the terms of this
      policy.

   b. Nuclear Hazard
                                       Page 13 of 17
    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                           PI-EPE-DY (01/07)



      (1) any weapon employing atomic fission or fusion; or

      (2) Nuclear reaction or radiation, or radioactive contamination from any other cause. But we
         will pay for direct loss caused by resulting fire if the fire would be covered under the terms
         of this policy.

   c. War and Military Action

      (1) War, including undeclared or civil war;

      (2) Warlike action by military forces, including action in hindering or defending against an
         actual or expected attack, by any government, sovereign or other authority using military
         personnel or other agents; or

      (3) Insurrection, rebellion, revolution, usurped powers or action taken by governmental
         authority in hindering or defending against any of these.

   d. Delay, loss of market, loss of income, loss of use or any other cause of consequential loss.

   e. Wear and tear, any quality in the Covered Property that causes it to damage or destroy itself,
      gradual deterioration, depreciation or damage done by insects, vermin or rodents. We will
      pay for direct loss caused by resulting fire or explosion if the fire or explosion would be
      covered under the terms of this Coverage Part.

   f. Dishonest acts committed by you, anyone else with an interest in the Covered Property, or
      your or their employees, whether or not such an act occurs during the hours of employment;
      nor will we pay for a loss caused by dishonest acts by anyone entrusted with the Covered
      Property, except a common carrier for hire.

   g. Dryness, dampness, changes in temperature, corrosion or rust. But, if the air conditioning
      system that services the Covered Property is damaged by a Covered Cause of Loss we will
      pay for any direct resulting damage to Covered Property.

   h. Breakage of tubes, bulbs, lamps or articles made of glass. But we will pay for such loss
      caused directly by fire, lightning, explosion, windstorm, earthquake, flood, vandalism, aircraft,
      rioters, strikers, theft or attempted theft, or by accident to vehicles carrying the Covered
      Property.

   i. Processing or work performed upon the Covered Property. But we will pay for direct loss
      caused by resulting fire or explosion if the fire or explosion would be covered under this
      Coverage Form.

3. Limits, Deductibles, Valuation

   a. Limit of Insurance - The most we will pay for any loss under the EDP section is $50,000.

   b. Deductible - We will not pay for loss or damage in any one occurrence until the amount of
      loss or damage exceeds the contents Deductible shown in the Declarations. We will then
      pay the amount of loss or damage in excess of the Deductible, up to the applicable Limit of
      Insurance.

   c. Valuation - The value of the Covered Property will be determined as of the time and place of
   loss using the actual replacement cost of property similar to the Covered Property In no
event will our liability above exceed the cost to repair or replace the property with similar
property of equal value.
                                       Page 14 of 17
    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                 PI-EPE-DY (01/07)



VIII. The following is added and supersedes any wording to the contrary under the CAUSES OF
      LOSS – SPECIAL FORM:


A. Water

     “Water” is included as a Covered Cause of Loss. We will not pay more than $30,000 in any one
     occurrence.

     1. “Water” means:

           a. Flood, surface water, waves, tides, tidal waves, overflow of any body of water, or their
            spray, all whether driven by wind or not;

           b. Mudslide or mudflow;

           c. Water that backs up or overflows from a sewer, drain or sump; or

           d. Water under the ground surface pressing on, or flowing or seeping through:
              (1) foundations, walls, floors or paved surfaces;
              (2) basements, whether paved or not; or
              (3) doors, windows or other openings.

     This extension applies to all claim expenses including, but not limited to building, business personal
     property, personal property of others, business income and extra expense and debris removal.
     However, this extension does not apply to roof drainage systems, gutters or downspouts.

  B. Utility Services (Applicable to Business Income (and Extra Expense) Coverage)

     1. Coverage for your Business Income and Extra Expense, if included in the policy, is extended to
        include loss or damage that you incur due to the interruption, caused by a Covered Cause of
        Loss, of “Water Supply Services”, “Communication Supply Services”, or “Power Supply
        Services” to the premises described on the declarations.

           a. “Water Supply Services” means the following types of property supplying water to the
              described premises:

              (1) Pumping stations; and
              (2) Water mains.

           b. “Communication Supply Services” means property supplying communication services,
              including telephone, radio, microwave or television services to the described premises, such
              as:

              (1) Communication transmission lines including optic fiber transmission lines; and
              (2) Coaxial cables; and
              (3) Microwave radio relays except satellites; and
              (4) Overhead communication lines on or within 1000 feet of the described premises.

           c. “Power Supply Services” means the following types of property supplying electricity, steam,
              or gas to the described premises:

              (1) Utility generating plants; and
              (2) Switching stations; and
              (3) Substations; and
                                               Page 15 of 17
            Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                               PI-EPE-DY (01/07)


           (4) Transformers; and
           (5) Transmission lines, and
           (6) Overhead transmission lines on or within 1000 feet of the described premises.

   2. We will only pay for loss you sustain after the first 12 hours following the direct physical loss or
      damage to the off-premises property to which this enhancement applies. This Coverage
      Extension does not apply to direct physical damage to Covered Property.

C. Furs

   The Limit of Insurance for furs is increased to $5,000.

D. Precious Metals

   The Limit of Insurance applicable to trophies, medals, jewelry, watches, watch movements, jewels,
   pearls, precious and semi-precious stones, bullion, gold, silver, platinum and other precious alloys
   or metals is increased to $5,000.

E. Property in Transit

   The Limit of Insurance for Property in Transit is increased to $100,000.

F. Off-Premises Power Failure

   We will pay for loss of or damage to Covered Property, caused by the interruption of service to the
   described premises. The interruption must result from direct physical loss or damage by a Covered
   Cause of Loss to a “Water Supply Services”, “Communication Supply Services”, or “Power Supply
   Services”, not on the described premises.

   1. “Water Supply Services” means the following types of property supplying water to the described
      premises:

      a. Pumping stations; and
      b. Water mains.

   2. “Communication Supply Services” means property supplying communication services, including
      telephone, radio, microwave or television services to the described premises, such as:

      a.   Communication transmission lines including optic fiber transmission lines; and
      b.   Coaxial cables; and
      c.   Microwave radio relays except satellites; and
      d.   Overhead communication lines on or within 1000 feet of the described premises.

   2. “Power Supply Services” means the following types of property supplying electricity, steam, or
      gas to the described premises:

      a.   Utility generating plants; and
      b.   Switching stations; and
      c.   Substations; and
      d.   Transformers; and
      e.   Transmission lines; and
      f.   Overhead transmission lines on or within 1000 feet of the described premises.

   This Coverage Extension does not apply to loss of Business Income or Extra Expense. The most
   we will pay for loss or damage under this extension is $25,000.

                                           Page 16 of 17
        Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                PI-EPE-DY (01/07)


   G. Dampness/Extremes of Temperature

      We will cover the following Causes of Losses to personal property:

      1. Dampness or dryness of atmosphere;
      2. Changes in extremes of temperature.

   H. Earthquake Sprinkler Leakage

      We will pay up to $10,000 for damages resulting from Sprinkler Leakage which is caused by Earth
      Movement.

IX. BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM

   A. Section A. COVERAGE, Subsection 5. Additional Coverages is amended as follows:

      1. Part (1)(b)(ii) of Paragraph c. Extended Business Income is deleted and replaced by the
         following:
         (ii) 120 consecutive days after the date determined in (1)(a) above.

      2. Part (2)(b)(ii) of Paragraph c. Extended Business Income is deleted and replaced by the
         following:
         (ii) 120 consecutive days after the date determined in (2)(a) above.

X. Other Insurance

If there is other insurance under a separate policy covering the same loss or damage as provided for in
this coverage enhancement, we will pay only for the amount of covered loss or damage in excess of the
amount due from that other insurance, regardless of whether you are able to collect. However, we will not
pay more than the applicable Limit of Insurance.




                                              Page 17 of 17
           Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                          CG 00 01 04 13

   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.             (2) The "bodily injury" or "property damage"
Read the entire policy carefully to determine rights,                 occurs during the policy period; and
duties and what is and is not covered.                           (3) Prior to the policy period, no insured listed
Throughout this policy the words "you" and "your"                     under Paragraph 1. of Section II – Who Is
refer to the Named Insured shown in the Declarations,                 An Insured and no "employee" authorized
and any other person or organization qualifying as a                  by you to give or receive notice of an
Named Insured under this policy. The words "we",                      "occurrence" or claim, knew that the "bodily
"us" and "our" refer to the company providing this                    injury" or "property damage" had occurred,
insurance.                                                            in whole or in part. If such a listed insured
The word "insured" means any person or organization                   or authorized "employee" knew, prior to the
qualifying as such under Section II – Who Is An                       policy period, that the "bodily injury" or
Insured.                                                              "property damage" occurred, then any
                                                                      continuation, change or resumption of such
Other words and phrases that appear in quotation                      "bodily injury" or "property damage" during
marks have special meaning. Refer to Section V –                      or after the policy period will be deemed to
Definitions.                                                          have been known prior to the policy period.
SECTION I – COVERAGES                                          c. "Bodily injury" or "property damage" which
COVERAGE A – BODILY INJURY AND PROPERTY                           occurs during the policy period and was not,
DAMAGE LIABILITY                                                  prior to the policy period, known to have
                                                                  occurred by any insured listed under
1. Insuring Agreement
                                                                  Paragraph 1. of Section II – Who Is An Insured
    a. We will pay those sums that the insured                    or any "employee" authorized by you to give or
        becomes legally obligated to pay as damages               receive notice of an "occurrence" or claim,
        because of "bodily injury" or "property damage"           includes any continuation, change or
        to which this insurance applies. We will have             resumption of that "bodily injury" or "property
        the right and duty to defend the insured against          damage" after the end of the policy period.
        any "suit" seeking those damages. However,
        we will have no duty to defend the insured             d. "Bodily injury" or "property damage" will be
        against any "suit" seeking damages for "bodily            deemed to have been known to have occurred
        injury" or "property damage" to which this                at the earliest time when any insured listed
        insurance does not apply. We may, at our                  under Paragraph 1. of Section II – Who Is An
        discretion, investigate any "occurrence" and              Insured or any "employee" authorized by you to
        settle any claim or "suit" that may result. But:          give or receive notice of an "occurrence" or
                                                                  claim:
       (1) The amount we will pay for damages is
                                                                 (1) Reports all, or any part, of the "bodily injury"
            limited as described in Section III – Limits
            Of Insurance; and                                         or "property damage" to us or any other
                                                                      insurer;
       (2) Our right and duty to defend ends when we
            have used up the applicable limit of                 (2) Receives a written or verbal demand or
                                                                      claim for damages because of the "bodily
            insurance in the payment of judgments or
            settlements under Coverages A or B or                     injury" or "property damage"; or
            medical expenses under Coverage C.                   (3) Becomes aware by any other means that
        No other obligation or liability to pay sums or               "bodily injury" or "property damage" has
        perform acts or services is covered unless                    occurred or has begun to occur.
        explicitly provided for under Supplementary            e. Damages because of "bodily injury" include
        Payments – Coverages A and B.                             damages claimed by any person or
                                                                  organization for care, loss of services or death
    b. This insurance applies to "bodily injury" and
                                                                  resulting at any time from the "bodily injury".
        "property damage" only if:
       (1) The "bodily injury" or "property damage" is
            caused by an "occurrence" that takes place
            in the "coverage territory";




CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                         Page 1 of 16
2. Exclusions                                                      This exclusion applies even if the claims
   This insurance does not apply to:                               against any insured allege negligence or other
                                                                   wrongdoing in:
   a. Expected Or Intended Injury
                                                                      (a) The supervision, hiring, employment,
      "Bodily injury" or "property damage" expected                        training or monitoring of others by that
      or intended from the standpoint of the insured.                      insured; or
      This exclusion does not apply to "bodily injury"
      resulting from the use of reasonable force to                   (b) Providing       or    failing  to    provide
      protect persons or property.                                         transportation with respect to any
                                                                           person that may be under the influence
   b. Contractual Liability                                                of alcohol;
      "Bodily injury" or "property damage" for which               if the "occurrence" which caused the "bodily
      the insured is obligated to pay damages by                   injury" or "property damage", involved that
      reason of the assumption of liability in a                   which is described in Paragraph (1), (2) or (3)
      contract or agreement. This exclusion does not               above.
      apply to liability for damages:
                                                                   However, this exclusion applies only if you are
     (1) That the insured would have in the absence                in the business of manufacturing, distributing,
          of the contract or agreement; or                         selling, serving or furnishing alcoholic
     (2) Assumed in a contract or agreement that is                beverages. For the purposes of this exclusion,
          an "insured contract", provided the "bodily              permitting a person to bring alcoholic
          injury" or "property damage" occurs                      beverages on your premises, for consumption
          subsequent to the execution of the contract              on your premises, whether or not a fee is
          or agreement. Solely for the purposes of                 charged or a license is required for such
          liability assumed in an "insured contract",              activity, is not by itself considered the business
          reasonable attorneys' fees and necessary                 of selling, serving or furnishing alcoholic
          litigation expenses incurred by or for a party           beverages.
          other than an insured are deemed to be                d. Workers' Compensation And Similar Laws
          damages because of "bodily injury" or
          "property damage", provided:                             Any obligation of the insured under a workers'
                                                                   compensation,          disability    benefits    or
         (a) Liability to such party for, or for the cost          unemployment compensation law or any
               of, that party's defense has also been              similar law.
               assumed in the same "insured contract";
               and                                              e. Employer's Liability
         (b) Such attorneys' fees and litigation                   "Bodily injury" to:
               expenses are for defense of that party             (1) An "employee" of the insured arising out of
               against a civil or alternative dispute                  and in the course of:
               resolution proceeding in which damages                 (a) Employment by the insured; or
               to which this insurance applies are
               alleged.                                               (b) Performing duties related to the conduct
                                                                           of the insured's business; or
   c. Liquor Liability
                                                                  (2) The spouse, child, parent, brother or sister
      "Bodily injury" or "property damage" for which                   of that "employee" as a consequence of
      any insured may be held liable by reason of:                     Paragraph (1) above.
     (1) Causing or contributing to the intoxication of            This exclusion applies whether the insured
          any person;                                              may be liable as an employer or in any other
     (2) The furnishing of alcoholic beverages to a                capacity and to any obligation to share
          person under the legal drinking age or                   damages with or repay someone else who
          under the influence of alcohol; or                       must pay damages because of the injury.
     (3) Any statute, ordinance or regulation relating             This exclusion does not apply to liability
          to the sale, gift, distribution or use of                assumed by the insured under an "insured
          alcoholic beverages.                                     contract".




Page 2 of 16                           © Insurance Services Office, Inc., 2012                      CG 00 01 04 13
   f. Pollution                                                     (d) At or from any premises, site or location
     (1) "Bodily injury" or "property damage" arising                   on which any insured or any contractors
         out of the actual, alleged or threatened                       or subcontractors working directly or
         discharge, dispersal, seepage, migration,                      indirectly on any insured's behalf are
         release or escape of "pollutants":                             performing operations if the "pollutants"
                                                                        are brought on or to the premises, site
        (a) At or from any premises, site or location                   or location in connection with such
             which is or was at any time owned or                       operations by such insured, contractor
             occupied by, or rented or loaned to, any                   or    subcontractor.   However,      this
             insured. However, this subparagraph                        subparagraph does not apply to:
             does not apply to:
                                                                         (i) "Bodily injury" or "property damage"
             (i) "Bodily injury" if sustained within a                       arising out of the escape of fuels,
                 building and caused by smoke,                               lubricants or other operating fluids
                 fumes, vapor or soot produced by or                         which are needed to perform the
                 originating from equipment that is                          normal electrical, hydraulic or
                 used to heat, cool or dehumidify the                        mechanical functions necessary for
                 building, or equipment that is used to                      the operation of "mobile equipment"
                 heat water for personal use, by the                         or its parts, if such fuels, lubricants
                 building's occupants or their guests;                       or other operating fluids escape from
            (ii) "Bodily injury" or "property damage"                        a vehicle part designed to hold, store
                 for which you may be held liable, if                        or receive them. This exception does
                 you are a contractor and the owner                          not apply if the "bodily injury" or
                 or lessee of such premises, site or                         "property damage" arises out of the
                 location has been added to your                             intentional discharge, dispersal or
                 policy as an additional insured with                        release of the fuels, lubricants or
                 respect to your ongoing operations                          other operating fluids, or if such
                 performed for that additional insured                       fuels, lubricants or other operating
                 at that premises, site or location and                      fluids are brought on or to the
                 such premises, site or location is not                      premises, site or location with the
                 and never was owned or occupied                             intent that they be discharged,
                 by, or rented or loaned to, any                             dispersed or released as part of the
                 insured, other than that additional                         operations being performed by such
                 insured; or                                                 insured, contractor or subcontractor;
           (iii) "Bodily injury" or "property damage"                   (ii) "Bodily injury" or "property damage"
                 arising out of heat, smoke or fumes                         sustained within a building and
                 from a "hostile fire";                                      caused by the release of gases,
        (b) At or from any premises, site or location                        fumes or vapors from materials
             which is or was at any time used by or                          brought into that building in
             for any insured or others for the                               connection with operations being
             handling, storage, disposal, processing                         performed by you or on your behalf
             or treatment of waste;                                          by a contractor or subcontractor; or
                                                                       (iii) "Bodily injury" or "property damage"
        (c) Which are or were at any time
            transported, handled, stored, treated,                           arising out of heat, smoke or fumes
            disposed of, or processed as waste by                            from a "hostile fire".
            or for:                                                 (e) At or from any premises, site or location
                                                                         on which any insured or any contractors
            (i) Any insured; or
                                                                         or subcontractors working directly or
           (ii) Any person or organization for whom                      indirectly on any insured's behalf are
                you may be legally responsible; or                       performing operations if the operations
                                                                         are to test for, monitor, clean up,
                                                                         remove, contain, treat, detoxify or
                                                                         neutralize, or in any way respond to, or
                                                                         assess the effects of, "pollutants".




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                         Page 3 of 16
     (2) Any loss, cost or expense arising out of                 (5) "Bodily injury" or "property damage" arising
          any:                                                          out of:
         (a) Request, demand, order or statutory or                    (a) The operation of machinery or
              regulatory requirement that any insured                      equipment that is attached to, or part of,
              or others test for, monitor, clean up,                       a land vehicle that would qualify under
              remove, contain, treat, detoxify or                          the definition of "mobile equipment" if it
              neutralize, or in any way respond to, or                     were not subject to a compulsory or
              assess the effects of, "pollutants"; or                      financial responsibility law or other
         (b) Claim or suit by or on behalf of a                            motor vehicle insurance law where it is
              governmental authority for damages                           licensed or principally garaged; or
              because of testing for, monitoring,                      (b) The operation of any of the machinery
              cleaning up, removing, containing,                           or equipment listed in Paragraph f.(2) or
              treating, detoxifying or neutralizing, or in                 f.(3) of the definition of "mobile
              any way responding to, or assessing the                      equipment".
              effects of, "pollutants".                         h. Mobile Equipment
          However, this paragraph does not apply to                "Bodily injury" or "property damage" arising out
          liability for damages because of "property               of:
          damage" that the insured would have in the
          absence of such request, demand, order or                (1) The transportation of "mobile equipment" by
          statutory or regulatory requirement, or such                 an "auto" owned or operated by or rented or
          claim or "suit" by or on behalf of a                         loaned to any insured; or
          governmental authority.                                  (2) The use of "mobile equipment" in, or while
   g. Aircraft, Auto Or Watercraft                                     in practice for, or while being prepared for,
                                                                       any prearranged racing, speed, demolition,
      "Bodily injury" or "property damage" arising out                 or stunting activity.
      of the ownership, maintenance, use or
      entrustment to others of any aircraft, "auto" or           i. War
      watercraft owned or operated by or rented or                  "Bodily injury" or "property damage", however
      loaned to any insured. Use includes operation                 caused, arising, directly or indirectly, out of:
      and "loading or unloading".
                                                                   (1) War, including undeclared or civil war;
      This exclusion applies even if the claims
                                                                   (2) Warlike action by a military force, including
      against any insured allege negligence or other                   action in hindering or defending against an
      wrongdoing in the supervision, hiring,                           actual or expected attack, by any
      employment, training or monitoring of others by                  government, sovereign or other authority
      that insured, if the "occurrence" which caused
                                                                       using military personnel or other agents; or
      the "bodily injury" or "property damage"
      involved the ownership, maintenance, use or                  (3) Insurrection, rebellion, revolution, usurped
      entrustment to others of any aircraft, "auto" or                 power, or action taken by governmental
      watercraft that is owned or operated by or                       authority in hindering or defending against
      rented or loaned to any insured.                                 any of these.
      This exclusion does not apply to:                          j. Damage To Property
     (1) A watercraft while ashore on premises you                  "Property damage" to:
          own or rent;                                             (1) Property you own, rent, or occupy, including
     (2) A watercraft you do not own that is:                          any costs or expenses incurred by you, or
                                                                       any other person, organization or entity, for
        (a) Less than 26 feet long; and                                repair,      replacement,        enhancement,
        (b) Not being used to carry persons or                         restoration or maintenance of such property
             property for a charge;                                    for any reason, including prevention of
     (3) Parking an "auto" on, or on the ways next                     injury to a person or damage to another's
         to, premises you own or rent, provided the                    property;
         "auto" is not owned by or rented or loaned                (2) Premises you sell, give away or abandon, if
         to you or the insured;                                        the "property damage" arises out of any
     (4) Liability assumed under any "insured                          part of those premises;
         contract" for the ownership, maintenance or               (3) Property loaned to you;
         use of aircraft or watercraft; or




Page 4 of 16                           © Insurance Services Office, Inc., 2012                      CG 00 01 04 13
     (4) Personal property in the care, custody or                 This exclusion does not apply to the loss of use
           control of the insured;                                 of other property arising out of sudden and
     (5) That particular part of real property on                  accidental physical injury to "your product" or
           which you or any contractors or                         "your work" after it has been put to its intended
           subcontractors working directly or indirectly           use.
           on your behalf are performing operations, if         n. Recall Of Products, Work Or Impaired
           the "property damage" arises out of those               Property
           operations; or                                          Damages claimed for any loss, cost or
     (6) That particular part of any property that                 expense incurred by you or others for the loss
           must be restored, repaired or replaced                  of use, withdrawal, recall, inspection, repair,
           because "your work" was incorrectly                     replacement, adjustment, removal or disposal
           performed on it.                                        of:
      Paragraphs (1), (3) and (4) of this exclusion do            (1) "Your product";
      not apply to "property damage" (other than                  (2) "Your work"; or
      damage by fire) to premises, including the
      contents of such premises, rented to you for a              (3) "Impaired property";
      period of seven or fewer consecutive days. A                 if such product, work, or property is withdrawn
      separate limit of insurance applies to Damage                or recalled from the market or from use by any
      To Premises Rented To You as described in                    person or organization because of a known or
      Section III – Limits Of Insurance.                           suspected defect, deficiency, inadequacy or
      Paragraph (2) of this exclusion does not apply               dangerous condition in it.
      if the premises are "your work" and were never            o. Personal And Advertising Injury
      occupied, rented or held for rental by you.                  "Bodily injury" arising out of "personal and
      Paragraphs (3), (4), (5) and (6) of this                     advertising injury".
      exclusion do not apply to liability assumed               p. Electronic Data
      under a sidetrack agreement.
                                                                   Damages arising out of the loss of, loss of use
      Paragraph (6) of this exclusion does not apply
                                                                   of, damage to, corruption of, inability to access,
      to "property damage" included in the "products-              or inability to manipulate electronic data.
      completed operations hazard".
                                                                   However, this exclusion does not apply to
  k. Damage To Your Product                                        liability for damages because of "bodily injury".
      "Property damage" to "your product" arising out              As used in this exclusion, electronic data
      of it or any part of it.
                                                                   means information, facts or programs stored as
   l. Damage To Your Work                                          or on, created or used on, or transmitted to or
      "Property damage" to "your work" arising out of              from computer software, including systems and
      it or any part of it and included in the "products-          applications software, hard or floppy disks, CD-
      completed operations hazard".                                ROMs, tapes, drives, cells, data processing
                                                                   devices or any other media which are used
      This exclusion does not apply if the damaged                 with electronically controlled equipment.
      work or the work out of which the damage
      arises was performed on your behalf by a                  q. Recording And Distribution Of Material Or
      subcontractor.                                               Information In Violation Of Law
  m. Damage To Impaired Property Or Property                       "Bodily injury" or "property damage" arising
      Not Physically Injured                                       directly or indirectly out of any action or
                                                                   omission that violates or is alleged to violate:
      "Property damage" to "impaired property" or
      property that has not been physically injured,              (1) The Telephone Consumer Protection Act
      arising out of:                                                  (TCPA), including any amendment of or
                                                                       addition to such law;
     (1) A defect, deficiency, inadequacy or
           dangerous condition in "your product" or               (2) The CAN-SPAM Act of 2003, including any
           "your work"; or                                             amendment of or addition to such law;
     (2) A delay or failure by you or anyone acting               (3) The Fair Credit Reporting Act (FCRA), and
           on your behalf to perform a contract or                     any amendment of or addition to such law,
           agreement in accordance with its terms.                     including the Fair and Accurate Credit
                                                                       Transactions Act (FACTA); or




CG 00 01 04 13                         © Insurance Services Office, Inc., 2012                        Page 5 of 16
      (4) Any federal, state or local statute,                2. Exclusions
           ordinance or regulation, other than the               This insurance does not apply to:
           TCPA, CAN-SPAM Act of 2003 or FCRA
           and their amendments and additions, that              a. Knowing Violation Of Rights Of Another
           addresses, prohibits, or limits the printing,            "Personal and advertising injury" caused by or
           dissemination,       disposal,      collecting,          at the direction of the insured with the
           recording,        sending,       transmitting,           knowledge that the act would violate the rights
           communicating or distribution of material or             of another and would inflict "personal and
           information.                                             advertising injury".
   Exclusions c. through n. do not apply to damage               b. Material Published With Knowledge Of
   by fire to premises while rented to you or                       Falsity
   temporarily occupied by you with permission of the               "Personal and advertising injury" arising out of
   owner. A separate limit of insurance applies to this             oral or written publication, in any manner, of
   coverage as described in Section III – Limits Of                 material, if done by or at the direction of the
   Insurance.
                                                                    insured with knowledge of its falsity.
COVERAGE B – PERSONAL AND ADVERTISING
                                                                 c. Material Published Prior To Policy Period
INJURY LIABILITY
                                                                    "Personal and advertising injury" arising out of
1. Insuring Agreement                                               oral or written publication, in any manner, of
   a. We will pay those sums that the insured                       material whose first publication took place
       becomes legally obligated to pay as damages                  before the beginning of the policy period.
       because of "personal and advertising injury" to           d. Criminal Acts
       which this insurance applies. We will have the
       right and duty to defend the insured against                 "Personal and advertising injury" arising out of
       any "suit" seeking those damages. However,                   a criminal act committed by or at the direction
       we will have no duty to defend the insured                   of the insured.
       against any "suit" seeking damages for                    e. Contractual Liability
       "personal and advertising injury" to which this
       insurance does not apply. We may, at our                     "Personal and advertising injury" for which the
       discretion, investigate any offense and settle               insured has assumed liability in a contract or
       any claim or "suit" that may result. But:                    agreement. This exclusion does not apply to
                                                                    liability for damages that the insured would
      (1) The amount we will pay for damages is                     have in the absence of the contract or
           limited as described in Section III – Limits             agreement.
           Of Insurance; and
                                                                 f. Breach Of Contract
      (2) Our right and duty to defend end when we
           have used up the applicable limit of                     "Personal and advertising injury" arising out of
           insurance in the payment of judgments or                 a breach of contract, except an implied
           settlements under Coverages A or B or                    contract to use another's advertising idea in
           medical expenses under Coverage C.                       your "advertisement".
       No other obligation or liability to pay sums or           g. Quality Or Performance Of Goods – Failure
       perform acts or services is covered unless                   To Conform To Statements
       explicitly provided for under Supplementary                  "Personal and advertising injury" arising out of
       Payments – Coverages A and B.                                the failure of goods, products or services to
   b. This insurance applies to "personal and                       conform with any statement of quality or
       advertising injury" caused by an offense arising             performance made in your "advertisement".
       out of your business but only if the offense was          h. Wrong Description Of Prices
       committed in the "coverage territory" during the             "Personal and advertising injury" arising out of
       policy period.                                               the wrong description of the price of goods,
                                                                    products or services stated in your
                                                                    "advertisement".




Page 6 of 16                            © Insurance Services Office, Inc., 2012                    CG 00 01 04 13
   i. Infringement Of Copyright, Patent,                      n. Pollution-related
      Trademark Or Trade Secret                                  Any loss, cost or expense arising out of any:
      "Personal and advertising injury" arising out of          (1) Request, demand, order or statutory or
      the infringement of copyright, patent,                         regulatory requirement that any insured or
      trademark, trade secret or other intellectual                  others test for, monitor, clean up, remove,
      property rights. Under this exclusion, such                    contain, treat, detoxify or neutralize, or in
      other intellectual property rights do not include              any way respond to, or assess the effects
      the use of another's advertising idea in your                  of, "pollutants"; or
      "advertisement".
                                                                (2) Claim or suit by or on behalf of a
      However, this exclusion does not apply to                      governmental authority for damages
      infringement, in your "advertisement", of                      because of testing for, monitoring, cleaning
      copyright, trade dress or slogan.                              up,     removing,      containing,     treating,
   j. Insureds In Media And Internet Type                            detoxifying or neutralizing, or in any way
      Businesses                                                     responding to, or assessing the effects of,
      "Personal and advertising injury" committed by                 "pollutants".
      an insured whose business is:                           o. War
     (1) Advertising, broadcasting, publishing or                "Personal and advertising injury", however
          telecasting;                                           caused, arising, directly or indirectly, out of:
     (2) Designing or determining content of web                (1) War, including undeclared or civil war;
          sites for others; or                                  (2) Warlike action by a military force, including
     (3) An Internet search, access, content or                      action in hindering or defending against an
          service provider.                                          actual or expected attack, by any
      However, this exclusion does not apply to                      government, sovereign or other authority
      Paragraphs 14.a., b. and c. of "personal and                   using military personnel or other agents; or
      advertising injury" under the Definitions                 (3) Insurrection, rebellion, revolution, usurped
      section.                                                       power, or action taken by governmental
      For the purposes of this exclusion, the placing                authority in hindering or defending against
      of frames, borders or links, or advertising, for               any of these.
      you or others anywhere on the Internet, is not          p. Recording And Distribution Of Material Or
      by itself, considered the business of                      Information In Violation Of Law
      advertising, broadcasting, publishing or                   "Personal and advertising injury" arising
      telecasting.                                               directly or indirectly out of any action or
  k. Electronic Chatrooms Or Bulletin Boards                     omission that violates or is alleged to violate:
      "Personal and advertising injury" arising out of          (1) The Telephone Consumer Protection Act
      an electronic chatroom or bulletin board the                   (TCPA), including any amendment of or
      insured hosts, owns, or over which the insured                 addition to such law;
      exercises control.                                        (2) The CAN-SPAM Act of 2003, including any
   l. Unauthorized Use Of Another's Name Or                          amendment of or addition to such law;
      Product                                                   (3) The Fair Credit Reporting Act (FCRA), and
      "Personal and advertising injury" arising out of               any amendment of or addition to such law,
      the unauthorized use of another's name or                      including the Fair and Accurate Credit
      product in your e-mail address, domain name                    Transactions Act (FACTA); or
      or metatag, or any other similar tactics to               (4) Any federal, state or local statute,
      mislead another's potential customers.                         ordinance or regulation, other than the
  m. Pollution                                                       TCPA, CAN-SPAM Act of 2003 or FCRA
      "Personal and advertising injury" arising out of               and their amendments and additions, that
      the actual, alleged or threatened discharge,                   addresses, prohibits, or limits the printing,
      dispersal, seepage, migration, release or                      dissemination,        disposal,      collecting,
      escape of "pollutants" at any time.                            recording,         sending,       transmitting,
                                                                     communicating or distribution of material or
                                                                     information.




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                          Page 7 of 16
COVERAGE C – MEDICAL PAYMENTS                                  d. Workers' Compensation And Similar Laws
1. Insuring Agreement                                             To a person, whether or not an "employee" of
   a. We will pay medical expenses as described                   any insured, if benefits for the "bodily injury"
       below for "bodily injury" caused by an accident:           are payable or must be provided under a
                                                                  workers' compensation or disability benefits
      (1) On premises you own or rent;                            law or a similar law.
      (2) On ways next to premises you own or rent;            e. Athletics Activities
           or
                                                                  To a person injured while practicing, instructing
      (3) Because of your operations;                             or participating in any physical exercises or
       provided that:                                             games, sports, or athletic contests.
          (a) The accident takes place in the                   f. Products-Completed Operations Hazard
              "coverage territory" and during the policy           Included within the "products-completed
              period;                                              operations hazard".
          (b) The expenses are incurred and reported           g. Coverage A Exclusions
              to us within one year of the date of the
              accident; and                                        Excluded under Coverage A.
          (c) The injured person submits to                 SUPPLEMENTARY PAYMENTS – COVERAGES A
              examination, at our expense, by               AND B
              physicians of our choice as often as we       1. We will pay, with respect to any claim we
              reasonably require.                              investigate or settle, or any "suit" against an
   b. We will make these payments regardless of                insured we defend:
       fault. These payments will not exceed the               a. All expenses we incur.
       applicable limit of insurance. We will pay              b. Up to $250 for cost of bail bonds required
       reasonable expenses for:                                    because of accidents or traffic law violations
      (1) First aid administered at the time of an                 arising out of the use of any vehicle to which
           accident;                                               the Bodily Injury Liability Coverage applies. We
      (2) Necessary medical, surgical, X-ray and                   do not have to furnish these bonds.
           dental services,       including   prosthetic       c. The cost of bonds to release attachments, but
           devices; and                                            only for bond amounts within the applicable
      (3) Necessary          ambulance,        hospital,           limit of insurance. We do not have to furnish
           professional nursing and funeral services.              these bonds.
2. Exclusions                                                  d. All reasonable expenses incurred by the
                                                                   insured at our request to assist us in the
   We will not pay expenses for "bodily injury":                   investigation or defense of the claim or "suit",
   a. Any Insured                                                  including actual loss of earnings up to $250 a
       To any insured, except "volunteer workers".                 day because of time off from work.
   b. Hired Person                                             e. All court costs taxed against the insured in the
                                                                   "suit". However, these payments do not include
       To a person hired to do work for or on behalf of            attorneys' fees or attorneys' expenses taxed
       any insured or a tenant of any insured.                     against the insured.
   c. Injury On Normally Occupied Premises                      f. Prejudgment interest awarded against the
       To a person injured on that part of premises                insured on that part of the judgment we pay. If
       you own or rent that the person normally                    we make an offer to pay the applicable limit of
       occupies.                                                   insurance, we will not pay any prejudgment
                                                                   interest based on that period of time after the
                                                                   offer.




Page 8 of 16                          © Insurance Services Office, Inc., 2012                     CG 00 01 04 13
   g. All interest on the full amount of any judgment           So long as the above conditions are met,
       that accrues after entry of the judgment and             attorneys' fees incurred by us in the defense of
       before we have paid, offered to pay, or                  that indemnitee, necessary litigation expenses
       deposited in court the part of the judgment that         incurred by us and necessary litigation expenses
       is within the applicable limit of insurance.             incurred by the indemnitee at our request will be
   These payments will not reduce the limits of                 paid        as       Supplementary     Payments.
   insurance.                                                   Notwithstanding the provisions of Paragraph
                                                                2.b.(2) of Section I – Coverage A – Bodily Injury
2. If we defend an insured against a "suit" and an              And Property Damage Liability, such payments will
   indemnitee of the insured is also named as a party           not be deemed to be damages for "bodily injury"
   to the "suit", we will defend that indemnitee if all of      and "property damage" and will not reduce the
   the following conditions are met:                            limits of insurance.
   a. The "suit" against the indemnitee seeks                   Our obligation to defend an insured's indemnitee
       damages for which the insured has assumed                and to pay for attorneys' fees and necessary
       the liability of the indemnitee in a contract or         litigation expenses as Supplementary Payments
       agreement that is an "insured contract";                 ends when we have used up the applicable limit of
   b. This insurance applies to such liability                  insurance in the payment of judgments or
       assumed by the insured;                                  settlements or the conditions set forth above, or
   c. The obligation to defend, or the cost of the              the terms of the agreement described in
                                                                Paragraph f. above, are no longer met.
       defense of, that indemnitee, has also been
       assumed by the insured in the same "insured           SECTION II – WHO IS AN INSURED
       contract";                                            1. If you are designated in the Declarations as:
   d. The allegations in the "suit" and the information         a. An individual, you and your spouse are
       we know about the "occurrence" are such that                 insureds, but only with respect to the conduct
       no conflict appears to exist between the                     of a business of which you are the sole owner.
       interests of the insured and the interests of the
       indemnitee;                                              b. A partnership or joint venture, you are an
                                                                    insured. Your members, your partners, and
   e. The indemnitee and the insured ask us to                      their spouses are also insureds, but only with
       conduct and control the defense of that                      respect to the conduct of your business.
       indemnitee against such "suit" and agree that
       we can assign the same counsel to defend the             c. A limited liability company, you are an insured.
       insured and the indemnitee; and                              Your members are also insureds, but only with
                                                                    respect to the conduct of your business. Your
    f. The indemnitee:                                              managers are insureds, but only with respect
      (1) Agrees in writing to:                                     to their duties as your managers.
          (a) Cooperate with us in the investigation,           d. An organization other than a partnership, joint
               settlement or defense of the "suit";                 venture or limited liability company, you are an
                                                                    insured. Your "executive officers" and directors
          (b) Immediately send us copies of any
                                                                    are insureds, but only with respect to their
               demands, notices, summonses or legal
               papers received in connection with the               duties as your officers or directors. Your
               "suit";                                              stockholders are also insureds, but only with
                                                                    respect to their liability as stockholders.
          (c) Notify any other insurer whose coverage
                                                                e. A trust, you are an insured. Your trustees are
               is available to the indemnitee; and
                                                                    also insureds, but only with respect to their
          (d) Cooperate with us with respect to                     duties as trustees.
               coordinating other applicable insurance
               available to the indemnitee; and
      (2) Provides us with written authorization to:
          (a) Obtain records and other information
               related to the "suit"; and
          (b) Conduct and control the defense of the
               indemnitee in such "suit".




CG 00 01 04 13                         © Insurance Services Office, Inc., 2012                        Page 9 of 16
2. Each of the following is also an insured:                   c. Any person or organization having proper
   a. Your "volunteer workers" only while performing              temporary custody of your property if you die,
      duties related to the conduct of your business,             but only:
      or your "employees", other than either your                (1) With respect to liability arising out of the
      "executive officers" (if you are an organization               maintenance or use of that property; and
      other than a partnership, joint venture or limited          (2) Until your legal representative has been
      liability company) or your managers (if you are                 appointed.
      a limited liability company), but only for acts
      within the scope of their employment by you or           d. Your legal representative if you die, but only
      while performing duties related to the conduct               with respect to duties as such. That
      of your business. However, none of these                     representative will have all your rights and
      "employees" or "volunteer workers" are                       duties under this Coverage Part.
      insureds for:                                         3. Any organization you newly acquire or form, other
     (1) "Bodily injury" or "personal and advertising          than a partnership, joint venture or limited liability
          injury":                                             company, and over which you maintain ownership
                                                               or majority interest, will qualify as a Named
         (a) To you, to your partners or members (if           Insured if there is no other similar insurance
               you are a partnership or joint venture),        available to that organization. However:
               to your members (if you are a limited
               liability company), to a co-"employee"           a. Coverage under this provision is afforded only
               while in the course of his or her                   until the 90th day after you acquire or form the
               employment or performing duties related             organization or the end of the policy period,
               to the conduct of your business, or to              whichever is earlier;
               your other "volunteer workers" while             b. Coverage A does not apply to "bodily injury" or
               performing duties related to the conduct            "property damage" that occurred before you
               of your business;                                   acquired or formed the organization; and
         (b) To the spouse, child, parent, brother or           c. Coverage B does not apply to "personal and
               sister of that co-"employee" or                     advertising injury" arising out of an offense
               "volunteer worker" as a consequence of              committed before you acquired or formed the
               Paragraph (1)(a) above;                             organization.
         (c) For which there is any obligation to           No person or organization is an insured with respect
               share damages with or repay someone          to the conduct of any current or past partnership, joint
               else who must pay damages because of         venture or limited liability company that is not shown
               the injury described in Paragraph (1)(a)     as a Named Insured in the Declarations.
               or (b) above; or                             SECTION III – LIMITS OF INSURANCE
         (d) Arising out of his or her providing or
                                                            1. The Limits of Insurance shown in the Declarations
               failing to provide professional health           and the rules below fix the most we will pay
               care services.
                                                                regardless of the number of:
      (2) "Property damage" to property:                        a. Insureds;
         (a) Owned, occupied or used by;                        b. Claims made or "suits" brought; or
         (b) Rented to, in the care, custody or                 c. Persons or organizations making claims or
             control of, or over which physical control            bringing "suits".
             is being exercised for any purpose by;
                                                            2. The General Aggregate Limit is the most we will
          you, any of your "employees", "volunteer              pay for the sum of:
          workers", any partner or member (if you are
          a partnership or joint venture), or any               a. Medical expenses under Coverage C;
          member (if you are a limited liability                b. Damages under Coverage A, except damages
          company).                                                because of "bodily injury" or "property damage"
   b. Any person (other than your "employee" or                    included in the "products-completed operations
      "volunteer worker"), or any organization while               hazard"; and
      acting as your real estate manager.                       c. Damages under Coverage B.




Page 10 of 16                         © Insurance Services Office, Inc., 2012                      CG 00 01 04 13
3. The Products-Completed Operations Aggregate                  (3) The nature and location of any injury or
    Limit is the most we will pay under Coverage A for               damage arising out of the "occurrence" or
    damages because of "bodily injury" and "property                 offense.
    damage" included in the "products-completed               b. If a claim is made or "suit" is brought against
    operations hazard".                                          any insured, you must:
4. Subject to Paragraph 2. above, the Personal And               (1) Immediately record the specifics of the
    Advertising Injury Limit is the most we will pay                   claim or "suit" and the date received; and
    under Coverage B for the sum of all damages
    because of all "personal and advertising injury"             (2) Notify us as soon as practicable.
    sustained by any one person or organization.                  You must see to it that we receive written
5. Subject to Paragraph 2. or 3. above, whichever                 notice of the claim or "suit" as soon as
    applies, the Each Occurrence Limit is the most we             practicable.
    will pay for the sum of:                                  c. You and any other involved insured must:
    a. Damages under Coverage A; and                             (1) Immediately send us copies of any
    b. Medical expenses under Coverage C                               demands, notices, summonses or legal
                                                                       papers received in connection with the
    because of all "bodily injury" and "property                       claim or "suit";
    damage" arising out of any one "occurrence".
                                                                 (2) Authorize us to obtain records and other
6. Subject to Paragraph 5. above, the Damage To                        information;
    Premises Rented To You Limit is the most we will
    pay under Coverage A for damages because of                  (3) Cooperate with us in the investigation or
    "property damage" to any one premises, while                       settlement of the claim or defense against
    rented to you, or in the case of damage by fire,                   the "suit"; and
    while rented to you or temporarily occupied by you           (4) Assist us, upon our request, in the
    with permission of the owner.                                      enforcement of any right against any
7. Subject to Paragraph 5. above, the Medical                          person or organization which may be liable
    Expense Limit is the most we will pay under                        to the insured because of injury or damage
    Coverage C for all medical expenses because of                     to which this insurance may also apply.
    "bodily injury" sustained by any one person.              d. No insured will, except at that insured's own
The Limits of Insurance of this Coverage Part apply               cost, voluntarily make a payment, assume any
separately to each consecutive annual period and to               obligation, or incur any expense, other than for
any remaining period of less than 12 months, starting             first aid, without our consent.
with the beginning of the policy period shown in the       3. Legal Action Against Us
Declarations, unless the policy period is extended            No person or organization has a right under this
after issuance for an additional period of less than 12       Coverage Part:
months. In that case, the additional period will be
deemed part of the last preceding period for purposes         a. To join us as a party or otherwise bring us into
of determining the Limits of Insurance.                           a "suit" asking for damages from an insured; or
SECTION IV – COMMERCIAL GENERAL LIABILITY                     b. To sue us on this Coverage Part unless all of
CONDITIONS                                                        its terms have been fully complied with.
1. Bankruptcy                                                 A person or organization may sue us to recover on
                                                              an agreed settlement or on a final judgment
    Bankruptcy or insolvency of the insured or of the         against an insured; but we will not be liable for
    insured's estate will not relieve us of our
                                                              damages that are not payable under the terms of
    obligations under this Coverage Part.                     this Coverage Part or that are in excess of the
2. Duties In The Event Of Occurrence, Offense,                applicable limit of insurance. An agreed settlement
    Claim Or Suit                                             means a settlement and release of liability signed
    a. You must see to it that we are notified as soon        by us, the insured and the claimant or the
        as practicable of an "occurrence" or an offense       claimant's legal representative.
        which may result in a claim. To the extent
        possible, notice should include:
       (1) How, when and where the "occurrence" or
            offense took place;
       (2) The names and addresses of any injured
            persons and witnesses; and




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                       Page 11 of 16
4. Other Insurance                                                 (3) When this insurance is excess over other
   If other valid and collectible insurance is available               insurance, we will pay only our share of the
   to the insured for a loss we cover under                            amount of the loss, if any, that exceeds the
   Coverages A or B of this Coverage Part, our                         sum of:
   obligations are limited as follows:                                 (a) The total amount that all such other
   a. Primary Insurance                                                     insurance would pay for the loss in the
                                                                            absence of this insurance; and
       This insurance is primary except when
       Paragraph b. below applies. If this insurance is               (b) The total of all deductible and self-
       primary, our obligations are not affected unless                     insured amounts under all that other
       any of the other insurance is also primary.                          insurance.
       Then, we will share with all that other                    (4) We will share the remaining loss, if any,
       insurance by the method described in                             with any other insurance that is not
       Paragraph c. below.                                              described in this Excess Insurance
   b. Excess Insurance                                                  provision and was not bought specifically to
                                                                        apply in excess of the Limits of Insurance
      (1) This insurance is excess over:                                shown in the Declarations of this Coverage
          (a) Any of the other insurance, whether                       Part.
               primary, excess, contingent or on any            c. Method Of Sharing
               other basis:
                                                                   If all of the other insurance permits contribution
               (i) That is Fire, Extended Coverage,                by equal shares, we will follow this method
                   Builder's Risk, Installation Risk or            also. Under this approach each insurer
                   similar coverage for "your work";               contributes equal amounts until it has paid its
              (ii) That is Fire insurance for premises             applicable limit of insurance or none of the loss
                   rented to you or temporarily                    remains, whichever comes first.
                   occupied by you with permission of              If any of the other insurance does not permit
                   the owner;                                      contribution by equal shares, we will contribute
             (iii) That is insurance purchased by you              by limits. Under this method, each insurer's
                   to cover your liability as a tenant for         share is based on the ratio of its applicable
                   "property damage" to premises                   limit of insurance to the total applicable limits of
                   rented to you or temporarily                    insurance of all insurers.
                   occupied by you with permission of        5. Premium Audit
                   the owner; or
                                                                a. We will compute all premiums for this
             (iv) If the loss arises out of the                    Coverage Part in accordance with our rules
                   maintenance or use of aircraft,                 and rates.
                   "autos" or watercraft to the extent not
                   subject to Exclusion g. of Section I –       b. Premium shown in this Coverage Part as
                   Coverage A – Bodily Injury And                  advance premium is a deposit premium only.
                   Property Damage Liability.                      At the close of each audit period we will
                                                                   compute the earned premium for that period
          (b) Any other primary insurance available to             and send notice to the first Named Insured.
               you covering liability for damages                  The due date for audit and retrospective
               arising out of the premises or                      premiums is the date shown as the due date
               operations, or the products and                     on the bill. If the sum of the advance and audit
               completed operations, for which you                 premiums paid for the policy period is greater
               have been added as an additional                    than the earned premium, we will return the
               insured.                                            excess to the first Named Insured.
      (2) When this insurance is excess, we will have           c. The first Named Insured must keep records of
           no duty under Coverages A or B to defend                the information we need for premium
           the insured against any "suit" if any other             computation, and send us copies at such times
           insurer has a duty to defend the insured                as we may request.
           against that "suit". If no other insurer
           defends, we will undertake to do so, but we       6. Representations
           will be entitled to the insured's rights             By accepting this policy, you agree:
           against all those other insurers.                    a. The statements in the Declarations are
                                                                   accurate and complete;




Page 12 of 16                          © Insurance Services Office, Inc., 2012                       CG 00 01 04 13
   b. Those       statements      are    based        upon       However, "auto" does not include "mobile
       representations you made to us; and                       equipment".
   c. We have issued this policy in reliance upon             3. "Bodily injury" means bodily injury, sickness or
       your representations.                                     disease sustained by a person, including death
7. Separation Of Insureds                                        resulting from any of these at any time.
   Except with respect to the Limits of Insurance, and        4. "Coverage territory" means:
   any rights or duties specifically assigned in this            a. The United States of America (including its
   Coverage Part to the first Named Insured, this                   territories and possessions), Puerto Rico and
   insurance applies:                                               Canada;
   a. As if each Named Insured were the only                     b. International waters or airspace, but only if the
       Named Insured; and                                           injury or damage occurs in the course of travel
   b. Separately to each insured against whom claim                 or transportation between any places included
       is made or "suit" is brought.                                in Paragraph a. above; or
8. Transfer Of Rights Of Recovery Against Others                 c. All other parts of the world if the injury or
   To Us                                                            damage arises out of:
   If the insured has rights to recover all or part of                (1) Goods or products made or sold by you in
   any payment we have made under this Coverage                            the territory described in Paragraph a.
   Part, those rights are transferred to us. The                           above;
   insured must do nothing after loss to impair them.                 (2) The activities of a person whose home is in
   At our request, the insured will bring "suit" or                        the territory described in Paragraph a.
   transfer those rights to us and help us enforce                         above, but is away for a short time on your
   them.                                                                   business; or
9. When We Do Not Renew                                               (3) "Personal and advertising injury" offenses
   If we decide not to renew this Coverage Part, we                        that take place through the Internet or
   will mail or deliver to the first Named Insured                         similar electronic means of communication;
   shown in the Declarations written notice of the                     provided the insured's responsibility to pay
   nonrenewal not less than 30 days before the                         damages is determined in a "suit" on the
   expiration date.                                                    merits, in the territory described in Paragraph
   If notice is mailed, proof of mailing will be sufficient            a. above or in a settlement we agree to.
   proof of notice.                                           5.   "Employee"       includes    a    "leased    worker".
SECTION V – DEFINITIONS                                            "Employee" does not include a "temporary
                                                                   worker".
1. "Advertisement" means a notice that is broadcast
   or published to the general public or specific             6.   "Executive officer" means a person holding any of
   market segments about your goods, products or                   the officer positions created by your charter,
   services for the purpose of attracting customers or             constitution, bylaws or any other similar governing
   supporters. For the purposes of this definition:                document.
   a. Notices that are published include material             7.   "Hostile fire" means one which becomes
       placed on the Internet or on similar electronic             uncontrollable or breaks out from where it was
       means of communication; and                                 intended to be.
   b. Regarding web sites, only that part of a web            8.   "Impaired property" means tangible property, other
       site that is about your goods, products or                  than "your product" or "your work", that cannot be
       services for the purposes of attracting                     used or is less useful because:
       customers or supporters is considered an                    a. It incorporates "your product" or "your work"
       advertisement.                                                  that is known or thought to be defective,
2. "Auto" means:                                                       deficient, inadequate or dangerous; or
   a. A land motor vehicle, trailer or semitrailer                 b. You have failed to fulfill the terms of a contract
       designed for travel on public roads, including                  or agreement;
       any attached machinery or equipment; or                     if such property can be restored to use by the
   b. Any other land vehicle that is subject to a                  repair, replacement, adjustment or removal of
       compulsory or financial responsibility law or               "your product" or "your work" or your fulfilling the
       other motor vehicle insurance law where it is               terms of the contract or agreement.
       licensed or principally garaged.




CG 00 01 04 13                          © Insurance Services Office, Inc., 2012                         Page 13 of 16
9. "Insured contract" means:                                   10. "Leased worker" means a person leased to you by
   a. A contract for a lease of premises. However,                 a labor leasing firm under an agreement between
       that portion of the contract for a lease of                 you and the labor leasing firm, to perform duties
       premises that indemnifies any person or                     related to the conduct of your business. "Leased
       organization for damage by fire to premises                 worker" does not include a "temporary worker".
       while rented to you or temporarily occupied by          11. "Loading or unloading" means the handling of
       you with permission of the owner is not an                  property:
       "insured contract";                                         a. After it is moved from the place where it is
   b. A sidetrack agreement;                                           accepted for movement into or onto an aircraft,
   c. Any easement or license agreement, except in                     watercraft or "auto";
       connection with construction or demolition                  b. While it is in or on an aircraft, watercraft or
       operations on or within 50 feet of a railroad;                  "auto"; or
   d. An obligation, as required by ordinance, to                  c. While it is being moved from an aircraft,
       indemnify a municipality, except in connection                  watercraft or "auto" to the place where it is
       with work for a municipality;                                   finally delivered;
   e. An elevator maintenance agreement;                           but "loading or unloading" does not include the
    f. That part of any other contract or agreement                movement of property by means of a mechanical
       pertaining to your business (including an                   device, other than a hand truck, that is not
       indemnification of a municipality in connection             attached to the aircraft, watercraft or "auto".
       with work performed for a municipality) under           12. "Mobile equipment" means any of the following
       which you assume the tort liability of another              types of land vehicles, including any attached
       party to pay for "bodily injury" or "property               machinery or equipment:
       damage" to a third person or organization. Tort             a. Bulldozers, farm machinery, forklifts and other
       liability means a liability that would be imposed               vehicles designed for use principally off public
       by law in the absence of any contract or                        roads;
       agreement.
                                                                   b. Vehicles maintained for use solely on or next to
       Paragraph f. does not include that part of any                  premises you own or rent;
       contract or agreement:
                                                                   c. Vehicles that travel on crawler treads;
      (1) That indemnifies a railroad for "bodily injury"
           or "property damage" arising out of                     d. Vehicles, whether self-propelled or not,
           construction or demolition operations, within               maintained primarily to provide mobility to
           50 feet of any railroad property and                        permanently mounted:
           affecting any railroad bridge or trestle,                  (1) Power cranes, shovels, loaders, diggers or
           tracks, road-beds, tunnel, underpass or                         drills; or
           crossing;                                                  (2) Road construction or resurfacing equipment
      (2) That indemnifies an architect, engineer or                       such as graders, scrapers or rollers;
           surveyor for injury or damage arising out of:
                                                                   e. Vehicles not described in Paragraph a., b., c.
          (a) Preparing, approving, or failing to                      or d. above that are not self-propelled and are
                prepare or approve, maps, shop                         maintained primarily to provide mobility to
                drawings, opinions, reports, surveys,                  permanently attached equipment of the
                field orders, change orders or drawings                following types:
                and specifications; or                                (1) Air compressors, pumps and generators,
          (b) Giving directions or instructions, or                        including spraying, welding, building
                failing to give them, if that is the primary               cleaning, geophysical exploration, lighting
                cause of the injury or damage; or                          and well servicing equipment; or
      (3) Under which the insured, if an architect,                   (2) Cherry pickers and similar devices used to
           engineer or surveyor, assumes liability for                     raise or lower workers;
           an injury or damage arising out of the                   f. Vehicles not described in Paragraph a., b., c.
           insured's rendering or failure to render
                                                                       or d. above maintained primarily for purposes
           professional services, including those listed               other than the transportation of persons or
           in (2) above and supervisory, inspection,                   cargo.
           architectural or engineering activities.




Page 14 of 16                            © Insurance Services Office, Inc., 2012                      CG 00 01 04 13
        However, self-propelled vehicles with the           16. "Products-completed operations hazard":
        following types of permanently attached                 a. Includes all "bodily injury" and "property
        equipment are not "mobile equipment" but will              damage" occurring away from premises you
        be considered "autos":                                     own or rent and arising out of "your product" or
       (1) Equipment designed primarily for:                       "your work" except:
            (a) Snow removal;                                      (1) Products that are still in your physical
           (b) Road maintenance, but not construction                   possession; or
                 or resurfacing; or                                (2) Work that has not yet been completed or
            (c) Street cleaning;                                        abandoned. However, "your work" will be
                                                                        deemed completed at the earliest of the
       (2) Cherry pickers and similar devices mounted                   following times:
             on automobile or truck chassis and used to
             raise or lower workers; and                               (a) When all of the work called for in your
                                                                            contract has been completed.
       (3) Air compressors, pumps and generators,
             including spraying, welding, building                     (b) When all of the work to be done at the
             cleaning, geophysical exploration, lighting                    job site has been completed if your
             and well servicing equipment.                                  contract calls for work at more than one
                                                                            job site.
    However, "mobile equipment" does not include
    any land vehicles that are subject to a compulsory                 (c) When that part of the work done at a job
    or financial responsibility law or other motor                          site has been put to its intended use by
    vehicle insurance law where it is licensed or                           any person or organization other than
    principally garaged. Land vehicles subject to a                         another contractor or subcontractor
    compulsory or financial responsibility law or other                     working on the same project.
    motor vehicle insurance law are considered                          Work that may need service, maintenance,
    "autos".                                                            correction, repair or replacement, but which
13. "Occurrence" means an accident, including                           is otherwise complete, will be treated as
    continuous or repeated exposure to substantially                    completed.
    the same general harmful conditions.                        b. Does not include "bodily injury" or "property
14. "Personal and advertising injury" means injury,                 damage" arising out of:
    including consequential "bodily injury", arising out           (1) The transportation of property, unless the
    of one or more of the following offenses:                           injury or damage arises out of a condition in
    a. False arrest, detention or imprisonment;                         or on a vehicle not owned or operated by
                                                                        you, and that condition was created by the
    b. Malicious prosecution;                                           "loading or unloading" of that vehicle by any
    c. The wrongful eviction from, wrongful entry into,                 insured;
        or invasion of the right of private occupancy of           (2) The existence of tools, uninstalled
        a room, dwelling or premises that a person                      equipment or abandoned or unused
        occupies, committed by or on behalf of its                      materials; or
        owner, landlord or lessor;
                                                                   (3) Products or operations for which the
    d. Oral or written publication, in any manner, of                   classification, listed in the Declarations or in
        material that slanders or libels a person or                    a policy Schedule, states that products-
        organization or disparages a person's or                        completed operations are subject to the
        organization's goods, products or services;                     General Aggregate Limit.
    e. Oral or written publication, in any manner, of       17. "Property damage" means:
        material that violates a person's right of
        privacy;                                                a. Physical injury to tangible property, including
                                                                    all resulting loss of use of that property. All
     f. The use of another's advertising idea in your               such loss of use shall be deemed to occur at
        "advertisement"; or                                         the time of the physical injury that caused it; or
    g. Infringing upon another's copyright, trade dress         b. Loss of use of tangible property that is not
        or slogan in your "advertisement".                          physically injured. All such loss of use shall be
15. "Pollutants" mean any solid, liquid, gaseous or                 deemed to occur at the time of the
    thermal irritant or contaminant, including smoke,               "occurrence" that caused it.
    vapor, soot, fumes, acids, alkalis, chemicals and           For the purposes of this insurance, electronic data
    waste. Waste includes materials to be recycled,             is not tangible property.
    reconditioned or reclaimed.



CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                          Page 15 of 16
    As used in this definition, electronic data means          b. Includes:
    information, facts or programs stored as or on,              (1) Warranties or representations made at any
    created or used on, or transmitted to or from                     time with respect to the fitness, quality,
    computer software, including systems and                          durability, performance or use of "your
    applications software, hard or floppy disks, CD-                  product"; and
    ROMs, tapes, drives, cells, data processing
    devices or any other media which are used with               (2) The providing of or failure to provide
    electronically controlled equipment.                             warnings or instructions.
18. "Suit" means a civil proceeding in which damages           c. Does not include vending machines or other
    because of "bodily injury", "property damage" or              property rented to or located for the use of
    "personal and advertising injury" to which this               others but not sold.
    insurance applies are alleged. "Suit" includes:         22. "Your work":
    a. An arbitration proceeding in which such                  a. Means:
        damages are claimed and to which the insured
                                                                  (1) Work or operations performed by you or on
        must submit or does submit with our consent;                   your behalf; and
        or
                                                                  (2) Materials, parts or equipment furnished in
    b. Any other alternative dispute resolution                        connection with such work or operations.
        proceeding in which such damages are
        claimed and to which the insured submits with           b. Includes:
        our consent.                                              (1) Warranties or representations made at any
19. "Temporary worker" means a person who is                           time with respect to the fitness, quality,
    furnished to you to substitute for a permanent                     durability, performance or use of "your
    "employee" on leave or to meet seasonal or short-                  work"; and
    term workload conditions.                                     (2) The providing of or failure to provide
20. "Volunteer worker" means a person who is not                       warnings or instructions.
    your "employee", and who donates his or her work
    and acts at the direction of and within the scope of
    duties determined by you, and is not paid a fee,
    salary or other compensation by you or anyone
    else for their work performed for you.
21. "Your product":
    a. Means:
       (1) Any goods or products, other than real
            property, manufactured, sold, handled,
            distributed or disposed of by:
           (a) You;
           (b) Others trading under your name; or
           (c) A person or organization whose
                business or assets you have acquired;
                and
       (2) Containers (other than vehicles), materials,
            parts or equipment furnished in connection
            with such goods or products.




Page 16 of 16                         © Insurance Services Office, Inc., 2012                    CG 00 01 04 13
POLICY NUMBER:                                                            COMMERCIAL GENERAL LIABILITY
                                                                                         CG 20 18 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      ADDITIONAL INSURED –
                 MORTGAGEE, ASSIGNEE OR RECEIVER
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


                                                   SCHEDULE

        Name Of Person(s) Or Organization(s)                            Designation Of Premises




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. Section II – Who Is An Insured is amended to            C. With respect to the insurance afforded to these
   include as an additional insured the person(s) or          additional insureds, the following is added to
   organization(s) shown in the Schedule, but only            Section III – Limits Of Insurance:
   with respect to their liability as mortgagee,              If coverage provided to the additional insured is
   assignee, or receiver and arising out of the               required by a contract or agreement, the most we
   ownership, maintenance, or use of the premises             will pay on behalf of the additional insured is the
   by you and shown in the Schedule.                          amount of insurance:
   However:                                                   1. Required by the contract or agreement; or
   1. The insurance afforded to such additional               2. Available under the applicable Limits of
       insured only applies to the extent permitted by            Insurance shown in the Declarations;
       law; and
                                                              whichever is less.
   2. If coverage provided to the additional insured is
       required by a contract or agreement, the               This endorsement shall not increase the
       insurance afforded to such additional insured          applicable Limits of Insurance shown in the
       will not be broader than that which you are            Declarations.
       required by the contract or agreement to
       provide for such additional insured.
B. This insurance does not apply to structural
   alterations, new construction and demolition
   operations performed by or for that person or
   organization.




CG 20 18 04 13                       © Insurance Services Office, Inc., 2012                         Page    of
                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 06 05 14

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        EXCLUSION – ACCESS OR DISCLOSURE OF
      CONFIDENTIAL OR PERSONAL INFORMATION AND
            DATA-RELATED LIABILITY – WITH
           LIMITED BODILY INJURY EXCEPTION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Exclusion 2.p. of Section I – Coverage A –                         As used in this exclusion, electronic data
   Bodily Injury And Property Damage Liability is                     means information, facts or programs
   replaced by the following:                                         stored as or on, created or used on, or
   2. Exclusions                                                      transmitted to or from computer software,
                                                                      including    systems      and      applications
      This insurance does not apply to:                               software, hard or floppy disks, CD-ROMs,
      p. Access Or Disclosure Of Confidential Or                      tapes, drives, cells, data processing
          Personal Information And Data-related                       devices or any other media which are used
          Liability                                                   with electronically controlled equipment.
          Damages arising out of:                           B. The following is added to Paragraph 2.
         (1) Any access to or disclosure of any                Exclusions of Section I – Coverage B –
              person's or organization's confidential or       Personal And Advertising Injury Liability:
              personal information, including patents,         2. Exclusions
              trade secrets, processing methods,                  This insurance does not apply to:
              customer lists, financial information,
              credit      card    information,    health          Access Or Disclosure Of Confidential Or
              information or any other type of                    Personal Information
              nonpublic information; or                           "Personal and advertising injury" arising out of
         (2) The loss of, loss of use of, damage to,              any access to or disclosure of any person's or
              corruption of, inability to access, or              organization's     confidential     or    personal
              inability to manipulate electronic data.            information, including patents, trade secrets,
                                                                  processing methods, customer lists, financial
          This exclusion applies even if damages are              information, credit card information, health
          claimed for notification costs, credit                  information or any other type of nonpublic
          monitoring expenses, forensic expenses,                 information.
          public relations expenses or any other loss,
          cost or expense incurred by you or others               This exclusion applies even if damages are
          arising out of that which is described in               claimed for notification costs, credit monitoring
          Paragraph (1) or (2) above.                             expenses, forensic expenses, public relations
                                                                  expenses or any other loss, cost or expense
          However, unless Paragraph (1) above                     incurred by you or others arising out of any
          applies, this exclusion does not apply to               access to or disclosure of any person's or
          damages because of "bodily injury".                     organization's     confidential     or    personal
                                                                  information.




CG 21 06 05 14                        © Insurance Services Office, Inc., 2013                           Page 1 of 1
                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG 21 32 05 09

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 COMMUNICABLE DISEASE EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.        B. The following exclusion is added to Paragraph 2.
   Exclusions of Section I – Coverage A – Bodily              Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                      sonal And Advertising Injury Liability:
   2. Exclusions                                              2. Exclusions
      This insurance does not apply to:                          This insurance does not apply to:
      Communicable Disease                                       Communicable Disease
      "Bodily injury" or "property damage" arising out           "Personal and advertising injury" arising out of
      of the actual or alleged transmission of a com-            the actual or alleged transmission of a commu-
      municable disease.                                         nicable disease.
      This exclusion applies even if the claims                  This exclusion applies even if the claims
      against any insured allege negligence or other             against any insured allege negligence or other
      wrongdoing in the:                                         wrongdoing in the:
      a. Supervising, hiring, employing, training or             a. Supervising, hiring, employing, training or
          monitoring of others that may be infected                 monitoring of others that may be infected
          with and spread a communicable disease;                   with and spread a communicable disease;
      b. Testing for a communicable disease;                     b. Testing for a communicable disease;
      c. Failure to prevent the spread of the dis-               c. Failure to prevent the spread of the dis-
          ease; or                                                  ease; or
      d. Failure to report the disease to authorities.           d. Failure to report the disease to authorities.




CG 21 32 05 09                       © Insurance Services Office, Inc., 2008                        Page 1 of 1
                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                        CG 21 47 12 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.,      B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily             Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                     sonal And Advertising Injury Liability:
   This insurance does not apply to:                         This insurance does not apply to:
   "Bodily injury" to:                                       "Personal and advertising injury" to:
  (1) A person arising out of any:                          (1) A person arising out of any:
      (a) Refusal to employ that person;                       (a) Refusal to employ that person;
      (b) Termination of that person's employment;             (b) Termination of that person's employment;
           or                                                       or
      (c) Employment-related practices, policies,              (c) Employment-related practices, policies,
           acts or omissions, such as coercion, demo-               acts or omissions, such as coercion, demo-
           tion, evaluation, reassignment, discipline,              tion, evaluation, reassignment, discipline,
           defamation, harassment, humiliation, dis-                defamation, harassment, humiliation, dis-
           crimination or malicious prosecution di-                 crimination or malicious prosecution di-
           rected at that person; or                                rected at that person; or
  (2) The spouse, child, parent, brother or sister of       (2) The spouse, child, parent, brother or sister of
       that person as a consequence of "bodily injury"          that person as a consequence of "personal and
       to that person at whom any of the employment-            advertising injury" to that person at whom any
       related practices described in Paragraphs (a),           of the employment-related practices described
       (b), or (c) above is directed.                           in Paragraphs (a), (b), or (c) above is directed.
   This exclusion applies:                                   This exclusion applies:
  (1) Whether the injury-causing event described in         (1) Whether the injury-causing event described in
       Paragraphs (a), (b) or (c) above occurs before           Paragraphs (a), (b) or (c) above occurs before
       employment, during employment or after em-               employment, during employment or after em-
       ployment of that person;                                 ployment of that person;
  (2) Whether the insured may be liable as an em-           (2) Whether the insured may be liable as an em-
       ployer or in any other capacity; and                     ployer or in any other capacity; and
  (3) To any obligation to share damages with or            (3) To any obligation to share damages with or
       repay someone else who must pay damages                  repay someone else who must pay damages
       because of the injury.                                   because of the injury.




CG 21 47 12 07                            © ISO Properties, Inc., 2006                              Page 1 of 1
                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 67 12 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         FUNGI OR BACTERIA EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.          B. The following exclusion is added to Paragraph 2.
   Exclusions of Section I – Coverage A – Bodily                Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                        sonal And Advertising Injury Liability:
   2. Exclusions                                                2. Exclusions
       This insurance does not apply to:                           This insurance does not apply to:
       Fungi Or Bacteria                                           Fungi Or Bacteria
       a. "Bodily injury" or "property damage" which                a. "Personal and advertising injury" which
           would not have occurred, in whole or in                     would not have taken place, in whole or in
           part, but for the actual, alleged or threat-                part, but for the actual, alleged or threat-
           ened inhalation of, ingestion of, contact                   ened inhalation of, ingestion of, contact
           with, exposure to, existence of, or presence                with, exposure to, existence of, or presence
           of, any "fungi" or bacteria on or within a                  of any "fungi" or bacteria on or within a
           building or structure, including its contents,              building or structure, including its contents,
           regardless of whether any other cause,                      regardless of whether any other cause,
           event, material or product contributed con-                 event, material or product contributed con-
           currently or in any sequence to such injury                 currently or in any sequence to such injury.
           or damage.                                              b. Any loss, cost or expense arising out of the
       b. Any loss, cost or expenses arising out of                    abating, testing for, monitoring, cleaning up,
           the abating, testing for, monitoring, cleaning              removing, containing, treating, detoxifying,
           up, removing, containing, treating, detoxify-               neutralizing, remediating or disposing of, or
           ing, neutralizing, remediating or disposing                 in any way responding to, or assessing the
           of, or in any way responding to, or assess-                 effects of, "fungi" or bacteria, by any in-
           ing the effects of, "fungi" or bacteria, by any             sured or by any other person or entity.
           insured or by any other person or entity.         C. The following definition is added to the Definitions
       This exclusion does not apply to any "fungi" or          Section:
       bacteria that are, are on, or are contained in, a        "Fungi" means any type or form of fungus, includ-
       good or product intended for bodily consump-             ing mold or mildew and any mycotoxins, spores,
       tion.                                                    scents or byproducts produced or released by
                                                                fungi.




CG 21 67 12 04                               © ISO Properties, Inc., 2003                               Page 1 of 1
                                                                              COMMERCIAL GENERAL LIABILITY
                                                                                             CG 21 73 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        EXCLUSION OF CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

A. The following exclusion is added:                                 b. The act is a violent act or an act that is
   This insurance does not apply to:                                     dangerous to human life, property or
                                                                         infrastructure and is committed by an
   TERRORISM                                                             individual or individuals as part of an effort
   "Any injury or damage" arising, directly or                           to coerce the civilian population of the
   indirectly, out of a "certified act of terrorism".                    United States or to influence the policy or
B. The following definitions are added:                                  affect the conduct of the United States
                                                                         Government by coercion.
   1. For the purposes of this endorsement, "any
       injury or damage" means any injury or damage           C. The terms and limitations of any terrorism
       covered under any Coverage Part to which this             exclusion, or the inapplicability or omission of a
       endorsement is applicable, and includes but is            terrorism exclusion, do not serve to create
       not limited to "bodily injury", "property                 coverage for injury or damage that is otherwise
       damage", "personal and advertising injury",               excluded under this Coverage Part.
       "injury" or "environmental damage" as may be
       defined in any applicable Coverage Part.
   2. "Certified act of terrorism" means an act that is
       certified by the Secretary of the Treasury, in
       accordance with the provisions of the federal
       Terrorism Risk Insurance Act, to be an act of
       terrorism pursuant to such Act. The criteria
       contained in the Terrorism Risk Insurance Act
       for a "certified act of terrorism" include the
       following:
       a. The act resulted in insured losses in excess
           of $5 million in the aggregate, attributable to
           all types of insurance subject to the
           Terrorism Risk Insurance Act; and




CG 21 73 01 15                          © Insurance Services Office, Inc., 2014                           Page 1 of 1
                                                                              COMMERCIAL GENERAL LIABILITY
                                                                                             CG 24 02 12 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                     BINDING ARBITRATION
This endorsement modifies insurance provided under the following:

   COMMERCIAL             GENERAL          LIABILITY        COVERAGE                                          PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED           OPERATIONS        LIABILITY   COVERAGE                                        PART
   PRODUCT WITHDRAWAL COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

If we and the insured do not agree whether coverage                2. Bear the expenses of the third arbitrator
is provided under this Coverage Part for a claim made                 equally.
against the insured, then either party may make a              Unless both parties agree otherwise, arbitration will
written demand for arbitration.                                take place in the county or parish in which the ad-
When this demand is made, each party will select an            dress shown in the Declarations is located. Local
arbitrator. The two arbitrators will select a third. If they   rules of law as to procedure and evidence will apply.
cannot agree within 30 days, either may request that           A decision agreed to by two of the arbitrators will be
selection be made by a judge of a court having juris-          binding.
diction. Each party will:
    1. Pay the expenses it incurs; and




CG 24 02 12 04                                 © ISO Properties, Inc., 2003                             Page 1 of 1
                                                                                                    PI-GLD-DY (07/07)


  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      GENERAL LIABILITY DELUXE ENDORSEMENT:
                             DAY CARE ORGANIZATION
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE

It is understood and agreed that the following extensions only apply in the event that no other specific coverage for
the indicated loss exposure is provided under this policy. If such specific coverage applies, the terms, conditions and
limits of that coverage are the sole and exclusive coverage applicable under this policy, unless otherwise noted on
this endorsement. The following is a summary of the Limits of Insurance and additional coverages provided by this
endorsement. For complete details on specific coverages, consult the policy contract wording.

Coverage Applicable                                                            Limit of Insurance            Page #

Damage to Premises Rented to You                                                   $1,000,000                   2
Extended Property Damage                                                            included                    2
Non-Owned Watercraft                                                            Less than 58 feet               2
Medical Payments                                                                    $20,000                     2
Medical Payments – Extended Reporting Period                                         3 years                    3
Athletic Activities                                                                 Amended                     3
Supplementary Payments – Bail Bonds                                                  $2,500                     3
Supplementary Payment – Loss of Earnings                                          $500 per day                  3
Employee Indemnification Defense Coverage for Employee                              $25,000                     3
Additional Insured – Managers and Supervisors                                       Included                    3
Additional Insured – Broadened Named Insured                                        Included                    4
Additional Insured – Managers, Landlords, or Lessors of Premises                    Included                    4
Additional Insured - Lessor of Leased Equipment – Automatic Status                  Included                    4
When Required in Lease Agreement With You
Additional Insured – Grantor of Permits                                             Included                    4
Damage to Property You Own, Rent, or Occupy                                       $30,000 limit                 4
Transfer of Rights of Recovery Against Others To Us                                Clarification                5
Duties in the Event of Occurrence, Claim or Suit                                    Included                    5
Unintentional Failure to Disclose Hazards                                           Included                    5
Liberalization                                                                      Included                    5
Bodily Injury – includes Mental Anguish                                             Included                    5
Personal and Advertising Injury – includes Abuse of Process,                        Included                    6
Discrimination




                                                 Page 1 of 6
             Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                         PI-GLD-DY (07/07)


A. Damage to Premises Rented to You

   1. If damage by fire to premises rented to you is not otherwise excluded from this Coverage Part, the
      word “fire” is changed to “fire, lightning, explosion, smoke, or leakage from automatic fire protective
      systems” where it appears in:

     a. The last paragraph of SECTION I – COVERAGES, COVERAGE A BODILY INJURY AND
        PROPERTY DAMAGE LIABILITY, Subsection 2. Exclusions;

     b. SECTION III - LIMITS OF INSURANCE, Paragraph 6.;

     c.   SECTION V – DEFINITIONS, Paragraph 9.a.

   2. If damage by fire to premises rented to you is not otherwise excluded from this Coverage Part, the
      words “Fire insurance” are changed to “insurance for fire, lightning, explosion, smoke, or leakage
      from automatic fire protective systems” where it appears in:

     a. SECTION IV - COMMERCIAL GENERAL LIABILITY CONDITIONS, Subsection 4. Other
        Insurance, Paragraph b. Excess Insurance

   3. The Damage To Premises Rented To You Limit section of the Declarations is amended to the
      greater of:

     a. $1,000,000; or
     b. The amount shown in the Declarations as the Damage to Premises Rented to You Limit.

     This is the most we will pay for all damage proximately caused by the same event, whether such
     damage results from fire, lightning, explosion, smoke, or leaks from automatic fire protective
     systems or any combination thereof.

B. Extended “Property Damage”

  SECTION I – COVERAGES, COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
  LIABILITY, Subsection 2. Exclusions, Paragraph a. is deleted and replaced by the following:

     a. Expected or Intended Injury
        “Bodily Injury” or “Property Damage” expected or intended from the standpoint of the insured.
        This exclusion does not apply to “bodily injury” or “property damage” resulting from the use of
        reasonable force to protect persons or property.

C. Non-Owned Watercraft

  SECTION I - COVERAGES, COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
  LIABILITY, Subsection 2. Exclusions, Paragraph g. (2) is amended to read as follows:

     (2) A watercraft you do not own that is:
            (a) Less than 58 feet long; and
            (b) Not being used to carry persons or property for a charge;

     This provision applies to any person, who with your consent, either uses or is responsible for the
     use of a watercraft. This insurance is excess over any other valid and collectible insurance
     available to the insured whether primary, excess or contingent.




                                              Page 2 of 6
          Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                         PI-GLD-DY (07/07)


D. Medical Payments - Limit Increased to $20,000, Extended Reporting Period

   If COVERAGE C MEDICAL PAYMENTS is not otherwise excluded from this Coverage Part:

   1. The Medical Expense Limit is changed subject to all of the terms of SECTION III - LIMITS OF
      INSURANCE to the greater of:

       a. $20,000; or
       b. The Medical Expense Limit shown in the Declarations of this Coverage Part.

   2. COVERAGE C MEDICAL PAYMENTS, Subsection 1. Insuring Agreement, the second part of
      Paragraph a. is amended to read

       provided that:
       (2) The expenses are incurred and reported to us within three years of the date of the accident;

E. Athletic Activities

   SECTION I – COVERAGES, COVERAGE C MEDICAL PAYMENTS, Subsection 2. Exclusions,
   Paragraph e. Athletic Activities is deleted and replaced with the following:

   e. Athletic Activities
      To a person injured while taking part in athletics.

F. Supplementary Payments

   Under the SUPPLEMENTARY PAYMENTS - COVERAGE A AND B provision, Items 1.b. and 1.d.
   are amended as follows:

   1. The limit for the cost of bail bonds is changed from $250 to $2,500; and
   2. The limit for loss of earnings is changed from $250 a day to $500 a day.

G. Employee Indemnification Defense Coverage

   Under the SUPPLEMENTARY PAYMENTS - COVERAGES A AND B provision, the following is
   added:

   3. We will pay, on your behalf, defense costs incurred by an “employee” in a criminal proceeding.

       The most we will pay for any “employee” who is alleged to be directly involved in a criminal
       proceeding is $25,000 regardless of the numbers of “employees”, claims or “suits” brought or
       persons or organizations making claims or bringing “suits”.

H. SECTION II - WHO IS AN INSURED is amended as follows:

   1. If coverage for newly acquired or formed organizations is not otherwise excluded from this
      Coverage Part, Paragraph 3.a. is changed to read:

      a. Coverage under this provision is afforded until the end of the policy period.

   2. Each of the following is also an insured:

      a. Managers and Supervisors - If you are an organization other than a partnership or joint
         venture, your managers and supervisors are also insureds, but only with respect to their duties
         as your managers and supervisors.


                                               Page 3 of 6
           Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                         PI-GLD-DY (07/07)


     b. Broadened Named Insured - Any organization and subsidiary thereof which you control and
        actively manage on the effective date of this Coverage Part. However, coverage does not
        apply to any organization or subsidiary not named in the Declarations as Named Insured, if they
        are also insured under another similar policy, but for its termination or the exhaustion of its limits
        of insurance.

     c. Managers, Landlords, or Lessors of Premises - Any person or organization with respect to
        their liability arising out of the ownership, maintenance or use of that part of the premises
        leased or rented to you subject to the following additional exclusions:

         This insurance does not apply to:

         (1) Any “occurrence” which takes place after you cease to be a tenant in that premises.
         (2) Structural alterations, new construction or demolition operations performed by or on
             behalf of that person or organization.

     d. Lessor of Leased Equipment – Automatic Status When Required in Lease Agreement
        With You – Any person or organization from whom you lease equipment when you and such
        person or organization have agreed in writing in a contract or agreement that such person or
        organization is to be added as an additional insured on your policy. Such person or
        organization is an insured only with respect to liability for “bodily injury”, “property damage”
        or “personal and advertising injury” caused, in whole or in part, by your maintenance, operation
        or use of equipment leased to you by such person or organization.

        A person’s or organization’s status as an additional insured under this endorsement ends when
        their contract or agreement with you for such leased equipment ends.

        With respect to the insurance afforded to these additional insureds, this insurance does not
        apply to any “occurrence” which takes place after the equipment lease expires.

     e. Grantors of Permits – Any state or political subdivision granting you a permit in connection
        with your premises subject to the following additional provision:

        (1) This insurance applies only with respect to the following hazards for which the state or
            political subdivision has issued a permit in connection with the premises you own, rent or
            control and to which this insurance applies:

           (a) The existence, maintenance, repair, construction, erection, or removal of advertising
               signs, awnings, canopies, cellar entrances, coal holes, driveways, manholes, marquees,
               hoist away openings, sidewalk vaults, street banners or decorations and similar
               exposures; or

           (b) The construction, erection, or removal of elevators; or

           (c) The ownership, maintenance, or use of any elevators covered by this insurance.

I. Damage to Property You Own, Rent or Occupy

  SECTION I – COVERAGES, COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
  LIABILITY, Subsection 2. Exclusions, Paragraph j. Damage to Property, Item (1) is deleted in its
  entirety and replaced with the following:

     (1) Property you own, rent, or occupy, including any costs or expenses incurred by you, or any
         other person, organization or entity, for repair, replacement, enhancement, restoration or
         maintenance of such property for any reason, including prevention of injury to a person or


                                             Page 4 of 6
         Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                        PI-GLD-DY (07/07)


         damage to another’s property, unless the damage to property is caused by children enrolled in
         your day care center, up to a $30,000 limit.

J. Transfer of Rights of Recovery Against Others To Us

   As a clarification, the following is added to SECTION IV – COMMERCIAL GENERAL LIABLITY
   CONDITIONS, Paragraph 8. Transfer of Rights of Recovery Against Others To Us:

      Therefore, the insured can waive the insurer’s Rights of Recovery prior to the occurrence of a loss,
      provided the waiver is made in a written contract.

K. Duties in the Event of Occurrence, Claim or Suit

   1. The requirement in Paragraph 2.a. of SECTION IV - COMMERCIAL GENERAL LIABILITY
      CONDITIONS that you must see to it that we are notified as soon as practicable of an “occurrence”
      or an offense, applies only when the “occurrence” or offense is known to:

      a. You, if you are an individual;
      b. A partner, if you are a partnership; or
      c. An executive officer or insurance manager, if you are a corporation.

   2. The requirement in Paragraph 2.b. of SECTION IV – COMMERCIAL GENERAL LIABILITY
      CONDITIONS that you must see to it that we receive notice of a claim or “suit” as soon as
      practicable will not be considered breached unless the breach occurs after such claim or “suit” is
      known to:

      a. You, if you are an individual;
      b. A partner, if you are a partnership; or
      c. An executive officer or insurance manager, if you are a corporation.

L. Unintentional Failure To Disclose Hazards

   It is agreed that, based on our reliance on your representations as to existing hazards, if you should
   unintentionally fail to disclose all such hazards prior to the beginning of the policy period of this
   Coverage Part, we shall not deny coverage under this Coverage Part because of such failure.

M. Liberalization

   If we revise this endorsement to provide more coverage without additional premium charge, we will
   automatically provide the additional coverage to all endorsement holders as of the day the revision is
   effective in your state.

N. Bodily Injury - Mental Anguish

   SECTION V – DEFINITIONS, Paragraph 3. is changed to read:

   “Bodily Injury”:
      a. Means bodily injury, sickness or disease sustained by a person, and includes mental anguish
           resulting from any of these; and
      b. Except for mental anguish, includes death resulting from the foregoing (Item a. above) at any
           time.




                                               Page 5 of 6
           Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                          PI-GLD-DY (07/07)


O. Personal and Advertising Injury – Abuse of Process, Discrimination

  If COVERAGE B PERSONAL AND ADVERTISING INJURY LIABILITY COVERAGE is not otherwise
  excluded from this Coverage Part, the definition of “personal and advertising injury” is amended as
  follows:

  1. SECTION V – DEFINITIONS, Paragraph 14.b. is revised to read:

     b. Malicious prosecution or abuse of process;

  2. SECTION V – DEFINITIONS, Paragraph 14. is amended to include the following:

     “Personal and advertising injury” also means discrimination based on race, color, religion, sex,
     age or national origin, except when:

        (1) Done intentionally by or at the direction of, or with the knowledge or consent of:

           (a) Any insured; or
           (b) Any executive officer, director, stockholder, partner or member of the insured; or

        (2) Directly or indirectly related to the employment, former or prospective employment,
            termination of employment, or application for employment of any person or persons by an
            insured; or

        (3) Directly or indirectly related to the sale, rental, lease or sublease or prospective sales, rental,
            lease or sub-lease of any room, dwelling or premises by or at the direction of any insured; or

        (4) Insurance for such discrimination is prohibited by or held in violation of law, public policy,
            legislation, court decision or administrative ruling.

  The above does not apply to fines or penalties imposed because of discrimination.




                                              Page 6 of 6
          Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                                        PI-KE-001 (02-02)


       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                KIDNAP EXPENSE ENHANCEMENT
                                               Additional Declarations

Subject to the Limits of Liability of this coverage form, the following is added to the Declarations:

$        50,000          per “Abduction”
$        50,000          in the aggregate
$         5,000          deductible per “Abduction”

This Endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE FORM

I.      For the purposes of this Endorsement only, the Commercial General Liability Coverage Form is amended
        to include the following supplemental coverage:

        CHILD ABDUCTION

        1.       INSURING AGREEMENT
                                                                                  a.      Fees and expenses of any
                 Subject to the limits, aggregate and                                     independent investigative
                 deductible as stated in the Additional                                   service, provided that we
                 Declarations above, we agree to                                          have given prior consent to
                 indemnify the “Insured” for                                              the use of such independent
                 reasonable and necessary Covered                                         investigative service; and
                 Expenses, as listed below, incurred
                 and paid by the “Insured” or                                     b.      Reward to an “Informant” for
                 “Parent(s)” as a direct result of an                                     information leading to the
                 “Abduction” occurring during the                                         recovery of the “Covered
                 Policy Period and in the “Coverage                                       Child(ren)” and the arrest
                 Territory”, provided that such                                           and conviction of the
                 “Abduction” is insured hereunder.                                        party(ies) responsible for the
                 Payment of such Covered Expenses                                         “Abduction”; and
                 may continue until the earliest of the
                 following unless otherwise stated:                               c.      Fees and expenses of
                                                                                          independent forensic
                 a.      Up to fourteen (14) days                                         analysts engaged by the
                         after the recovery of the                                        “Insured” or “Parent(s)” with
                         “Covered Child(ren)”; or                                         prior authorization from us;
                 b.      Discovery of the death of the                                    and
                         “Covered Child(ren)”; or
                 c.      Twelve (12) months after the                             d.      Fees and expenses of public
                         date of the “Abduction”.                                         relations consultants to
                                                                                          assist in the location of the
                 Each Covered Expense is limited to                                       “Covered Child(ren)”; and
                 25% of the amount per abduction as
                 stated in the Additional Declarations                            e.      Publicity costs incurred
                 of this Endorsement unless                                               solely and directly to assist in
                 otherwise noted. Covered Expenses                                        the resolution of an
                 include:                                                                 “Abduction”, provided that
                                                                                          such “Abduction” is insured
                                                                                          hereunder; and



                                                      Page 1 of 4
                                                                          PI-KE-001 (02-02)



f.   Cost of travel and                                       (2)      Twelve (12) months
     accommodations conducted                                          after the date of the
     by the “Insured” or                                               “Abduction”; and
     “Parent(s)” while attempting
     to resolve an “Abduction”;                       j.      Fees for psychological or
     and                                                      psychiatric counseling for the
                                                              benefit of “Covered
g.   Rest and rehabilitation                                  Child(ren)” beginning on the
     expenses including travel,                               date of the recovery of the
     lodging, meals and                                       “Covered Child(ren)” and
     recreation of the “Covered                               continuing up to twelve (12)
     Child(ren)” and “Parent(s)”                              months thereafter; and
     and/or siblings of “Covered
     Child(ren)” incurred by the                      k.      Medical services and
     “Parent(s)” and paid by the                              hospitalization costs incurred
     “Insured” following resolution                           for the “Covered Child(ren)”
     of the loss covered                                      as a result of the “Abduction”
     hereunder. The total amount                              beginning on the date of
     under this provision shall not                           recovery of the “Covered
     exceed $10,000 for any                                   Child(ren)” and continuing up
     single loss; and                                         to twelve (12) months
                                                              thereafter; and
h.   Lost salary of “Parent(s)”,
     which is the amount of                           l.      Funeral and burial expenses
     compensation paid at an                                  of “Covered Child(ren)” in the
     annual rate including the                                event of death of “Covered
     average bonuses,                                         Child(ren)” resulting from an
     commissions, that the                                    “Abduction”.
     “Parent(s)” would normally
     have earned; and                            2.   EXCLUSIONS

i.   Fees for psychological or                        With respect to this endorsement
     psychiatric counseling for the                   only, we will not pay any expense(s)
     benefit of “Parent(s)”, or                       directly or indirectly caused or
     siblings of the “Covered                         resulting from:
     Child(ren)” beginning on the
     date of recovery of the                          a.      The fraudulent, dishonest, or
     “Covered Child(ren)”, until                              criminal acts of the “Insured”,
     the earliest of the following:                           any director or officer of the
                                                              “Insured”, “Parent(s)” or
     (1)     Up to three (3)                                  agents thereof, whether
             months after the                                 acting alone or in collusion
             recovery or                                      with others; or
             discovery of the
             death of the                             b.      Any legal liability or costs of
             “Covered                                         defense for administrative,
             Child(ren)”, or                                  regulatory, judicial or other
                                                              claims, hearings or lawsuits
                                                              arising out of the
                                                              “Abduction”; or

                                                      c.      Payment of any “ransom” or
                                                              demand for money.




                                   Page 2 of 4
                                                                                                   PI-KE-001 (02-02)


                                                                       thereof, from the “Premises” of the “Insured”
II.    LIMITS OF INSURANCE                                             or on any other premises while such
                                                                       “Covered Child(ren)” are under the care or
       With respect to this Endorsement only, the                      control of the “Insured” occurring during the
       following apply:                                                “Policy Period”.

       1.      The Limits of Insurance shown in the                    “Covered Child(ren)” means a child(ren)
               Additional Declarations of this                         under the care, custody and control of the
               Endorsement and the rules below fix                     “Insured” by registration or enrollment. A
               the most that we will pay regardless                    “Covered Child” must be less than 17 years
               of the number of:                                       of age at the time of the “Abduction”.

               a.      “Insureds”;                                     “Informant” means any person, other than a
               b.      Claims made; or                                 “Covered Child(ren”), providing information
               c.      Persons or organizations                        not otherwise obtainable solely in return for a
                       making claims.                                  reward offered by the “Insured”.

       2.      The Aggregate Limit shown in the                        “Parent(s)” means the natural and legal
               Additional Declarations of this                         Parent(s) and/or Guardian, step-Parent(s) or
               Endorsement is the most we will pay                     foster Parent(s) of a “Covered Child(ren)”,
               for all Covered Expenses for each                       regardless of who has legal custody.
               policy period.
                                                                       “Premises” means any place the “Insured”
       3.      All expenses arising from the same                      conducts business.
               continuous, related, or repeated
               conditions shall be treated as arising                  “Ransom” means a consideration paid or
               out of one covered “Abduction”. The                     demanded for the release of a “Covered
               limits in effect when the first such                    Child(ren)” from captivity.
               claim is reported shall apply.
                                                                  V.   CONDITIONS
       4.      In no event will any expense claimed
               and paid under one “Abduction” be                       For the purposes of this Endorsement only,
               recoverable under another                               the following conditions are added:
               “Abduction”.
                                                                       1.      DUTIES IN THE EVENT OF
III.   DEDUCTIBLE                                                              ABDUCTION:

       With respect to this endorsement, we will not                           a. In the event of an “Abduction”
       pay for loss in any one abduction until the                                during the Policy Period, the
       amount of loss exceeds the deductible                                      “Insured” will make every
       shown in the Additional Declarations of this                               reasonable effort to:
       Endorsement. We will then pay the amount
       of loss in excess of the deductible up to the                               (1) Determine that the
       applicable Limit of Insurance as shown in this                                  “Abduction” has actually
       Endorsement. The deductible will not reduce                                     occurred prior to incurring
       the Limit of Insurance.                                                         costs; and

IV.    DEFINITIONS                                                                 (2) Give immediate oral and
                                                                                       written notice to us with
       For the purposes of coverage provided under                                     periodic and timely updates
       this Endorsement only, the following                                            concurrent with activity
       definitions are added.                                                          occurring during the incident;
                                                                                       and
       “Abduction” means the wrongful and illegal
       seizure of a “Covered Child(ren)”, by                                       (3) Immediately notify local,
       someone other than “Parent(s)”, or an agent                                     national or other appropriate



                                                    Page 3 of 4
                                                                                       PI-KE-001 (02-02)


              law enforcement agency                       7.      SEVERABILITY, CONSTRUCTION,
              having jurisdiction over the                         AND CONFORMANCE TO
              matter.                                              STATUTE:

2.   CONFIDENTIALITY: The “Insured”                                a.      If any provision contained in
     will use all reasonable efforts not to                                this Endorsement is, for any
     disclose the existence of the                                         reason, held to be invalid,
     Endorsement.                                                          illegal, or unenforceable in
                                                                           any respect, it is hereby
3.   OTHER INSURANCE: The                                                  deemed to be severed and
     insurance provided under this                                         to have no effect on any
     Endorsement will be excess over any                                   other valid, legal and
     other valid bond or insurance.                                        enforceable provision of this
                                                                           Endorsement.
4.   STATEMENT OF LOSS: The
     “Insured” will file a detailed, sworn                         b.      If any provision contained in
     statement of loss with us as soon as                                  this Endorsement is, for any
     practicable after the date of loss.                                   reason, held to be invalid,
                                                                           illegal or unenforceable, it
5.   ARBITRATION: If the “Insured” and                                     will be construed by limiting it
     the Company fail to agree as to the                                   so as to be valid, legal, and
     amount of the loss, each will, on                                     enforceable to the extent
     written demand of either, made                                        compatible with applicable
     within sixty (60) days after rejection                                law.
     of the Statement of Loss by us,
     select a competent and disinterested                          c.      Any provisions of this
     appraiser. The appraiser will                                         Endorsement which are in
     appraise the loss stating the amount                                  conflict with the statutes or
     of the loss. If the appraisers fail to                                regulations of the state or
     agree, they will select a competent                                   country wherein this
     and disinterested umpire, and failing                                 Endorsement is issued are
     for fifteen (15) days to agree upon                                   hereby amended to conform
     such umpire, then, on the request of                                  to such statutes or
     the “Insured” or by us, such umpire                                   regulations.
     will be selected by a judge of any
     competent court in the United States,
     and the appraisers will submit their                  8.      CHOICE OF LAW AND FORUM:
     differences to the umpire. An award                           The construction, validity and
     in writing of any two will determine                          performance of the Endorsement will
     the amount of loss. The “Insured”                             be governed by the laws of the
     and the Company will each pay its                             U.S.A. and the State(s) where the
     chosen appraiser and will bear                                “Insured’s” headquarters are located.
     equally the other expenses of the                             We and the “Insured” hereby
     appraisal and umpire. We will not be                          expressly agree that all claims and
     held to have waived any of our rights                         disputes will be brought for
     by any act relating to appraisal.                             adjudication in the courts of the
                                                                   applicable State.
6.   RECOVERIES: In the event of any
     payment under this Endorsement, all                   All conditions, definitions and exclusions
     recoveries, less the actual cost to us                applicable to the Commercial General
     of recovery, will be distributed first to             Liability Coverage Form not in conflict with
     us for all amounts paid by us under                   those herein apply to this coverage.
     this Endorsement and any remainder
     will be paid to the “Insured”.




                                             Page 4 of 4
                                Philadelphia Indemnity Insurance Company
                                                                                         PI-SAM-006 (01/17)

 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       ABUSE OR MOLESTATION EXCLUSION
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following exclusion is added to Paragraph 2. Exclusions of SECTION I – COVERAGE A BODILY
INJURY AND PROPERTY DAMAGE LIABILITY and Paragraph 2. Exclusions of SECTION I –
COVERAGE B – PERSONAL AND ADVERTISING INJURY LIABILITY:

This insurance does not apply to any injury sustained by any person arising out of or resulting from the
alleged, actual or threatened abuse or molestation by anyone.

We shall not have any duty to defend any “suit” against any insured seeking damages on account of any
such injury.

This exclusion applies to all injury sustained by any person, including emotional distress, arising out of
molestation or abuse whether alleged, actual or threatened including but not limited to molestation or
abuse arising out of your negligence or other wrongdoing with respect to:

1. Hiring, placement, employment, training;

2. Investigation;

3. Supervision;

4. Reporting any molestation or abuse to the proper authorities, or failure to so report; or

5. Retention;

of a person for whom any insured is or ever was legally responsible or for whom any insured may have
assumed the liability; and whose conduct would be excluded above.




PI-SAM-006 (01/17)

                                                Page 1 of 1
             Includes copyrighted material of Insurance Services Office, Inc., with permission.
                                Philadelphia Indemnity Insurance Company
                                                                                          PI-SE-001 (07/18)

 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           SPECIAL EVENTS ENDORSEMENT
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. This insurance applies to “bodily injury”, “property damage”, and “personal and advertising injury”
   arising out of all of your special events with the following exceptions unless scheduled in
   paragraph C. SCHEDULE OF SPECIAL EVENTS below:

            Parades sponsored by the Insured
            Shooting activities
            Fireworks
            Carnivals and fairs with mechanical rides sponsored by the Insured
            Hip-Hop or Rap concerts
            Events including contact sports
            Rodeos sponsored by the Insured
            Political Rallies
            Any event with greater than 2,500 people at any one time (including otherwise acceptable
            events)
            Any event with liquor provided by the Insured if a license is required for such activity.

B. Section II – Who Is An Insured is amended to include as an additional insured the person(s) or
   organization(s) related to your special events, but only with respect to liability for "bodily
   injury", "property damage" or "personal and advertising injury" caused, in whole or in part, by your
   acts or omissions or the acts or omissions of those acting on your behalf.
   .

C. SCHEDULE OF SPECIAL EVENTS:


     Event(s)                                          Date(s)




This endorsement is not intended to replace, supersede or provide additional coverage or limits for a
special event(s) if there is a separate policy in place providing coverage for the same special event(s).




PI-SE-001 (07/18)
                                                Page
                                                                                                           PI-SO-008 (1/99)

                              SEXUAL OR PHYSICAL ABUSE OR MOLESTATION
                                 VICARIOUS LIABILITY COVERAGE FORM
                                            OCCURRENCE

                               PLEASE READ THE ENTIRE FORM CAREFULLY.
Various provisions in this policy restrict coverage. Read                    (d) supervision;
the entire policy carefully to determine your rights, duties                 (e) inspection; or
and what is and is not covered.                                              (f) investigation of prospective tenants; of
                                                                                 your premises, premises in your control or
Throughout this policy the words "you" and "your" refer to                       premises you have leased to another; or
the Named Insured shown in the Declarations. The words
"we", "us" and "our" refer to the Company providing this               (3) the negligent failure to provide professional
insurance.                                                                 services or neglect of the therapeutic needs of
                                                                           a client, patient or other person because of the
The word "insured" means any person or organization
qualifying as such under SECTION II - WHO IS AN
INSURED.                                                               Subject to the above provisions, we have the right

Other words and phrases that appear in quotation marks
have special meaning. Refer to SECTION V -                             However, we have no duty to defend the insured
DEFINITIONS.
                                                                       insurance does not apply. We may at our
SECTION I - COVERAGE                                                   discretion, investigate any "abusive conduct" and
SEXUAL OR PHYSICAL ABUSE OR MOLESTATION
VICARIOUS LIABILITY
                                                                       (a) The amount we will pay for "damages" as
1. Insuring Agreement                                                      described in (Section III) LIMIT OF
                                                                           INSURANCE; and
    a. We will pay those sums that the insured is
                                                                       (b) Our right and duty to defend end when we
                                                                           have used up our applicable limit of insurance
        insurance applies, if the insured is alleged

                           on of :                                           We will pay, with respect to any claim or "suit"
                                                                             we defend, any "defense costs" we incur. No
        (1) the negligent:                                                   other obligation or liability to pay sums or
            (a) employment;                                                  perform acts or services is covered unless
            (b) selection;                                                   explicitly provided for in ADDITIONAL POLICY
            (c) investigation;                                               BENEFITS.
            (d) supervision;
            (e) reporting to the proper authorities, or           b.
                failure to so report; or
            (f) retention;
                                                                       (1)
                 person or persons for whom the insured is
                 or ever was legally responsible; or

        (2) the negligent:                                             (2)
            (a) design;                                                      period.
            (b) control;
            (c) maintenance;                                   2. Exclusions

                                                                  This insurance does not apply to:



                                                                                                            1 of 5
   a. liability assumed by the insured under any contract    2. Each of the following is also an insured:
      or agreement;
                                                                 a. your directors, but only for liability arising from their
   b. any obligation for which an insured, or any                   duties as your directors;
      insurance carrier of the insured, may be held liable
      under a workers compensation, disability benefits          b. your "employees", but only for liability arising
      or unemployment compensation law or any similar               within the scope of their employment duties for
      law;                                                          you;

   c.   any claim arising out of matters which may be            c.   your volunteers, but only for liability arising within
        deemed uninsurable;                                           the scope of their volunteer duties related to the
                                                                      conduct of your organization; and
   d. any claim made against an insured by another
      insured except a claim made by an insured who is           d. students in training, but only for liability arising
                     subject to exclusion (e.) below;               within the scope of their duties related to the
                                                                    conduct of your organization.
   e. a
      except in the limited instance where that
                                                             SECTION III - LIMIT OF INSURANCE
        services falling within the official scope of the
        services which you provide and the claim arises      1. The limit of insurance shown in the Declarations and
        out of the provision of these services;
                                                                 regardless of the number of:
   f.   to criminal defense costs associated with a
        criminal trial including appeals;                        a. Insureds;

   g. to the molestation of any person by the named              b. claims made or "suits" brought; or
      insured or family member of the named insured
      which predates the inception of this policy and            c.   persons or organizations making claims or bringing
      continues into the policy period;                               "suits".

ADDITIONAL POLICY BENEFITS                                   2. The limit of insurance shown in the Declarations for
                                                                each "abusive conduct" is the most we will pay for all
   EMPLOYEE INDEMNIFICATION DEFENSE
   COVERAGE                                                      "abusive conduct". Two or more claims for "damages"
                                                                 because of the same incident or interrelated incidents
                                                                 of "abusive conduct" shall be:

                                                                 a. considered a single claim.; and

                                                                 b. such claims, whenever made, shall be assigned to
   provided the agreement includes a provision for                  only one policy (whether issued by us or any other
   repayment of defense costs in the event of an adverse            insurer) and if that is this policy, only one limit of
   judgment.                                                        insurance shall apply.

   The most we will pay for any "employee" who is alleged    3. The aggregate limit shown in the Declaration is,
   to be directly involved in "abusive conduct" is $25,000      subject to paragraph 2. of this Section, the total limit of
   regardless of the number of employees, claims or                                                     his insurance
   "suits" brought or persons or organizations making           applies.
   claims or bringing "suits."


SECTION II - WHO IS AN INSURED

1. You are an insured.



                                                                                                            2 of 5
   The limits of this Coverage Part apply separately to       3. Legal Action Against Us
   each consecutive annual period; and to any remaining
   period of less than 12 months, starting with the               No person or organization has a right under this
   beginning of the policy period shown in the                    Coverage Part:
   Declarations; unless the policy period is extended after
   issuance for an additional period of less than 12              a. to join us as a party or otherwise bring us into a
   months. In that case, the additional period will be               "suit" asking for "damages" from an insured; or
   deemed part of the last preceding period for purposes
   of determining the limit of insurance.                         b. to sue us on this Coverage Part unless all of its
                                                                     terms have been fully complied with.

SECTION IV - SEXUAL OR PHYSICAL ABUSE OR                          A person or organization may sue us to recover as a
MOLESTATION VICARIOUS LIABILITY CONDITIONS                        result of an "agreed settlement" or on a final judgment
                                                                  against an insured obtained after an actual trial, but we
1. Bankruptcy
                                                                  under the terms of this Coverage Part or that are in
   Bankruptcy or insolvency of the insured or of the              excess of the applicable limit of insurance.
   insured's estate will not relieve us of our obligations
   under this Coverage Part.                                  4. Other Insurance

2. Duties In the Event of an Incident, Claim or Suit              If other valid and collectible insurance is available to
                                                                  the insured for a loss we cover under this Coverage
   a. If a claim is made or "suit" is brought against any         Part, our obligations are limited as follows:
      insured, you must see to it that we receive written
      notice of the claim or "suit" as soon as practicable,       a.   Primary Insurance
      but no later than 60 days after the claim is made or
                                                                       This insurance is primary except when b. below
                                                                       applies. If this insurance is primary, our
   b. You and any other involved insured must:                         obligations are not affected unless any of the other
                                                                       insurance is also primary. Then, we will share with
        (1) Immediately send us copies of any demands,                 all that other insurance by the method described in
            notices, summonses or legal papers received                c. below.
            in connection with the claim or "suit";
                                                                  b. Excess Insurance
        (2) Authorize us to obtain records and other
            information;                                               If any insured has other insurance providing
                                                                       coverage similar to this policy, then this insurance
        (3) Cooperate with us in the investigation,                    shall be excess over and above that other
            settlement or defense of the claim or "suit"               insurance except where such insurance is
            including the release of any personnel records             specifically designated as excess to this policy.
            of the person(s) allegedly involved in the        .
            abusive conduct; and                                       When this insurance is excess, we will have no
                                                                       duty to defend any claim or "suit" that any other
        (4) Assist us, upon our request, in the                        insurer has a duty to defend. If no other insurer
            enforcement of any right against any person or             defends, we will undertake to do so, but we will be
            organization which may be liable to the insured            entitled to the insured's rights against all those
            because of "abusive conduct" to which this                 other insurers.
            insurance may also apply.
                                                                       When this insurance is excess over other
   c.   No insureds will, except at their own cost, and                insurance, we will pay only our share of the
        without recourse to this policy, voluntarily make a            amount of the loss, if any, that exceeds the sum of:
        payment, assume any obligation, or incur any
        expense, other than for first aid, without our                 (1) The total amount that all such other insurance
        consent.                                                           would pay for the loss in the absence of this
                                                                           insurance; and



                                                                                                           3 of 5
        (2) The total of all deductible and self-insured
        amounts under all that other insurance.                 7. Transfer or Rights of Recovery Against Others To
                                                                   Us
        We will share the remaining loss, if any, with any
        other insurance that is not described in this Excess         If the insured has rights to recover all or part of any
        Insurance provision.                                         payment we have made under this Coverage Part,
                                                                     those rights are transferred to us. The insured must
   c.   Method of Sharing                                            do nothing after loss to impair them. At our request,
                                                                     the insured will bring "suit" or transfer those rights to
        If all of the other insurance permits contribution by        us and help us enforce them.
        equal shares, we will follow this method also.
        Under this approach each insurer contributes            8. Two Or More Coverage Parts Or Policies Issued By
        equal amounts until it has paid its applicable limit       Us
        of insurance or none of the loss remains,
        whichever comes first.                                       It is our stated intention that the various coverage
                                                                     parts or policy issued to you by us, or any company
        If any of the other insurance does not permit                affiliated with us, do not provide any duplication or
        contribution by equal shares, we will contribute by
        limits. Under this method, each insurer's share is           have exercised diligence to draft our coverage parts
        based on the ratio of its applicable limit of                or policies to reflect this intention, but should the
        insurance to the total applicable limit of insurance         circumstances of any claim or "suit" give rise to such
        of all insurers.                                             duplication or overlap of coverage then,
                                                                     notwithstanding the other insurance provision, if this
5. Premium Audit                                                     policy and any other coverage part or policy issued to
                                                                     you by us, or any company affiliated with us, apply to
   a. We will compute all premiums for this Coverage                 the same "abusive conduct" professional incident,
      Part in accordance with our rules and rates.                   occurrence, offense, wrongful act, accident or loss,
                                                                     the maximum limit of insurance under all such
   b. Premium shown in this Coverage Part as advance                 coverage parts or policies combined shall not exceed
      premium is a deposit premium only. At the close                the highest applicable limit of insurance under any
      of each audit period we will compute the earned                one coverage part or policy.
      premium for that period. Audit premiums are due
      and payable on notice to the first Named Insured.              This condition does not apply to any Excess or
      If the sum of the advance and audit premiums paid              Umbrella policy issued by us specifically to apply as
      for the policy term is greater than the earned                 excess insurance over this policy.
      premium, we will return the excess to the first
      Named Insured.                                            9. When We Do Not Renew

   c.   The first Named Insured must keep records of the             If we decide not to renew this Coverage Part, we will
        information we need for premium computation,                 mail or deliver to the first Named Insured shown in the
        and send us copies at such times as we may                   Declarations written notice of the nonrenewal not less
        request.                                                     than 30 days before the expiration date.

6. Representations                                                   If notice is mailed, proof of mailing will be sufficient
                                                                     proof of notice.
   By accepting this policy, the insured agrees:
                                                                SECTION V - DEFINITIONS
   a. the statements in the Declarations, and in the
      application for insurance are accurate and                1. "Agreed settlement" means a settlement and release
      complete;                                                    of liability signed by the insured and the claimant or the
                                                                   claimant's legal representative and approved by us.
   b. those statements are based upon representations
      made by the insureds; and                                 2.
                                                                     threatened or alleged acts of physical abuse, sexual
   c.   we have issued this policy in reliance upon those            abuse,
        representations.


                                                                                                               4 of 5
     sexual molestation or sexual misconduct performed by      6.                    -
     one person or two or more people acting together.              seeking
     Each, every and all actual, threatened or alleged acts         of insurance.
     of physical abuse, sexual abuse, sexual molestation or
     sexual misconduct committed by, participated in by,       7.
     directed by, instigated by or knowingly allowed to
     happen by one or more persons shall be considered
                                      ardless of:              8. "Leased worker" means a person leased to you by a
                                                                  labor leasing firm under an agreement between you
     a. the number of injured parties;                            and the labor leasing firm, to perform duties related to
                                                                  the conduct of your business.
     b. the period of time over which the acts of physical
        abuse, sexual abuse, sexual molestation or sexual      9. "Suit" means a civil proceeding in which "damages" are
        misconduct took place; and
                                                                    applies are alleged. "Suit" also includes:
     c.   the number of such acts or encounters.
                                                                    a. an arbitration proceeding in which such "damages"
                                        f or comprising more           are claimed and to which you must submit or do
     than one act of physical abuse, sexual abuse, sexual              submit with our consent; or
     molestation or sexual misconduct shall be deemed to
     take place, for all purposes within the scope of this          b. any other alternative dispute resolution proceeding
     policy, at the time of the first such act or encounter.           in which such "damages" are claimed and to which
                                                                       you submit with our consent.
3.                  means bodily injury, sickness or disease
     including emotional distress or anguish including death   10. "Temporary worker" means a person who is furnished
     resulting therefrom.                                          to you to substitute for a permanent "employee" on
                                                                   leave or to meet seasonal or short-term workload
4. "Coverage territory" means the United States of                 conditions.
   America (including its territories and possessions),
   Puerto Rico and Canada.

5.

     a. judgment;
     b. award; or
     c. settlement,

     but does not include fines, sanctions, penalties,
     punitive or exemplary damages or the multiple portion
     of any damages.




                                                                                                            5 of 5
                                                                                         PI-SO-013 (02/05)



   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

                           EMPLOYEE DEFENSE COVERAGE
This endorsement modifies insurance provided under the following:

SEXUAL OR PHYSICAL ABUSE OR MOLESTATION VICARIOUS LIABILITY COVERAGE FORM
OCCURRENCE
SEXUAL OR PHYSICAL ABUSE OR MOLESTATION VICARIOUS LIABILITY COVERAGE FORM CLAIMS-
MADE COVERAGE



The section EMPLOYEE INDEMNIFICATION DEFENSE COVERAGE under SECTION I – COVERAGE,
ADDITIONAL POLICY BENEFITS is deleted and replaced with the following:


EMPLOYEE DEFENSE COVERAGE

We will also pay on your behalf “defense costs” for an “employee” who is alleged to be directly involved in
“abusive conduct” until such time as that individual is adjudicated to be a wrongdoer or enters a plea of no-
contest.




                                                Page 1 of 1
